 1   Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
 2   Rom Bar-Nissim (SBN: 293356)
 3   Rom@BandlowLaw.com
     Law Offices of Lincoln Bandlow, P.C.
 4   1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
 5   Telephone: 310.556.9680
 6
     Facsimile: 310.861.5550

 7   Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.,
 8   Ethan Klein and Hila Klein
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12

13
     TRILLER FIGHT CLUB II LLC, a              Case No.: 2:21-cv-03942-JAK-KS
14   Delaware limited liability company,
                              Plaintiff,       DEFENDANTS’ COMPENDIUM OF
15                                             EXHIBITS IN SUPPORT OF THEIR
16                                             MOTION TO DISMISS
           v.                                  PLAINTIFF’S SECOND AMENDED
17
     TED ENTERTAINMENT, INC., a                COMPLAINT PURSUANT TO
     California corporation; TEDDY             F.R.C.P. 12(b)(6)
18
     FRESH, INC., a California
19   corporation; ETHAN KLEIN, an              [Notice of Motion and Motion;
     individual; HILA KLEIN, an                Declarations of Ethan Klein and Lincoln
20   individual; and DOES 1-10                 D. Bandlow, Request for Judicial Notice,
                                               and Notice of Lodging filed concurrently
21                      Defendants.            herewith]
22
                                               Assigned to: Hon. John A. Kronstadt
23

24                                             Date: November 22, 2021
                                               Time: 8:30 a.m.
25                                             Place: Courtroom 10B
26

27

28


                 DEFENDANTS’ COMPENDIUM OF EXHIBITS ISO MOTION TO DISMISS
 1           INDEX FOR DEFENDANTS’ COMPENDIUM OF EXHIBITS
 2         Exhibit A: The May 6, 2021 order (the “5/6/21 Order”) of the Honorable
 3   Percy Anderson that was entered in the United States District Court for Central
 4   District of California case entitled Triller, Inc. v. Filmdaily.com et al. (Case No.
 5   2:21-cv-03502-PA-RAO) (the “Filmdaily Action”);
 6         Exhibit B: The audiovisual work of plaintiff Triller Fight Club II, LLC
 7   (“Triller”), entitled Jake Paul vs. Ben Askren (the “Broadcast”);
 8         Exhibit C: The webpage for defendant Ted Entertainment, Inc.’s podcast
 9   episode entitled Jake Paul Fight Was A Disaster – H3 Podcast #244 (the “4/22/21
10   Podcast”);
11         Exhibit D: The webpage for the unlisted video entitled Jake Knockout that
12   was referred to in the 4/22/21 Podcast (the “Reference Video”);
13         Exhibit E: The YouTube Help article entitled “Change video privacy
14   settings” (the “YouTube Video Privacy Article”);
15         Exhibit F: The Reference Video;
16         Exhibit G: The YouTube Help article entitled “YouTube Partner Program
17   overview & eligibility” (“YouTube Partner Eligibility Article”);
18         Exhibit H: The 4/22/21 Podcast;
19         Exhibit I: Triller, Inc’s initial complaint that was filed in the Filmdaily
20   Action (“Initial Filmdaily Complaint”);
21         Exhibit J: Judge Anderson’s April 28, 2021 order to show cause that was
22   entered in the Filmdaily Action (the “4/28/21 OSC”);
23         Exhibit K: Triller’s first amended complaint that was filed in the Filmdaily
24   Action (the “Filmdaily FAC”);
25         Exhibit L: Triller’s response to the 4/28/21 OSC (“Response to the OSC”)
26   that was filed in the Filmdaily Action
27         Exhibit M: The June 29, 2021 meet and confer letter of defendants Ted
28   Entertainment, Inc., Teddy Fresh, Inc., Ethan Klein and Hila Klein to Triller;

                                             1
                   DEFENDANTS’ COMPENDIUM OF EXHIBITS ISO MOTION TO DISMISS
 1         Exhibit N: The July 12, 2021 proposed second amended complaint of Triller;
 2         Exhibit O: The complaint of Triller, LLC against Defendants that was filed
 3   in Los Angeles Superior Court entitled Triller, LLC v. Ted Entertainment, Inc.
 4   (Case No. 21SMCV01225) (“Tortious Interference Action”);
 5         Exhibit P: The definition of the word “stream” from Merriam-Webster’s
 6   online dictionary.
 7   Dated: September 6, 2021                     Law Offices of Lincoln Bandlow
 8

 9                                           By
                                                  LINCOLN D. BANDLOW
10                                                ROM BAR-NISSIM
                                                  Attorneys for Defendants
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            2
                  DEFENDANTS’ COMPENDIUM OF EXHIBITS ISO MOTION TO DISMISS
EXHIBIT A
     Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 1 of 4 Page ID #:203

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
     Case No.      CV 21-3502 PA (RAO)                                            Date    May 6, 2021
     Title         Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.



     Present: The Honorable       PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
             Kamilla Sali-Suleyman                               None                                 N/A
                 Deputy Clerk                               Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
     Proceedings:             ORDER TO SHOW CAUSE

       Plaintiff Triller Fight Club II LLC (“Plaintiff”) commenced this action against defendants
Filmdaily.com, Accesstvpro.co, Onlin2livestream.us, Crackstreamslive.com, Sports-today.club,
My-sports.club, Bilasport.com, Trendy Clips, Mike, Your Extra, Eclipt Gaming, ItsLilBrandon,
H3 Podcast, and H3H3 Productions (collectively “Defendants”). Plaintiff alleges in its First
Amended Complaint (“1st AC”) that it is the copyright owner and publisher of the broadcast of
the “Jake Paul v. Ben Askren” boxing event (the “Broadcast”) and that Defendants “unlawfully
uploaded], distribute[d], and publicly display[ed], without authorization the Broadcast” to users
of websites operated by or affiliated with Defendants. (1st AC ¶ 1.) The Complaint asserts
claims against Defendants for: (1) copyright infringement; (2) violation of the Federal
Communications Act pursuant to 47 U.S.C. § 605; (3) violation of the Federal Communications
Act pursuant to 47 U.S.C. § 553; (4) conversion; (5) breach of contract; (6) conspiracy; (7)
violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and (8) vicarious copyright
infringement.

        The Court ordered Plaintiff to show cause why one or more of the Defendants should not
be dropped from this case for improper joinder. In issuing the Order to Show Cause, the Court
noted that the Complaint alleges that Plaintiff “is informed and believes, and thereon alleges,
that the actions and omissions that serve as the basis for this complaint were undertaken jointly
and with the consent, conspiracy, cooperation, and joint participation of all defendants.”
(Compl. ¶ 21.)1/ The Complaint also alleges, on information and belief, “that at all times
mentioned herein, each defendant was the agent, joint venture, and/or employee of each and
every other defendant, and in doing the things alleged in this complaint, each defendant was
acting within the course and scope of such agency, joint venture, and/or employment and with
the permission and consent of each of the other defendants.” (Id. ¶ 22.) As the Court explained
in its Order to Show Cause, other than these conclusory allegations, the Complaint and 1st AC


1/
             The 1st AC contains identical allegations as those asserted in the original Complaint.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 2 of 4 Page ID #:204

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                          Date    May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

do not contain any well-pleaded facts that plausibly support even an inference that Defendants
acted jointly. See Ashcroft v. Iqbal, 556 U.S. 662, 679, 664 129 S. Ct. 1937, 1950, 173 L. Ed.
2d 868 (2009) (“While legal conclusions can provide the framework of a complaint, they must
be supported by factual allegations. When there are well-pleaded factual allegations, a court
should assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.”). Instead, it appears that Plaintiff has improperly joined its claims against
multiple different alleged infringers who have no apparent connection to one another, and who
each allegedly infringed Plaintiff’s intellectual property rights by making the Broadcast available
on the separate websites controlled by each of the separate defendants. The Complaint does not
sufficiently allege, identify, or explain any plausible relationship between all of the Defendants.

        Plaintiff has filed a Response to the Court’s Order to Show Cause (“Response”) and an
Ex Parte Application for Expedited Discovery (“Ex Parte Application”) (Docket No. 24). As
part of its Response, Plaintiff requests leave to file a proposed Second Amended Complaint
(“Proposed 2nd AC”). Plaintiff’s Ex Parte Application seeks leave to serve subpoenas on third
parties to assist Plaintiff in uncovering the true identities and locations of Defendants, which
Plaintiff claims it needs prior to filing a Motion for Preliminary Injunction. Plaintiff additionally
contends that the expedited discovery it seeks would assist it in responding to the Court’s Order
to Show Cause.

         Federal Rule of Civil Procedure 20(a)(2), which allows for permissive joinder, provides:

                 Persons . . . may be joined in one action as defendants if:

                 (A)     any right to relief is asserted against them jointly, severally, or
                         in the alternative with respect to or arising out of the same
                         transaction, occurrence, or series of transactions or
                         occurrences; and

                 (B)     any question of law or fact common to all defendants will
                         arise in the action.

Fed. R. Civ. P. 20(a)(2) (emphasis added). “The first prong, the ‘same transaction’ requirement,
refers to similarity in the factual background of a claim.” Coughlin v. Rogers, 130 F.3d 1348,
1350 (9th Cir. 1997).

      In addition to the legal conclusions alleged in the original Complaint and the 1st AC, the
Proposed 2nd AC adds an allegation that “Plaintiff is further informed and believes, and thereon

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                Page 2 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 3 of 4 Page ID #:205

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                        Date   May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

alleges, that certain Defendants were aware of and informed their subscribers, viewers, and fans
of the existence of other Defendants’ illegal uploading and distribution of the Broadcast, thereby
demonstrating Defendants’ common enterprise.” (Proposed 2nd AC ¶ 24.) Nowhere in
Plaintiff’s Response does it provide examples of how one or more of the unspecified Defendants
informed viewers of other unspecified Defendants’ distribution of the Broadcast. Instead, as it
had previously, Plaintiff relies on the barest legal conclusions to support the joinder of multiple
separate entities without any well-pleaded factual allegations supporting an inference of any
joint action by Defendants.

       In arguing that the Broadcast itself is the common “transaction or occurrence” supporting
joinder of Defendants, Plaintiff appears to have shifted the analysis solely to its copyrighted
material rather than any common facts concerning Defendants’ alleged infringement. Nothing in
Plaintiff’s Response provides any well-pleaded facts or other indication that Defendants did
anything other than operate independently of one another. By attempting to join Defendants in a
single action without any facts to support joint action, Plaintiff increases the risk that the conduct
of one defendant will be wrongly attributed to another independent defendant. Put simply, the
Court provided Plaintiff with an opportunity to provide the Court with some evidentiary basis to
support its conclusory allegations supporting joinder of these Defendants. Plaintiff’s failure to
provide any such evidence and Ex Parte Application for Expedited Discovery indicates that it
currently lacks facts to support joinder and calls into question the adequacy of Plaintiff’s
compliance with its pre-suit investigation obligations under Federal Rule of Civil Procedure 11.

        The Court additionally concludes that Plaintiff has failed to establish good cause for the
expedited discovery it seeks in its Ex Parte Application. To justify ex parte relief, “the evidence
must show that the moving party’s cause will be irreparably prejudiced if the underlying motion
is heard according to regularly noticed motion procedures.” Mission Power Eng’g Co. v.
Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Additionally, “it must be
established that the moving party is without fault in creating the crisis that requires ex parte
relief.” Id. “Courts within the Ninth Circuit generally use the ‘good cause’ standard to
determine whether to permit discovery prior to a Rule 26(f) conference.” Apple Inc. v. Samsung
Elecs. Co., 768 F. Supp. 2d 1040, 1044 (N.D. Cal. 2011). In determining whether good cause
justifies expedited discovery, courts commonly consider factors including: “(1) whether a
preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for
requesting the expedited discovery; (4) the burden on the defendants to comply with the
requests; and (5) how far in advance of the typical discovery process the request was made.”
American LegalNet, Inc. v. Davis, 673 F. Supp.2d 1063, 1067 (C.D. Cal. 2009).



CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 3 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 4 of 4 Page ID #:206

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                        Date   May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

        Plaintiff asserts that it requires the third-party discovery to identify the Defendants so that
it may file an anticipated Motion for Preliminary Injunction. According to Plaintiff, a
preliminary injunction is necessary to prevent the irreparable harm of Defendants continuing to
offer the Broadcast without authorization. Plaintiff does not, however, explain what irreparable
harm it continues to suffer from the availability of copies of a live sporting event that occurred
weeks ago, the outcome of which is publicly available, and lasted less than two minutes.
Plaintiff therefore fails to establish the emergency necessary to support the consideration of
Plaintiff’s request to conduct expedited discovery on an ex parte basis. See Mission Power, 883
F. Supp. at 492; see also Manpower Inc. v. Slingshot Connections LLC, No. 2:12-CV-01069
JAM, 2012 WL 3561974, at *2 (E.D. Cal. Aug. 17, 2012) (holding that a plaintiff could not
demonstrate good cause for an ex parte application seeking expedited discovery because plaintiff
had selected the hearing date for its motion for preliminary injunction). As a result, there is no
justification to allow Plaintiff “to go to the head of the line in front of all other litigants and
receive special treatment.” Id.

         For all of the foregoing reasons, the Court therefore denies Plaintiff’s Ex Parte
Application without prejudice to its being filed as a regularly-noticed motion. The Court
additionally concludes that Defendants are misjoined. Because the Proposed 2nd AC does not
cure the misjoinder problem identified by the Court, the Court denies Plaintiff’s request for leave
to file the Proposed 2nd AC without prejudice to any efforts to seek amendment in a manner
consistent with Federal Rule of Civil Procedure 15(a). Pursuant to Federal Rule of Civil
Procedure 21, misjoinder of parties “is not a ground for dismissing an action.” Instead, “[o]n
motion or on its own, the court may at any time, on just terms, add or drop a party.” Fed. R. Civ.
P. 21. Where there is a misjoinder, “the court can generally dismiss all but the first named
[defendant] without prejudice to the institution of new, separate lawsuits [against] the dropped
[defendants].” Coughlin, 130 F.3d at 1350. Accordingly, the Court thus drops all Defendants
except Filmdaily.com. This order does not limit Plaintiff’s ability to refile its claims against the
remaining Defendants in separate actions.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 4 of 4
   EXHIBIT B
[On external hard drive filed with Notice of Lodging]
EXHIBIT C
5/23/2021                                     Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION




     Jake Paul Fight Was A Disaster - H3 Podcast # 244
     1,073,167 views • Apr 22, 2021                                28K            2.1K            SHARE     SAVE



                 H3 Podcast
                                                                                                    JOIN    SUBSCRIBE
                 2.92M subscribers


                 Thank you to http://MagicSpoon.com/H3 for sponsoring this episode!
                 Become a member for access to the episodes a day early with no ads and no cuts:
                 http://youtube.com/h3podcast/join

                 TEDDY FRESH...http://teddyfresh.com
                 H3 MERCH... http://h3h3shop.com

                 Follow us on Social Media:
                 https://twitter.com/theh3podcast
                 https://www.instagram.com/h3_podcast

                 Follow Teddy Fresh Social Media:
                 https://teddyfresh.com
                 https://instagram.com/teddyfresh
                 https://twitter.com/teddyfresh
                 SHOW LESS
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                             1/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION


       All       Podcasts         Related        From H3 Podcast               Recently uploaded                 Watched


                                      Jake Paul & Triller Are Suing Me - H3 After Dark # 35
                                      H3 Podcast
                                      1.8M views • Streamed 2 weeks ago

                           3:05:16

                                      James Charles Entire Channel Demonetized by YouTube - Frenemies # 32
                                      H3 Podcast
                                      4.5M views • 1 month ago

                           2:02:53

                                      Humanity Is Doomed - H3 Podcast # 245
                                      H3 Podcast
                                      1M views • 3 weeks ago

                           2:03:25

                                      Logan Paul Says Ethan Is Scum Of The Internet - H3 After Dark #21
                                      H3 Podcast
                                      1.3M views • Streamed 3 months ago

                           2:16:50

                                      Lawyer Reacts | Josh Duggar Released from Custody. Full Hearing
                                      Breakdown
                                      Emily D. Baker
                                      313K views • Streamed 2 weeks ago
                           2:07:35

                                      A Closer Look: Kenneth Copeland - H3 Podcast #232
                                      H3 Podcast
                                      869K views • 4 months ago

                           1:27:53

                                      Joe Rogan Trashed Hila On His Podcast - H3 After Dark # 37
                                      H3 Podcast
                                      1.1M views • Streamed 1 day ago
                                       New
                           2:14:31

                                      The Belle Delphine Mystery & Our New Studio - H3 Podcast # 246
                                      H3 Podcast
                                      879K views • 2 days ago
                                       New
                           1:38:42

                                      Lawyer Reacts | Let's Talk...about the legal side of the Dobrik Cancellation.
                                      Emily D. Baker
                                      113K views • Streamed 2 months ago

     SKIP NAVIGATION2:26:01
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                                2/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION2:26:01

                                      We're Not Done With James Charles - H3 Podcast # 242
                                      H3 Podcast
                                      1.4M views • 1 month ago

                           1:40:06

                                      The American Meltdown - H3 Podcast #230
                                      H3 Podcast
                                      1M views • Streamed 4 months ago

                           2:49:01

                                      Infowars Attacks Ethan - H3 Podcast # 243
                                      H3 Podcast
                                      948K views • 1 month ago

                           1:47:46

                                      Jake Paul Exposed By Bombshell New York Times Article - H3 After Dark #
                                      33
                                      H3 Podcast
                                      1.8M views • Streamed 4 weeks ago
                           2:53:30

                                      GET THIS CRAP OFF UR CAR!! - Cheugy Design 101
                                      iDubbbzTV
                                      490K views • 1 day ago
                                       New
                             12:13

                                      Does YouTube Have a Predator Problem? - H3 Podcast #231
                                      H3 Podcast
                                      885K views • 4 months ago

                           1:39:22

                                      Case Brief | The Triller v. The H3 Podcast Lawsuit
                                      Emily D. Baker
                                      40K views • 1 week ago

                             40:49

                                      Jeff Wittek, David Dobrik, & TRIVIA! - Frenemies # 33
                                      H3 Podcast
                                      4.1M views • 3 weeks ago




                                      Corpse Husband, Psycho Twitch Streamers, Joe Rogan Is Tiny Joker - H3
                                      Podcast #233
                                      H3 Podcast
                                      867K views • 3 months ago


                                      Twitch Hot Tubs & Bitconnect Carlos Calls In - H3 After Dark # 34
                                      H3 Podcast
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                      3/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION
                                      1.4M views • Streamed 3 weeks ago




                                      Shane Dawson, Dr DisRespect, Tati Westbrook, Chris D'Elia - H3 Podcast
                                      #196
                                      H3 Podcast
                                      1.6M views • 10 months ago



                                                               SHOW MORE


     6,278 Comments                     SORT BY


               Add a public comment...




               bee 1 month ago
               so nice of hila to lend this guy her channel <3

                    3.1K           REPLY

                   View 47 replies


               Liquid Richard 4 weeks ago
               Dan's off- mic laugh lowkey cures my depression

                    1K           REPLY

                   View 13 replies


               Kylee Haynes 1 month ago
               Ethan: Looks for compliments
               Ethan: Receives compliments
               Ethan: I don't wanna hear that Dan.

                    781           REPLY

                   View reply


               Dad 1 month ago
               I always find it odd when Ethan and the crew assume the audience doesn’t want to see
               behind the scene content? Foot Soldiers are here for it ALL.

                    562           REPLY

                   View 2 replies


               Mitch Davey 1 month ago
               I love how Ethan is slightly off center of the shot when Hila is gone so we feel her absence.

               683                REPLY
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                      4/5
5/23/2021                                        Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION
                   View 7 replies


               Finn Kafka 1 month ago
               Ethan is literally Michael Scott seeking compliments and approval from his employees. Never
               gets old for me.

                    10K           REPLY

                   View 84 replies


               Fahmida 4 weeks ago
               I dont think it’s weird that Zach’s parents are like “Stay until you’re 50”. I promise there are a
               lot of foreign parents out there who fully expect you to live with them until you get married

                    327           REPLY

                   View 17 replies


               c 1 month ago
               Zach kills me with his soundbites, when Ethan and Dan were talking about Frank and the "F
               word" I was thinking "please play Snoop FUCK, do it play the Snoop" and Zach comes in with
               the FUCK soundbite hahahaha

                    478           REPLY

                   View 5 replies


               SharpieElectricity 1 month ago
               Ethan there's literally no need to feel insecure about anything when you pulled a girl like Hila.
               It's good that you want to be healthier and drop some weight but you shouldn't be putting
               yourself down. You have way more to offer than just your looks!

                    179           REPLY

                   View 8 replies


               Sara Strohschein       4 weeks ago (edited)
               My grandma lives like 2 miles away from where George Floyd was killed. She says the whole
               area has felt so dark ever since. But the second they announced the guilty verdict, she felt a
               huge wave a darkness weight lift and like she could finally breathe again... idk, I just felt like
               that was so sad yet strangely poetic

                    124           REPLY

                   View 4 replies


               Ricky 1 month ago (edited)
               Hey H3,
               Could you set up a camera in front of Ethan the next time he sits down to get in costume? A
               time lapse of seeing the magic happen would be awesome.

     SKIP NAVIGATION
               2 9K
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                         5/5
EXHIBIT D
(46) Jake Knockout - YouTube                                                                             5/27/21, 1:50 PM




     Jake Knockout
         Private

     65 views • Apr 18, 2021                                                                1       0             SHARE



                   Zach The Sound Lad
                                                                                                              ANALYTICS
                   524 subscribers




                                              Comments are not supported on private videos. Learn more



https://www.youtube.com/watch?v=-G7u36dpmL8                                                                   Page 1 of 3
(46) Jake Knockout - YouTube                  5/27/21, 1:50 PM




https://www.youtube.com/watch?v=-G7u36dpmL8        Page 2 of 3
(46) Jake Knockout - YouTube                  5/27/21, 1:50 PM




https://www.youtube.com/watch?v=-G7u36dpmL8       Page 3 of 3
EXHIBIT E
6/22/2021                                          Change video privacy settings - Computer - YouTube Help




       Change video privacy settings
       Update the privacy settings of your video to control where your video can appear and who can watch it.



            Computer      Android       iPhone & iPad




       Change video privacy settings
        1. Sign in to YouTube Studio      .
        2. From the left menu, select Content.
        3. Point to the video you'd like to update. To see your live uploads, select the Live tab.
        4. Click the down arrow under "Visibility" and choose Public, Private, or Unlisted.
        5. Save.



       Watch how to change video privacy settings
       Check out the following video from the YouTube Creators channel on how to change video privacy settings.



                   Edit Video Settings with YouTube Studio




       About privacy settings
            Public videos

            Anyone at YouTube can see public videos. They can also be shared with anyone using YouTube. They're
            posted on your channel when you upload them and show up in search results and related video lists.



            Private videos

            Private videos and playlists can only be seen by you and whomever you choose. Your private videos won’t
            appear in the Videos tab of your channel homepage. They also won't show up in YouTube's search


https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesktop&hl=en#zippy=%2Cpublic-videos%2Cprivate-videos%2Cunlisted… 1/2
6/22/2021                                             Change video privacy settings - Computer - YouTube Help

            results. YouTube systems and human reviewers may review private videos for ad suitability, copyright, and
            other abuse prevention mechanisms.

            To share a private video:

             1. Sign in to YouTube Studio      .
             2. From the left menu, select Content.
             3. Click the video you’d like to edit.
             4. Click the Visibility box and select Share privately.
             5. Enter the emails you'd like to share your video with, then select SAVE.

            Comments are not available on private videos. If you want to allow comments on a video that's not publicly
            available, change the privacy setting to unlisted.



            Unlisted videos

            Unlisted videos and playlists can be seen and shared by anyone with the link. Your unlisted videos won’t
            appear in the Videos tab of your channel homepage. They won't show up in YouTube's search results unless
            someone adds your unlisted video to a public playlist.

            You can share an unlisted video's URL. Those you share the video with don't need a Google Account to see
            the video. Anyone with the link can also reshare it.




            Feature                                                              Private      Unlisted          Public

            Can share URL                                                        No           Yes               Yes

            Can be added to a channel section                                    No           Yes               Yes

            Shows up in search, related videos, and recommendations              No           No                Yes

            Posted on your channel                                               No           No                Yes

            Shows in Subscriber feed                                             No           No                Yes

            Can be commented on                                                  No           Yes               Yes




https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesktop&hl=en#zippy=%2Cpublic-videos%2Cprivate-videos%2Cunlisted… 2/2
    EXHIBIT F
[On external hard drive filed with Notice of Lodging]
EXHIBIT G
6/22/2021                                           YouTube Partner Program overview & eligibility - YouTube Help




        YouTube Partner Program overview & eligibility
            Update November 2020: The FAQ section has been expanded. We’ve also provided context around why you
            may see ads on videos from channels that aren’t in the YouTube Partner Program.


        The YouTube Partner Program (YPP) gives creators greater access to YouTube resources and features like direct
        access to our Creator Support team. It also enables revenue sharing from ads being served on your content. In
        this article, you can review:

        •   Available features
        •   Criteria for joining
        •   The application checklist
        •   Other miscellaneous FAQs on YPP




                    Intro to Making Money on YouTube




        What you get
        • Access to our Creator Support teams
        • Access to the Copyright Match Tool
        • Access to our monetization features


        Minimum eligibility requirements to join
         1. Follow all the YouTube monetization policies.
             • The YouTube monetization policies are a collection of policies that allow you to monetize on YouTube. As a
               YouTube partner, your agreement including the YouTube partner program policies require compliance with
               these monetization policies to potentially earn money on YouTube.

         2. Live in a country/region where the YouTube Partner Program is available.
         3. Have more than 4,000 valid public watch hours in the last 12 months.
         4. Have more than 1,000 subscribers.
         5. Have a linked AdSense account.


https://support.google.com/youtube/answer/72851?hl=en                                                                       1/4
6/22/2021                                           YouTube Partner Program overview & eligibility - YouTube Help

        YouTube Partner Program application checklist
        Everyone who meets our threshold can apply for YPP, but you do need to meet some of our guidelines to be
        considered. This checklist is meant to guide you through the application process.

         1. Make sure your channel follows our policies and guidelines. When you apply, you’ll go through a standard
            review process to check whether your channel meets our policies and guidelines. Channels that meet our
            policies and guidelines will be accepted into the program. We also constantly check channels in the program
            to make sure they continue to meet our policies and guidelines.
         2. Enable 2-Step Verification for your Google Account, which means you’ll protect your account with both your
            password and a second device. Not having 2-Step Verification may cause a delay in your application review, so
            we highly recommend Enable 2-Step Verification for your Google Account. Go to g.co/2sv     to get started.
         3. Have at least 1,000 subscribers and 4,000 valid public watch hours. When we assess channels for the
            YouTube Partner Program, we need context. When you reach this threshold, it usually means that you have
            more content. The threshold helps us make a more informed decision about whether your channel meets our
            policies and guidelines. You can apply for YPP once you reach this threshold.
         4. Sign YPP terms. You can ask to be notified when you reach the subscriber and public watch hour threshold.
            Once your channel meets the threshold, follow these instructions:
            a. Sign in to YouTube.
            b. In the top right, click your profile picture      YouTube Studio.
            c. In the left menu, click Monetization.
            d. If you’re under the threshold, click Notify me when I’m eligible to get an email. You’ll receive an email when
               you’ve reached 1,000 subscribers and 4,000 watch hours over the past 12 months. If you meet the
               threshold, click Start on the “Review Partner Program terms” card.
            e. Once you’ve signed the term, we’ll mark this step with a green “Done” sign on the “Review Partner Program
               terms” card.

         5. Make sure you only have 1 AdSense account. As part of the application process, you’ll need to connect an
            AdSense account to get paid.
            a. Click Start on the “Sign up for Google AdSense” card.
               • If you already have an AdSense account, use the one that's already approved. You can link as many of
                  your channels as you want to a single AdSense account.
               • If you don't have an AdSense account, you can create one by following the on-screen instructions.
            b. Once you’ve connected your AdSense, we’ll mark this step with a green “Done” sign on the “Sign up for
               Google AdSense” card.

         6. Get reviewed. Once you sign the YouTube Partner Program terms and connect an AdSense account, your
            channel will automatically be put in a review queue. Our automated systems and human reviewers will then
            review your channel’s content to check whether your account has followed all of our guidelines. You can check
            your application status anytime at https://studio.youtube.com/channel/UC/monetization .
            a. If you’re accepted into YPP: Congratulations! You can now set up ad preferences and enable monetization
               on your uploads. Here’s a list of FAQs   that we get from creators who have just joined YPP.
            b. If you’re rejected from YPP: Our reviewers found that a significant portion of your channel doesn’t meet our
               policies and guidelines. You can re-apply 30 days after your rejection. Check out our FAQs for tips on how
               to strengthen your application.


            Review process
            Your application will be put into queue once you:

https://support.google.com/youtube/answer/72851?hl=en                                                                           2/4
6/22/2021                                           YouTube Partner Program overview & eligibility - YouTube Help

             • Meet our subscriber and watch time thresholds
             • Sign the YouTube Partner Program terms
             • Connect your AdSense account
            Our human reviewers will assess your channel as a whole to check whether your account meets our
            YouTube monetization policies.

            We’ll get back to you with a decision once your channel is reviewed (typically about 1 month after you meet
            the threshold).

            Note: Sometimes, you may need to wait more than a month. There can be multiple reasons for delays --
            higher-than-usual application volumes, system issues, or we may occasionally need to shift resources. Our
            policy specialists try to get through applications as fast as possible, but delays can happen because we
            have a limited number of specialists.
            Can you speed up my application?

            No. Our teams can’t speed up your application. All applications are put in a queue, and will be processed in
            the order they’re received. Sometimes channels require multiple reviews, especially when multiple
            reviewers disagree on your channel’s suitability for YPP. In these cases, multiple reviews may be needed,
            which means it may take more time for a decision to be made.




        Stay active to keep making money
        As the YouTube Partner Program continues to grow, it's important to maintain a healthy, active ecosystem of
        channels. To focus our support for creators who are active and engaged with the community, we may disable
        monetization on channels that haven’t uploaded a video or posted to the Community tab for 6 months or more.



        FAQs around applying and more
            What if I don’t meet the program threshold?


            What does “valid public watch hours” mean?


            If I meet the threshold, do I automatically get into YPP?


            What happens if my counts drop below the threshold after I apply?


            What if I already applied in Creator Studio Classic?


            I’m no longer in YPP (or I was never in the program) and I’m seeing ads on my videos. Am
            I earning revenue from those ads?


                  New to YPP and unsure where to go next? Take the Welcome to YPP lesson on Creator Academy            .




https://support.google.com/youtube/answer/72851?hl=en                                                                      3/4
6/22/2021                                           YouTube Partner Program overview & eligibility - YouTube Help




https://support.google.com/youtube/answer/72851?hl=en                                                               4/4
    EXHIBIT H
[On external hard drive filed with Notice of Lodging]
EXHIBIT I
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 1 of 20 Page ID #:1



 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   MICHAEL O’BRIEN (SBN 277244)
 3   mobrien@novianlaw.com
     NOVIAN & NOVIAN, LLP
 4   1801 Century Park East, Suite 1201
 5   Los Angeles, California 90067
     Telephone: (310) 553-1222
 6   Facsimile: (310) 553-0222
 7
     Attorneys for Plaintiff TRILLER, INC.
 8

 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10

11   TRILLER, INC., a Delaware corporation,       CASE NO.:

12                     Plaintiff,                 COMPLAINT FOR:
13                                                  1. COPYRIGHT
              vs.                                      INFRINGEMENT
14                                                  2. VIOLATION OF THE
15   FILMDAILY.COM, an unknown                         FEDERAL
     business entity; ACCESSTVPRO.CO, an               COMMUNICATIONS ACT:
16   unknown business entity;                          47 U.S.C. § 605
17   ONLINE2LIVESTREAM.US, an                       3. VIOLATION OF THE
     unknown business entity;                          FEDERAL
18   CRACKSTREAMSLIVE.COM, an                          COMMUNICATIONS ACT:
19   unknown business entity; SPORTS-                  47 U.S.C. § 553
     TODAY.CLUB, an unknown business                4. CONVERSION
20   entity; MY-SPORTS.CLUB, an unknown             5. BREACH OF CONTRACT
21   business entity; BILASPORT.COM, an             6. CONSPIRACY
     unknown business entity; TRENDY                7. VIOLATIONS OF THE
22   CLIPS, an unknown business entity;                COMPUTER FRAUD AND
23   MIKE, an unknown business entity;                 ABUSE ACT:
     YOUR EXTRA, an unknown business                   18 U.S.C. § 1030
24   entity; ECLIPT GAMING, an unknown              8. VICARIOUS COPYRIGHT
25   business entity; ITSLILBRANDON, an                INFRINGEMENT
     unknown business entity; and DOES 1
26   through 100, inclusive,                      JURY TRIAL DEMANDED
27
                       Defendants.
28
                                              1
                                        COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 2 of 20 Page ID #:2



 1             Plaintiff Triller, Inc., a Delaware corporation (“Plaintiff” or “Triller”) hereby
 2   complains against Defendants FILMDAILY.COM, an unknown business entity
 3   (“Filmdaily.com”);         ACCESSTVPRO.CO,           an    unknown      business     entity
 4   (“Accesstvpro.co”); ONLINE2LIVESTREAM.US, an unknown business entity
 5   (“Online2livestream.us”); CRACKSTREAMSLIVE.COM, an unknown business
 6   entity (“Crackstreamslive.com”); SPORTS-TODAY.CLUB, an unknown business
 7   entity (“Sports-today.club”), MY-SPORTS.CLUB, an unknown business entity (“My-
 8   sports.club”), BILASPORT.COM, an unknown business entity (“Bilasport.com”),
 9   TRENDY CLIPS, an unknown business entity (“Trendy Clips”), MIKE, an unknown
10   business entity (“Mike”), YOUR EXTRA, an unknown business entity (“Your
11   Extra”), ECLIPT GAMING, an unknown business entity (“Eclipt Gaming”),
12   ITSLILBRANDON, an unknown business entity (“ItsLilBrandon”), and DOES 1
13   through 100, inclusive (collectively, the “Defendants”), and alleges as follows:
14                                  NATURE OF THIS ACTION
15            1.       Through this action, Triller seeks in excess of $100,000,000.00 against
16   Defendants and each of them all of whom are cyber-criminals, for their outright theft
17   and diversion of upwards of 2,000,000 unique viewers by providing them with illegal
18   and unauthorized viewings of the Broadcast of the Jake Paul vs. Ben Askren boxing
19   event. Plaintiff is the copyright owner and publisher of the Triller Fight Club
20   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
21   bouts and the entire television broadcast, exhibited via closed circuit television and via
22   encrypted satellite signal (hereinafter referred to as the “Broadcast”). The Broadcast
23   originated via satellite uplink and was subsequently re-transmitted to cable systems
24   and satellite companies via satellite signal and/or retransmitted via satellite signal to
25   licensed content distributors such as Plaintiff’s authorized online platforms. Plaintiff
26   institutes this action to obtain remedy for—and to permanently hinder—the blatantly
27   unlawful infringement and rampant theft of its copyrighted work by the Defendants.
28   Defendants, and each of them, have utilized various torrent and streaming websites
                                                   2
                                             COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 3 of 20 Page ID #:3



 1   such          as       https://youtube.com,     https://filmdaily.co,   https://accesstvpro.co,
 2   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
 3   https://my-sports.club/, and https://bilasports.com to unlawfully upload, distribute,
 4   and publicly display, without authorization, the Broadcast to the users of such
 5   websites. Upon information and belief, Defendants, and each of them, acted
 6   knowingly, willfully, unlawfully and with blatant disregard to Plaintiff’s copyright in
 7   the Broadcast by uploading the Broadcast to the aforementioned websites with
 8   additional shareable payment links, such as PayPal links, which allow users to remit
 9   direct payments to the various Defendants in order to fund and endorse each respective
10   Defendants’ infringement of Plaintiff’s Broadcast. Defendants’ calculated and
11   reprehensible infringement, theft, and other unlawful acts—committed in knowing
12   violation of the law—has resulted in damages suffered by Plaintiff in excess of
13   $100,000,000.00, by stealing and diverting upwards of 2,000,000 unique viewers of
14   the illegal and unauthorized viewings of the Broadcast from Plaintiff.
15            2.        Acting with intentional and knowing disregard of Plaintiff’s exclusive
16   rights in the Broadcast, Defendants—who are nothing less than cyber-criminals—
17   employ various user profiles on websites, including those mentioned above, to
18   illegally upload copyrighted programming, including the Broadcast, and to facilitate
19   the unauthorized copying, sharing, downloading, uploading, and distribution of such
20   programming. Through their egregious conduct, Defendants also encourage other
21   online users to copy, share, download, distribute and share the Broadcast on the
22   aforementioned websites. Defendants further unlawfully facilitate, participate, and
23   induce other users to engage in the unauthorized reproduction, adaptation, distribution
24   and public display of Plaintiff’s copyrighted Broadcast all to line their own pockets
25   with monies that belong to Plaintiff.
26            3.        Notwithstanding each Defendants’ recognition that Plaintiff never
27   authorized their respective copying, downloading, uploading, public display and/or
28   distribution of the Broadcast, Defendants continue to engage—and unjustly benefit—
                                                        3
                                                   COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 4 of 20 Page ID #:4



 1   from their infringing conduct. Defendants’ plain acts of thievery, misappropriation,
 2   and infringement, as further described herein, are tantamount to, and no less deplorable
 3   than, the acts of a pilferer, poaching on and looting the fruits of another’s hard-earned
 4   labor.
 5                                  JURISDICTION AND VENUE
 6            4.       The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
 7   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
 8   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
 9   United States; and 28 U.S.C. Section § 1338 (a).
10            5.       Upon information and belief, venue is proper in this Court pursuant to 28
11   U.S.C § 1391(b)(2) because a substantial part of the events or omissions giving rise to
12   the claims occurred in this district. In the alternative, venue is also proper under 28
13   U.S.C. § 1391(b)(3), as Defendants, and each of them, are subject to the court’s
14   personal jurisdiction with respect to this action.
15                                                PARTIES
16            6.       Plaintiff is a corporation incorporated under the laws of Delaware and
17   having its principal place of business in the State of California.
18            7.       Plaintiff is engaged in the business of distributing its copyrighted
19   materials as defined in 17 U.S.C. § 101, and offering such content, including the
20   Broadcast, for purchase on a Pay-Per-View basis to its paying customers over the
21   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and effort
22   in advertising, promoting, selling, and licensing programming such as the Broadcast.
23            8.       Plaintiff owns the copyrights to the Broadcast. As the exclusive owner of
24   the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
25   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
26   perform the Broadcast publicly.
27            9.       Upon information and belief, Defendant Filmdaily.com is a business
28   entity, the exact nature of which is unknown, registered in Nevada and doing business
                                                    4
                                              COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 5 of 20 Page ID #:5



 1   in the State of California. Upon information and belief, Filmdaily.com offers the
 2   website https://filmdaily.co for the purpose of permitting, encouraging, facilitating,
 3   and inducing the sharing of videos and live programing of audiovisual materials
 4   between users of the website. Those materials include programming owned and/or
 5   controlled by Plaintiff, including the Broadcast, which was offered by Filmdaily.com
 6   through its illegal uploading and distribution of the Broadcast.
 7            10.      Upon information and belief, Defendant Accesstvpro.co is a business
 8   entity, the exact nature of which is unknown, registered in Arizona and doing business
 9   in the State of California. Upon information and belief, Accesstvpro.co offers the
10   website https://accesstvpro.co for the purpose of permitting, encouraging, facilitating,
11   and inducing the sharing of videos and live programing of audiovisual materials
12   between users of the website. Those materials include programming owned and/or
13   controlled by Plaintiff, including the Broadcast, which was offered by Accesstvpro.co
14   through its illegal uploading and distribution of the Broadcast.
15            11.      Upon information and belief, Defendant Online2livestream.us is a
16   business entity, the exact nature of which is unknown, doing business in the State of
17   California. Upon information and belief, Online2livestream.us offers the website
18   https://online2livestream.us for the purpose of permitting, encouraging, facilitating,
19   and inducing the sharing of videos and live programing of audiovisual materials
20   between users of the website. Those materials include programming owned and/or
21   controlled by Plaintiff, including the Broadcast, which was offered by
22   Online2livestream.us through its illegal uploading and distribution of the Broadcast.
23            12.      Upon information and belief, Defendant Crackstreamslive.com is a
24   business entity, the exact nature of which is unknown, doing business in the State of
25   California. Upon information and belief, Crackstreamslive.com offers the website
26   https://crackstreamslive.com for the purpose of permitting, encouraging, facilitating,
27   and inducing the sharing of videos and live programing of audiovisual materials
28   between users of the website. Those materials include programming owned and/or
                                                  5
                                            COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 6 of 20 Page ID #:6



 1   controlled by Plaintiff, including the Broadcast, which was offered by
 2   Crackstreamslive.com through its illegal uploading and distribution of the Broadcast.
 3            13.      Upon information and belief, Defendant Sports-today.club is a business
 4   entity, the exact nature of which is unknown, doing business in the State of California.
 5   Upon information and belief, Sports-today.club offers the website https://sports-
 6   today.club/ for the purpose of permitting, encouraging, facilitating, and inducing the
 7   sharing of videos and live programing of audiovisual materials between users of the
 8   website. Those materials include programming owned and/or controlled by Plaintiff,
 9   including the Broadcast, which was offered by Sports-today.club through its illegal
10   uploading and distribution of the Broadcast.
11            14.      Upon information and belief, Defendant My-sports.club is a business
12   entity, the exact nature of which is unknown, doing business in the State of California.
13   Upon information and belief, My-sports.club offers the website https://my-sports.club/
14   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
15   videos and live programing of audiovisual materials between users of the website.
16   Those materials include programming owned and/or controlled by Plaintiff, including
17   the Broadcast, which was offered by My-sports.club through its illegal uploading and
18   distribution of the Broadcast.
19            15.      Upon information and belief, Defendant Bilasport.com is a business
20   entity, the exact nature of which is unknown, doing business in the State of California.
21   Upon information and belief, Bilasport.com offers the website https://bilasports.com
22   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
23   videos and live programing of audiovisual materials between users of the website.
24   Those materials include programming owned and/or controlled by Plaintiff, including
25   the Broadcast, which was offered by Bilasport.com through its illegal uploading and
26   distribution of the Broadcast.
27            16.      Upon information and belief, Defendant Trendy Clips is a business
28   entity, the exact nature of which is unknown, doing business in the State of
                                                   6
                                             COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 7 of 20 Page ID #:7



 1   California. Upon information and belief, Trendy Clips operates the Youtube channel
 2   located at https://www.youtube.com/channel/UCYj6TdieiWvyuQc4s6J88uw for the
 3   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
 4   and live programing of audiovisual materials between users of the website. Those
 5   materials include programming owned and/or controlled by Plaintiff, including the
 6   Broadcast, which was offered by Trendy Clips through its illegal uploading and
 7   distribution of the Broadcast.
 8            17.      Upon information and belief, Defendant Mike is a business entity, the
 9   exact nature of which is unknown, doing business in the State of California. Upon
10   information and belief, Mike operates the Youtube channel located at
11   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
12   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
13   and live programing of audiovisual materials between users of the website. Those
14   materials include programming owned and/or controlled by Plaintiff, including the
15   Broadcast, which was offered by Mike through its illegal uploading and distribution
16   of the Broadcast.
17            18.      Upon information and belief, Defendant Your Extra is a business entity,
18   the exact nature of which is unknown, doing business in the State of California.
19   Upon information and belief, Your Extra operates the Youtube channel located at
20   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
21   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
22   and live programing of audiovisual materials between users of the website. Those
23   materials include programming owned and/or controlled by Plaintiff, including the
24   Broadcast, which was offered by Your Extra through its illegal uploading and
25   distribution of the Broadcast.
26            19.      Upon information and belief, Defendant Eclipt Gaming is a business
27   entity, the exact nature of which is unknown, doing business in the State of
28   California. Upon information and belief, Eclipt Gaming operates the Youtube
                                                    7
                                              COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 8 of 20 Page ID #:8



 1   channel located at
 2   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
 3   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
 4   and live programing of audiovisual materials between users of the website. Those
 5   materials include programming owned and/or controlled by Plaintiff, including the
 6   Broadcast, which was offered by Eclipt Gaming through its illegal uploading and
 7   distribution of the Broadcast.
 8            20.      Upon information and belief, Defendant ItsLilBrandon is a business
 9   entity, the exact nature of which is unknown, doing business in the State of
10   California. Upon information and belief, ItsLilBrandon operates the Youtube channel
11   located at https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for
12   the purpose of permitting, encouraging, facilitating, and inducing the sharing of
13   videos and live programing of audiovisual materials between users of the website.
14   Those materials include programming owned and/or controlled by Plaintiff,
15   including the Broadcast, which was offered by ItsLilBrandon through its illegal
16   uploading and distribution of the Broadcast.
17            21.      Plaintiff is informed and believes, and thereon alleges, that the actions
18   and omissions that serve as the basis for this complaint were undertaken jointly and
19   with the consent, conspiracy, cooperation, and joint participation of all defendants.
20            22.      Plaintiff is informed and believes, and thereon alleges, that at all times
21   mentioned herein, each defendant was the agent, joint venture, and/or employee of
22   each and every other defendant, and in doing the things alleged in this complaint, each
23   defendant was acting within the course and scope of such agency, joint venture, and/or
24   employment and with the permission and consent of each of the other defendants.
25            23.      The true names and capacities, whether individual, corporate, associate,
26   or otherwise, of Defendants named herein as DOES 1 through 10, inclusive, and each
27   of them, are unknown to Plaintiff at this time. Plaintiff therefore sues said Defendants,
28   and each of them, by such fictitious names. Plaintiff will advise the Court and seek
                                                     8
                                              COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 9 of 20 Page ID #:9



 1   leave to amend this Complaint when the true names and capacities of each such
 2   Defendant has been ascertained. Plaintiff is informed and believes, and based thereon
 3   alleges, that each such Defendant designated as a DOE is responsible in some manner
 4   for the events and happenings referred to herein or as hereinafter specifically alleged.
 5                                            COUNT ONE:
 6                          (For Copyright Infringement Against All Defendants)
 7            24.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 8   and every allegation of preceding and subsequent paragraphs as though fully set forth
 9   herein.
10            25.      Plaintiff is the owner of the copyrights to the Broadcast, including all
11   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
12   not limited to, all moving images and other audio/video content which were
13   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
14   and were subsequently retransmitted to cable systems and satellite companies via
15   satellite signal and/or retransmitted via satellite signal to licensed content distributors
16   such as Plaintiff’s authorized, online platforms.
17            26.      As the copyright holder to the rights of the Broadcast, Plaintiff has the
18   exclusive right to copy, publicly perform and distribute it.
19            27.      Defendants, and each of them, failed to obtain the property authority or
20   license from Plaintiff to copy, publicly perform or distribute the Broadcast.
21            28.      Upon information and belief, Defendants illegally copied, uploaded,
22   publicly performed and distributed the Broadcast via the internet with full knowledge
23   that the Broadcast could only be obtained by purchasing a license from Plaintiff.
24            29.      Defendants, and each of them, have utilized various torrent and
25   streaming websites such as https://filmdaily.co, https://accesstvpro.co,
26   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
27   https://my-sports.club/, https://bilasports.com, and https://youtube.com to upload,
28   distribute, and publicly display the Broadcast to the users of such website in direct
                                                     9
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 10 of 20 Page ID #:10



 1   violation of the exclusive rights owned by Plaintiff.
 2            30.      Specifically, upon information and belief, the Defendants, and each of
 3   them, obtained the Broadcast through internet websites, cable and/or satellite Pay-Per-
 4   View purchase intended for private, non-commercial viewing, and subsequently
 5   illegally re-transmitted the Broadcast and publicly exhibited the Broadcast by illegally
 6   copying and uploading the Broadcast to the aforementioned websites for other users
 7   to also illegally view, download, access, share, and distribute.
 8            31.      Defendants, and each of them, have infringed on Plaintiff’s copyright in
 9   the Broadcast by reproducing, adapting distributing, uploading, copying, and publicly
10   displaying the copyrighted works without Plaintiff’s authorization in violation of the
11   Copyright Act, 17 U.S.C. § 501, and have recouped profits from the aforementioned
12   websites through users’ payments to the Defendants or through advertising revenue
13   generated through the websites.
14            32.      Defendants’ acts of infringement were willful, in blatant disregard of, and
15   committed with indifference to Plaintiff’s rights.
16            33.      By reason of Defendants’ conduct as described herein, Defendants, and
17   each of them, willfully violated 17 U.S.C. § 501.
18            34.      Due to Defendants’ acts of copyright infringement as alleged herein,
19   Defendants have obtained direct and indirect profits Defendants would not otherwise
20   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
21   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
22   Defendants’ infringement of the Broadcast, in an amount to be established at trial,
23   but in no event less than $100,000,000.00.
24            35.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
25   17 U.S.C. § 505.
26   ///
27   ///
28   ///
                                                      10
                                                COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 11 of 20 Page ID #:11



 1                                           COUNT TWO:
 2   (For Violations of the Federal Communications Act: 47 U.S.C. §605 Against All
 3                                             Defendants)
 4            36.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 5   and every allegation of preceding and subsequent paragraphs as though fully set forth
 6   herein.
 7            37.      Plaintiff is the owner of the Broadcast, including all undercard matches
 8   and the entire television broadcast, aired via closed circuit television and via encrypted
 9   satellite signal.
10            38.      The Broadcast was available for non-commercial, private viewing
11   through Plaintiff, its authorized online vendors, as well as through Pay-Per-View
12   purchase through authorized satellite TV providers. Defendants, in a calculated effort
13   to use Plaintiff’s Broadcast for their own commercial benefit, obtained access to
14   Plaintiff’s Broadcast by purchasing the programming and subsequently copying the
15   Broadcast and uploading it to torrent and streaming websites such as and
16   https://youtube.com,                 https://filmdaily.co,            https://accesstvpro.co,
17   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
18   https://my-sports.club/, and https://bilasports.com.
19            39.      In order to purchase and view the Broadcast through a satellite TV
20   provider intended for private, non-commercial viewing, an individual purchaser was
21   subject to the copyright language contained therein which expressly stated that the
22   “unauthorized reproduction or distribution of the copyrighted work is illegal.”
23            40.      Upon information and belief, with full knowledge that the Broadcast was
24   not to be received, distributed, reproduced and or publicly exhibited by individuals
25   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
26   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
27   direct commercial advantage and subsequently divulged the Broadcast to the public
28   by copying and distributing said Broadcast to the users of the aforementioned websites
                                                    11
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 12 of 20 Page ID #:12



 1   in exchange for payments to aid, encourage, support, or otherwise endorse Defendants’
 2   infringing conduct.
 3            41.      Upon information and belief, Plaintiff alleges that Defendants effected
 4   unauthorized interception and receipt of Plaintiff’s Broadcast via Defendants’ satellite
 5   TV service by ordering programming for residential use and subsequently copying,
 6   uploading, distributing and publicly displaying the Broadcast without authorization,
 7   or by such other means which are unknown to Plaintiff and known only to Defendants.
 8            42.      47 U.S.C. § 605(a) prohibits the unauthorized reception and publication
 9   or use of communications such as the Broadcast for which Plaintiff had the distribution
10   rights thereto.
11            43.      By reason of Defendants’ conduct as described herein, Defendants, and
12   each of them, willfully violated 47 U.S.C. § 605(a)
13            44.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §
14   605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
15   § 605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47
16   U.S.C. § 605(e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as
17   to each violation.
18            45.      Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full
19   costs, interest and reasonable attorney’s fees.
20                                         COUNT THREE:
21   (For Violations of the Federal Communications Act: 47 U.S.C. §553 Against All
22                                             Defendants)
23            46.      Plaintiff hereby realleges, and by this reference incorporates herein, each
24   and every allegation of preceding and subsequent paragraphs as though fully set forth
25   herein.
26            47.      Upon information and belief, Defendants willfully and unlawfully
27   accessed, received, and subsequently re-transmitted the Broadcast over a cable TV or
28   internet system while knowing that they were unauthorized to do so.
                                                    12
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 13 of 20 Page ID #:13



 1            48.      47 U.S.C. §553 prohibits the unauthorized reception of any
 2   communications service offered over a cable system such as the transmission of the
 3   Broadcast for which Plaintiff holds the copyright ownership thereto.
 4            49.      Upon information and belief, the Defendants knowingly, willfully and
 5   unlawfully accessed, received and subsequently re-transmitted the Broadcast when it
 6   was offered via a cable TV or internet subscription without the authorization from
 7   Plaintiff and without paying Plaintiff the appropriate Pay-Per-View fee.
 8            50.      By reason of Defendants’ conduct as described herein, Defendants, and
 9   each of them, willfully violated 47 U.S.C. §553.
10            51.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §553,
11   Plaintiff is entitled to damages in an amount, in the discretion of this Court, of up to
12   the maximum amount of $60,000.00 as to each violation, plus the recovery of full
13   costs, interest and reasonable attorney’s fees, in the discretion of this Court.
14                                          COUNT FOUR:
15                             (For Conversion Against All Defendants)
16            52.      Plaintiff hereby realleges, and by this reference incorporates herein, each
17   and every allegation of preceding and subsequent paragraphs as though fully set forth
18   herein.
19            53.      Plaintiff, at all relevant times, owned, possessed, and had the right to
20   possess the copyrights to the Broadcast.
21            54.      By virtue of Defendants’ conduct as set forth herein, Defendants, and
22   each of them, knowingly and intentionally substantially interfered with Plaintiff’s
23   property by unlawfully converting it for their own commercial use, benefit, and private
24   financial gain.
25            55.      Defendants’ acts of conversion were done without Plaintiff’s consent and
26   with the objective of depriving Plaintiff of its copyright ownership for Defendants’
27   direct commercial benefit, advantage and private financial gain.
28            56.      As a proximate result of Defendants’ wrongful conversion of the
                                                    13
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 14 of 20 Page ID #:14



 1   Broadcast, Plaintiff suffered damages in an amount subject to proof at trial but in no
 2   event less than $100,000,000.00.
 3                                           COUNT FIVE
 4                          (For Breach of Contract Against All Defendants)
 5            57.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 6   and every allegation of preceding and subsequent paragraphs as though fully set forth
 7   herein.
 8            58.      Plaintiff would show that pursuant to Plaintiff’s Terms of Use for its
 9   programming of the Broadcast, any user of Plaintiff’s authorized websites for Pay-
10   Per-View purchase and any purchaser of a residential Pay-Per-View feed from
11   Plaintiff, either via cable or satellite TV, agreed not to reproduce, distribute, or
12   transmit any of Plaintiff’s materials, including the Broadcast.
13            59.      Upon information and belief, Defendants, and each of them, purchased
14   the Broadcast through Plaintiff’s authorized websites or via Pay-Per-View purchase
15   for private, residential viewing.
16            60.      Upon information and belief, with full knowledge that the Broadcast was
17   not to be unlawfully copied and distributed by individuals unauthorized to do so,
18   Defendants willfully and unlawfully copied, uploaded and distributed the Broadcast
19   to users of            torrent and streaming websites such as https://youtube.com,
20   https://filmdaily.co,           https://accesstvpro.co,        https://online2livestream.us,
21   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/,and
22   https://bilasports.com so that the Broadcast could be accessed free of charge.
23            61.      As a proximate result of Defendants breach of their respective agreements
24   with Plaintiff, Plaintiff has been damaged through the loss of substantial amounts of
25   revenue, loss of business, loss of good-will and loss of customers, the sum value of
26   which will be proven at trial but which is an amount no less than $100,000,000.00
27   ///
28   ///
                                                    14
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 15 of 20 Page ID #:15



 1                                            COUNT SIX
 2                             (For Conspiracy Against All Defendants)
 3            62.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 4   and every allegation of preceding and subsequent paragraphs as though fully set forth
 5   herein.
 6            63.      Upon information and belief, Defendants, and each of them, had an
 7   agreement between two or more persons.
 8            64.      Upon information and belief, pursuant to the respective Defendants’
 9   agreements, Defendants set out to intentionally, willfully, and unlawfully access and
10   copy Plaintiff’s Broadcast and subsequently upload the Broadcast for distribution and
11   public display in exchange for direct contributions from the users of the websites
12   known as such as https://youtube.com, https://filmdaily.co, https://accesstvpro.co,
13   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
14   https://my-sports.club/, and https://bilasports.com or for advertisement revenue from
15   such websites.
16            65.      Upon information and belief, Defendants, and each of them,
17   intentionally, willfully, and unlawfully accessed, copied, uploaded, distributed, and
18   publicly displayed Plaintiff’s Broadcast using such websites and did in fact receive
19   direct contributions from users of such websites or advertisement revenue from such
20   websites.
21            66.      As a proximate result of Defendants respective agreements and
22   subsequent acts as described herein, Plaintiff has been damaged through the loss of
23   substantial amounts of revenue, loss of business, loss of good-will, and loss of
24   customers, the sum value of which will be proven at trial but which is an amount no
25   less than $100,000,000.00
26   ///
27   ///
28   ///
                                                    15
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 16 of 20 Page ID #:16



 1                                          COUNT SEVEN
 2         (For Violations of the Computer Fraud and Abuse Act: 18 U.S.C. § 1030
 3                                      Against All Defendants)
 4            67.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 5   and every allegation of preceding and subsequent paragraphs as though fully set forth
 6   herein.
 7            68.      Upon information and belief, Defendants, and each of them, without
 8   authorization or by exceeding the scope of granted authorization, accessed a protected
 9   computer containing Plaintiff’s live internet streams of the Broadcast, and knowingly
10   and with the intent to defraud, unlawfully copied, distributed, and publicly displayed
11   the Broadcast.
12            69.      Upon information and belief, as a proximate result of Defendants’
13   unlawful and fraudulent conduct as set forth herein, Defendants, and each of them,
14   obtained the valuable copyrighted Broadcast and subsequently uploading, distributing,
15   and publicly displaying the Broadcast using such as and https://youtube.com,
16   https://filmdaily.co,           https://accesstvpro.co,        https://online2livestream.us,
17   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
18   https://bilasports.com.
19                                          COUNT EIGHT:
20               (For Vicarious Copyright Infringement Against All Defendants)
21            70.      Plaintiff hereby realleges, and by this reference incorporates herein, each
22   and every allegation of preceding and subsequent paragraphs as though fully set forth
23   herein.
24            71.      Plaintiff is the owner of the copyrights to the Broadcast, including all
25   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
26   not limited to, all moving images and other audio/video content which were
27   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
28   and were subsequently retransmitted to cable systems and satellite companies via
                                                    16
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 17 of 20 Page ID #:17



 1   satellite signal and/or retransmitted via satellite signal to licensed content distributors
 2   such as Plaintiff’s authorized, online platforms.
 3            72.         Upon information and belief, Defendants, and each of them, directly
 4   infringed on Plaintiff’s Broadcast by illegally uploading the Broadcast and/or portions
 5   thereof        via     the   internet   on   the   websites   such   as   https://youtube.com,
 6   https://filmdaily.co,              https://accesstvpro.co,       https://online2livestream.us,
 7   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
 8   https://bilasports.com in direct violation of Plaintiff’s exclusive copyright.
 9            73.         Upon information and belief, Defendants encouraged online users to
10   copy, share, download, distribute, and share content, including the Broadcast, on the
11   aforementioned websites, and defendants facilitated, participated in and induced users
12   to engage in the unauthorized reproduction, adaptation, public display and public
13   performance of programming containing Plaintiff’s copyrighted Broadcast.
14            74.         Defendants had the right and ability to control and prevent the users on
15   such aforementioned websites from directly accessing and infringing on Plaintiff’s
16   Broadcast which was copied, uploaded, and distributed by Defendants, and each of
17   them.
18            75.         Defendants derived a financial benefit from such users’ activities on the
19   aforementioned websites by directing such users to external and/or shareable payment
20   links, such as PayPal links, whereby users could remit direct payments to Defendants
21   in order to compensate, fund and endorse each respective Defendants’ infringement of
22   Plaintiff’s Broadcast.
23            76.         By reason of Defendants’ conduct as described herein, Defendants, and
24   each of them, willfully violated 17 U.S.C. § 501.
25            77.         Due to Defendants’ acts of copyright infringement as alleged herein,
26   Defendants have obtained direct and indirect profits Defendants would not otherwise
27   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
28   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
                                                        17
                                                  COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 18 of 20 Page ID #:18



 1   Defendants’ infringement of the Broadcast, in an amount to be established at trial but
 2   no less than $100,000,000.00.
 3            78.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 4   17 U.S.C. § 505.
 5                                       PRAYER FOR RELIEF
 6            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 7   them, as follows:
 8   AS TO COUNT ONE:
 9            1.       That Defendants, Defendants’ employees, representatives, and agents be
10                     enjoined from copying, uploading, distributing, selling, or otherwise
11                     infringing on Plaintiff’s copyright in the Broadcast;
12            2.       That Plaintiff be awarded all profits of Defendants plus all losses of
13                     Plaintiff, the exact sum to be proven at the time of trial but in no event
14                     less than $100,000,000.00; and
15            3.       That an order be issued requiring Defendants, and each of them, to
16                     account to Plaintiff for profits attributable to their use of Plaintiff’s
17                     copyright, in accordance with proof.
18   AS TO COUNT TWO:
19            4.       For statutory penalties in an amount, in the discretion of this Court, of up
20                     to the maximum amount of $110,000.00 for each of the Defendants’
21                     willful violations of 47 U.S.C. § 605(a).
22   AS TO COUNT THREE:
23            5.       For statutory penalties in an amount, in the discretion of this Court, of up
24                     to the maximum amount of $60,000.00 for each of the Defendants’ willful
25                     violations of 47 U.S.C. § 553; and
26            6.       For Attorney’s fees, interest, and costs of suit pursuant to 17 U.S.C. §
27                     505; 47 U.S.C. 605(e)(3)(B)(iii) or §553(c)(2)(c);
28   ///
                                                      18
                                                COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 19 of 20 Page ID #:19



 1   AS TO COUNT FOUR:
 2            7.       For damages within this Court’s jurisdiction in an amount according to
 3                     proof at trial but in no event less than $100,000,000.00; and
 4            8.       For punitive damages in an amount appropriate to punish Defendants and
 5                     deter others from engaging in similar misconduct.
 6   AS TO COUNT FIVE:
 7            9.       For damages within this Court’s jurisdiction in an amount according to
 8                     proof at trial but in no event less than $100,000,000.00; and
 9            10.      For consequential damages.
10   AS TO COUNT SIX:
11            11.      For damages within this Court’s jurisdiction in an amount according to
12                     proof at trial but in no event less than $100,000,000.00;
13            12.      For punitive damages in an amount appropriate to punish Defendants and
14                     deter others from engaging in similar misconduct.
15   AS TO COUNT SEVEN:
16            13.      For damages within this Court’s jurisdiction in an amount according to
17                     proof at trial but in no event less than $100,000,000.00; and
18            14.      Injunctive relief enjoining from copying, uploading, distributing, selling,
19                     or otherwise infringing on Plaintiff’s copyright in the Broadcast.
20   AS TO COUNT EIGHT:
21            15.      That Defendants, Defendants’ employees, representatives, and agents be
22                     enjoined from copying, uploading, distributing, selling, or otherwise
23                     infringing on Plaintiff’s copyright in the Broadcast;
24            16.      That Plaintiff be awarded all profits of Defendants plus all losses of
25                     Plaintiff, the exact sum to be proven at the time of trial but in no event
26                     less than $100,000,000.00; and
27            17.      That an order be issued requiring Defendants, and each of them, to
28                     account to Plaintiff for profits attributable to their use of Plaintiff’s
                                                    19
                                               COMPLAINT
     4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 1 Filed 04/23/21 Page 20 of 20 Page ID #:20



 1                     copyright, in accordance with proof.
 2   AS TO ALL COUNTS:
 3            18.      For pre-judgment and post-judgment interest on all damages awarded;
 4            19.      For attorneys’ fees and costs of suit incurred herein according to proof;
 5                     and
 6            20.      For such other and further relief as the Court may deem just and proper.
 7

 8   Dated: April 23, 2021                       NOVIAN & NOVIAN, LLP
                                                 Attorneys at Law
 9
10                                        By:    /s/ Farhad Novian
                                                 FARHAD NOVIAN, State Bar No. 118129
11
                                                 MICHAEL O’BRIEN, State Bar No. 277244
12                                               Attorneys for Plaintiff TRILLER, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    20
                                                COMPLAINT
     4820-8923-8759, v. 2
EXHIBIT J
  Case 2:21-cv-03502-PA-RAO Document 22 Filed 04/28/21 Page 1 of 2 Page ID #:133

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-3502 PA (RAO)                                           Date    April 28, 2021
 Title             Triller, Inc. v. Filmdaily.com, et al.



 Present: The Honorable            PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                  None                                N/A
                 Deputy Clerk                               Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                  ORDER TO SHOW CAUSE

       The Court has reviewed the Complaint filed by plaintiff Triller, Inc. (“Plaintiff”) against
defendants Filmdaily.com, Accesstvpro.co, Onlin2livestream.us, Crackstreamslive.com, Sports-
today.club, My-sports.club, Bilasport.com, Trendy Clips, Mike, Your Extra, Eclipt Gaming, and
ItsLilBrandon (collectively “Defendants”). Plaintiff alleges that it is the copyright owner and
publisher of the broadcast of the “Jake Paul v. Ben Askren” boxing event (the “Broadcast”) and
that Defendants “unlawfully uploaded], distribute[d], and publicly display[ed], without
authorization the Broadcast” to users of websites operated by or affiliated with Defendants.
(Compl. ¶ 1.) The Complaint asserts claims against Defendants for: (1) copyright infringement;
(2) violation of the Federal Communications Act pursuant to 47 U.S.C. § 605; (3) violation of
the Federal Communications Act pursuant to 47 U.S.C. § 553; (4) conversion; (5) breach of
contract; (6) conspiracy; (7) violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030;
and (8) vicarious copyright infringement.

         Federal Rule of Civil Procedure 20(a)(2), which allows for permissive joinder, provides:

                    Persons . . . may be joined in one action as defendants if:

                    (A)     any right to relief is asserted against them jointly, severally, or
                            in the alternative with respect to or arising out of the same
                            transaction, occurrence, or series of transactions or
                            occurrences; and

                    (B)     any question of law or fact common to all defendants will
                            arise in the action.

Fed. R. Civ. P. 20(a)(2) (emphasis added). “The first prong, the ‘same transaction’ requirement,
refers to similarity in the factual background of a claim.” Coughlin v. Rogers, 130 F.3d 1348,
1350 (9th Cir. 1997).
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 2
     Case 2:21-cv-03502-PA-RAO Document 22 Filed 04/28/21 Page 2 of 2 Page ID #:134

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.    CV 21-3502 PA (RAO)                                     Date    April 28, 2021
     Title       Triller, Inc. v. Filmdaily.com, et al.

       Plaintiff alleges that it “is informed and believes, and thereon alleges, that the actions and
omissions that serve as the basis for this complaint were undertaken jointly and with the consent,
conspiracy, cooperation, and joint participation of all defendants.” (Compl. ¶ 21.) The
Complaint also alleges, on information and belief, “that at all times mentioned herein, each
defendant was the agent, joint venture, and/or employee of each and every other defendant, and
in doing the things alleged in this complaint, each defendant was acting within the course and
scope of such agency, joint venture, and/or employment and with the permission and consent of
each of the other defendants.” (Id. at ¶ 22.) Other than these conclusory allegations, the
Complaint does not contain any well-pleaded facts that plausibly support even an inference that
Defendants acted jointly. See Ashcroft v. Iqbal, 556 U.S. 662, 679, 664 129 S. Ct. 1937, 1950,
173 L. Ed. 2d 868 (2009) (“While legal conclusions can provide the framework of a complaint,
they must be supported by factual allegations. When there are well-pleaded factual allegations, a
court should assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.”).1/ Instead, it appears that Plaintiff has improperly joined its claims against
multiple different alleged infringers who have no apparent connection to one another, and who
each allegedly infringed Plaintiff’s intellectual property rights by making the Broadcast available
on the separate websites controlled by each of the separate defendants. The Complaint does not
sufficiently allege, identify, or explain any plausible relationship between all of the Defendants.

       For these reasons, the Court orders Plaintiff to show cause in writing no later than May
10, 2021, why one or more of the Defendants should not be dropped from this case for improper
joinder. See Fed. R. Civ. P. 20, 21; see also Coughlin, 130 F.3d at 1351 (finding misjoinder
where “[e]ach claim raises potentially different issues, and must be viewed in a separate and
individual light by the Court.”). In response to this Order to Show Cause, Plaintiff may, if it so
chooses, limit its claims to one of the Defendants. Plaintiff may then, if it so chooses, file
separate actions against the other Defendants with new complaints and filing fees. Failure to
adequately respond to this Order to Show Cause may result, without further warning, in
dismissal of the Complaint without prejudice.

             IT IS SO ORDERED.




1/
       The Complaint’s allegations concerning the Central District as a proper venue for this
action, and in support of the Court’s exercise of personal jurisdiction over the Defendants is
similarly based only on legal conclusions rather than well-pleaded facts.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                          Page 2 of 2
EXHIBIT K
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 1 of 21 Page ID #:110



  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2   MICHAEL O’BRIEN (SBN 277244)
  3   mobrien@novianlaw.com
      NOVIAN & NOVIAN, LLP
  4   1801 Century Park East, Suite 1201
  5   Los Angeles, California 90067
      Telephone: (310) 553-1222
  6   Facsimile: (310) 553-0222
  7
      Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC
  8

  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10

 11   TRILLER FIGHT CLUB II LLC, a                 CASE NO.: 2:21-cv-03502-PA-RAO
      Delaware Limited Liability Company,
 12                                                FIRST AMENDED COMPLAINT
 13                     Plaintiff,                 FOR:
                                                     1. COPYRIGHT
 14            vs.                                      INFRINGEMENT
 15                                                  2. VIOLATION OF THE
      FILMDAILY.COM, an unknown                         FEDERAL
 16   business entity; ACCESSTVPRO.CO, an               COMMUNICATIONS ACT:
 17   unknown business entity;                          47 U.S.C. § 605
      ONLINE2LIVESTREAM.US, an                       3. VIOLATION OF THE
 18   unknown business entity;                          FEDERAL
 19   CRACKSTREAMSLIVE.COM, an                          COMMUNICATIONS ACT:
      unknown business entity; SPORTS-                  47 U.S.C. § 553
 20   TODAY.CLUB, an unknown business                4. CONVERSION
 21   entity; MY-SPORTS.CLUB, an unknown             5. BREACH OF CONTRACT
      business entity; BILASPORT.COM, an             6. CONSPIRACY
 22   unknown business entity; TRENDY                7. VIOLATIONS OF THE
 23   CLIPS, an unknown business entity;                COMPUTER FRAUD AND
      MIKE, an unknown business entity;                 ABUSE ACT:
 24   YOUR EXTRA, an unknown business                   18 U.S.C. § 1030
 25   entity; ECLIPT GAMING, an unknown              8. VICARIOUS COPYRIGHT
      business entity; ITSLILBRANDON, an                INFRINGEMENT
 26   unknown business entity; the H3
 27   PODCAST, an unknown business entity;         JURY TRIAL DEMANDED
      H3H3 PRODUCTIONS, an unknown
 28
                                               1
                                     FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 2 of 21 Page ID #:111



  1   business entity; and DOES 1 through 100,
      inclusive,
  2

  3                     Defendants.

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                 2
                                      FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 3 of 21 Page ID #:112



  1            Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
  2   (“Plaintiff” or “Triller”) hereby complains against Defendants FILMDAILY.COM, an
  3   unknown business entity (“Filmdaily.com”); ACCESSTVPRO.CO, an unknown
  4   business entity (“Accesstvpro.co”); ONLINE2LIVESTREAM.US, an unknown
  5   business        entity   (“Online2livestream.us”);   CRACKSTREAMSLIVE.COM,             an
  6   unknown business entity (“Crackstreamslive.com”); SPORTS-TODAY.CLUB, an
  7   unknown business entity (“Sports-today.club”), MY-SPORTS.CLUB, an unknown
  8   business entity (“My-sports.club”), BILASPORT.COM, an unknown business entity
  9   (“Bilasport.com”), TRENDY CLIPS, an unknown business entity (“Trendy Clips”),
 10   MIKE, an unknown business entity (“Mike”), YOUR EXTRA, an unknown business
 11   entity (“Your Extra”), ECLIPT GAMING, an unknown business entity (“Eclipt
 12   Gaming”), ITSLILBRANDON, an unknown business entity (“ItsLilBrandon”), the H3
 13   PODCAST, an unknown business entity (“H3 Podcast”), H3H3 PRODUCTIONS, an
 14   unknown business entity (“H3H3”), and DOES 1 through 100, inclusive (collectively,
 15   the “Defendants”), and alleges as follows:
 16                                   NATURE OF THIS ACTION
 17            1.       Through this action, Triller seeks in excess of $100,000,000.00 against
 18   Defendants and each of them all of whom are cyber-criminals, for their outright theft
 19   and diversion of upwards of 2,000,000 unique viewers by providing them with illegal
 20   and unauthorized viewings of the Broadcast of the Jake Paul vs. Ben Askren boxing
 21   event. Plaintiff is the copyright owner and publisher of the Triller Fight Club
 22   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
 23   bouts and the entire television broadcast, exhibited via closed circuit television and via
 24   encrypted satellite signal (hereinafter referred to as the “Broadcast”). The Broadcast
 25   originated via satellite uplink and was subsequently re-transmitted to cable systems
 26   and satellite companies via satellite signal and/or retransmitted via satellite signal to
 27   licensed content distributors such as Plaintiff’s authorized online platforms. Plaintiff
 28   institutes this action to obtain remedy for—and to permanently hinder—the blatantly
                                                     3
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 4 of 21 Page ID #:113



  1   unlawful infringement and rampant theft of its copyrighted work by the Defendants.
  2   Defendants, and each of them, have utilized various torrent and streaming websites
  3   such          as       https://youtube.com,   https://filmdaily.co,   https://accesstvpro.co,
  4   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
  5   https://my-sports.club/, and https://bilasports.com to unlawfully upload, distribute,
  6   and publicly display, without authorization, the Broadcast to the users of such
  7   websites. Upon information and belief, Defendants, and each of them, acted
  8   knowingly, willfully, unlawfully and with blatant disregard to Plaintiff’s copyright in
  9   the Broadcast by uploading the Broadcast to the aforementioned websites with
 10   additional shareable payment links, such as PayPal links, which allow users to remit
 11   direct payments to the various Defendants in order to fund and endorse each respective
 12   Defendants’ infringement of Plaintiff’s Broadcast. Defendants’ calculated and
 13   reprehensible infringement, theft, and other unlawful acts—committed in knowing
 14   violation of the law—has resulted in damages suffered by Plaintiff in excess of
 15   $100,000,000.00, by stealing and diverting upwards of 2,000,000 unique viewers of
 16   the illegal and unauthorized viewings of the Broadcast from Plaintiff.
 17            2.        Acting with intentional and knowing disregard of Plaintiff’s exclusive
 18   rights in the Broadcast, Defendants—who are nothing less than cyber-criminals—
 19   employ various user profiles on websites, including those mentioned above, to
 20   illegally upload copyrighted programming, including the Broadcast, and to facilitate
 21   the unauthorized copying, sharing, downloading, uploading, and distribution of such
 22   programming. Through their egregious conduct, Defendants also encourage other
 23   online users to copy, share, download, distribute and share the Broadcast on the
 24   aforementioned websites. Defendants further unlawfully facilitate, participate, and
 25   induce other users to engage in the unauthorized reproduction, adaptation, distribution
 26   and public display of Plaintiff’s copyrighted Broadcast all to line their own pockets
 27   with monies that belong to Plaintiff.
 28            3.        Notwithstanding each Defendants’ recognition that Plaintiff never
                                                      4
                                           FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 5 of 21 Page ID #:114



  1   authorized their respective copying, downloading, uploading, public display and/or
  2   distribution of the Broadcast, Defendants continue to engage—and unjustly benefit—
  3   from their infringing conduct. Defendants’ plain acts of thievery, misappropriation,
  4   and infringement, as further described herein, are tantamount to, and no less deplorable
  5   than, the acts of a pilferer, poaching on and looting the fruits of another’s hard-earned
  6   labor.
  7                                  JURISDICTION AND VENUE
  8            4.       The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
  9   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
 10   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
 11   United States; and 28 U.S.C. Section § 1338 (a).
 12            5.       Upon information and belief, venue is proper in this Court pursuant to 28
 13   U.S.C § 1391(b)(2) because a substantial part of the events or omissions giving rise to
 14   the claims occurred in this district. In the alternative, venue is also proper under 28
 15   U.S.C. § 1391(b)(3), as Defendants, and each of them, are subject to the court’s
 16   personal jurisdiction with respect to this action.
 17                                                PARTIES
 18            6.       Plaintiff is a limited liability company incorporated under the laws of
 19   Delaware and having its principal place of business in the State of California.
 20            7.       Plaintiff is engaged in the business of distributing its copyrighted
 21   materials as defined in 17 U.S.C. § 101, and offering such content, including the
 22   Broadcast, for purchase on a Pay-Per-View basis to its paying customers over the
 23   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and effort
 24   in advertising, promoting, selling, and licensing programming such as the Broadcast.
 25            8.       Plaintiff owns the copyrights to the Broadcast. As the exclusive owner of
 26   the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
 27   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
 28   perform the Broadcast publicly.
                                                     5
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 6 of 21 Page ID #:115



  1            9.       Upon information and belief, Defendant Filmdaily.com is a business
  2   entity, the exact nature of which is unknown, registered in Nevada and doing business
  3   in the State of California. Upon information and belief, Filmdaily.com offers the
  4   website https://filmdaily.co for the purpose of permitting, encouraging, facilitating,
  5   and inducing the sharing of videos and live programing of audiovisual materials
  6   between users of the website. Those materials include programming owned and/or
  7   controlled by Plaintiff, including the Broadcast, which was offered by Filmdaily.com
  8   through its illegal uploading and distribution of the Broadcast.
  9            10.      Upon information and belief, Defendant Accesstvpro.co is a business
 10   entity, the exact nature of which is unknown, registered in Arizona and doing business
 11   in the State of California. Upon information and belief, Accesstvpro.co offers the
 12   website https://accesstvpro.co for the purpose of permitting, encouraging, facilitating,
 13   and inducing the sharing of videos and live programing of audiovisual materials
 14   between users of the website. Those materials include programming owned and/or
 15   controlled by Plaintiff, including the Broadcast, which was offered by Accesstvpro.co
 16   through its illegal uploading and distribution of the Broadcast.
 17            11.      Upon information and belief, Defendant Online2livestream.us is a
 18   business entity, the exact nature of which is unknown, doing business in the State of
 19   California. Upon information and belief, Online2livestream.us offers the website
 20   https://online2livestream.us for the purpose of permitting, encouraging, facilitating,
 21   and inducing the sharing of videos and live programing of audiovisual materials
 22   between users of the website. Those materials include programming owned and/or
 23   controlled by Plaintiff, including the Broadcast, which was offered by
 24   Online2livestream.us through its illegal uploading and distribution of the Broadcast.
 25            12.      Upon information and belief, Defendant Crackstreamslive.com is a
 26   business entity, the exact nature of which is unknown, doing business in the State of
 27   California. Upon information and belief, Crackstreamslive.com offers the website
 28   https://crackstreamslive.com for the purpose of permitting, encouraging, facilitating,
                                                   6
                                       FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 7 of 21 Page ID #:116



  1   and inducing the sharing of videos and live programing of audiovisual materials
  2   between users of the website. Those materials include programming owned and/or
  3   controlled by Plaintiff, including the Broadcast, which was offered by
  4   Crackstreamslive.com through its illegal uploading and distribution of the Broadcast.
  5            13.      Upon information and belief, Defendant Sports-today.club is a business
  6   entity, the exact nature of which is unknown, doing business in the State of California.
  7   Upon information and belief, Sports-today.club offers the website https://sports-
  8   today.club/ for the purpose of permitting, encouraging, facilitating, and inducing the
  9   sharing of videos and live programing of audiovisual materials between users of the
 10   website. Those materials include programming owned and/or controlled by Plaintiff,
 11   including the Broadcast, which was offered by Sports-today.club through its illegal
 12   uploading and distribution of the Broadcast.
 13            14.      Upon information and belief, Defendant My-sports.club is a business
 14   entity, the exact nature of which is unknown, doing business in the State of California.
 15   Upon information and belief, My-sports.club offers the website https://my-sports.club/
 16   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
 17   videos and live programing of audiovisual materials between users of the website.
 18   Those materials include programming owned and/or controlled by Plaintiff, including
 19   the Broadcast, which was offered by My-sports.club through its illegal uploading and
 20   distribution of the Broadcast.
 21            15.      Upon information and belief, Defendant Bilasport.com is a business
 22   entity, the exact nature of which is unknown, doing business in the State of California.
 23   Upon information and belief, Bilasport.com offers the website https://bilasports.com
 24   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
 25   videos and live programing of audiovisual materials between users of the website.
 26   Those materials include programming owned and/or controlled by Plaintiff, including
 27   the Broadcast, which was offered by Bilasport.com through its illegal uploading and
 28   distribution of the Broadcast.
                                                    7
                                       FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 8 of 21 Page ID #:117



  1            16.      Upon information and belief, Defendant Trendy Clips is a business
  2   entity, the exact nature of which is unknown, doing business in the State of
  3   California. Upon information and belief, Trendy Clips operates the Youtube channel
  4   located at https://www.youtube.com/channel/UCYj6TdieiWvyuQc4s6J88uw for the
  5   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
  6   and live programing of audiovisual materials between users of the website. Those
  7   materials include programming owned and/or controlled by Plaintiff, including the
  8   Broadcast, which was offered by Trendy Clips through its illegal uploading and
  9   distribution of the Broadcast.
 10            17.      Upon information and belief, Defendant Mike is a business entity, the
 11   exact nature of which is unknown, doing business in the State of California. Upon
 12   information and belief, Mike operates the Youtube channel located at
 13   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
 14   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
 15   and live programing of audiovisual materials between users of the website. Those
 16   materials include programming owned and/or controlled by Plaintiff, including the
 17   Broadcast, which was offered by Mike through its illegal uploading and distribution
 18   of the Broadcast.
 19            18.      Upon information and belief, Defendant Your Extra is a business entity,
 20   the exact nature of which is unknown, doing business in the State of California.
 21   Upon information and belief, Your Extra operates the Youtube channel located at
 22   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
 23   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
 24   and live programing of audiovisual materials between users of the website. Those
 25   materials include programming owned and/or controlled by Plaintiff, including the
 26   Broadcast, which was offered by Your Extra through its illegal uploading and
 27   distribution of the Broadcast.
 28            19.      Upon information and belief, Defendant Eclipt Gaming is a business
                                                     8
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 9 of 21 Page ID #:118



  1   entity, the exact nature of which is unknown, doing business in the State of
  2   California. Upon information and belief, Eclipt Gaming operates the Youtube
  3   channel located at
  4   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for the
  5   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
  6   and live programing of audiovisual materials between users of the website. Those
  7   materials include programming owned and/or controlled by Plaintiff, including the
  8   Broadcast, which was offered by Eclipt Gaming through its illegal uploading and
  9   distribution of the Broadcast.
 10            20.      Upon information and belief, Defendant ItsLilBrandon is a business
 11   entity, the exact nature of which is unknown, doing business in the State of
 12   California. Upon information and belief, ItsLilBrandon operates the Youtube channel
 13   located at https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for
 14   the purpose of permitting, encouraging, facilitating, and inducing the sharing of
 15   videos and live programing of audiovisual materials between users of the website.
 16   Those materials include programming owned and/or controlled by Plaintiff,
 17   including the Broadcast, which was offered by ItsLilBrandon through its illegal
 18   uploading and distribution of the Broadcast.
 19            21.      Upon information and belief, Defendant H3 Podcast is a business entity,
 20   the exact nature of which is unknown, doing business in the State of California. Upon
 21   information and belief, the H3 Podcast—through its hosts Ethan and Hila Klein—
 22   operates               the         Youtube           channel          located          at
 23   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw for the purpose
 24   of permitting, encouraging, facilitating, and inducing the sharing of videos and live
 25   programing of audiovisual materials between users of the website. Those materials
 26   include programming owned and/or controlled by Plaintiff, including the Broadcast,
 27   which was offered by the H3 Podcast through its illegal uploading and distribution of
 28   the Broadcast.
                                                    9
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 10 of 21 Page ID #:119



  1            22.      Upon information and belief, Defendant H3H3 is a business entity, the
  2   exact nature of which is unknown, doing business in the State of California. Upon
  3   information and belief, H3H3—through Ethan and Hila Klein—operates the Youtube
  4   channel located at https://www.youtube.com/user/h3h3Productions for the purpose of
  5   permitting, encouraging, facilitating, and inducing the sharing of videos and live
  6   programing of audiovisual materials between users of the website. Those materials
  7   include programming owned and/or controlled by Plaintiff, including the Broadcast,
  8   which was offered by H3H3 through its illegal uploading and distribution of the
  9   Broadcast.
 10            23.      Plaintiff is informed and believes, and thereon alleges, that the actions
 11   and omissions that serve as the basis for this complaint were undertaken jointly and
 12   with the consent, conspiracy, cooperation, and joint participation of all defendants.
 13            24.      Plaintiff is informed and believes, and thereon alleges, that at all times
 14   mentioned herein, each defendant was the agent, joint venture, and/or employee of
 15   each and every other defendant, and in doing the things alleged in this complaint, each
 16   defendant was acting within the course and scope of such agency, joint venture, and/or
 17   employment and with the permission and consent of each of the other defendants.
 18            25.      The true names and capacities, whether individual, corporate, associate,
 19   or otherwise, of Defendants named herein as DOES 1 through 10, inclusive, and each
 20   of them, are unknown to Plaintiff at this time. Plaintiff therefore sues said Defendants,
 21   and each of them, by such fictitious names. Plaintiff will advise the Court and seek
 22   leave to amend this Complaint when the true names and capacities of each such
 23   Defendant has been ascertained. Plaintiff is informed and believes, and based thereon
 24   alleges, that each such Defendant designated as a DOE is responsible in some manner
 25   for the events and happenings referred to herein or as hereinafter specifically alleged.
 26                                            COUNT ONE:
 27                          (For Copyright Infringement Against All Defendants)
 28            26.      Plaintiff hereby realleges, and by this reference incorporates herein, each
                                                     10
                                          FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 11 of 21 Page ID #:120



  1   and every allegation of preceding and subsequent paragraphs as though fully set forth
  2   herein.
  3            27.      Plaintiff is the owner of the copyrights to the Broadcast, including all
  4   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
  5   not limited to, all moving images and other audio/video content which were
  6   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
  7   and were subsequently retransmitted to cable systems and satellite companies via
  8   satellite signal and/or retransmitted via satellite signal to licensed content distributors
  9   such as Plaintiff’s authorized, online platforms.
 10            28.      As the copyright holder to the rights of the Broadcast, Plaintiff has the
 11   exclusive right to copy, publicly perform and distribute it.
 12            29.      Defendants, and each of them, failed to obtain the property authority or
 13   license from Plaintiff to copy, publicly perform or distribute the Broadcast.
 14            30.      Upon information and belief, Defendants illegally copied, uploaded,
 15   publicly performed and distributed the Broadcast via the internet with full knowledge
 16   that the Broadcast could only be obtained by purchasing a license from Plaintiff.
 17            31.      Defendants, and each of them, have utilized various torrent and
 18   streaming websites such as https://filmdaily.co, https://accesstvpro.co,
 19   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
 20   https://my-sports.club/, https://bilasports.com, and https://youtube.com to upload,
 21   distribute, and publicly display the Broadcast to the users of such website in direct
 22   violation of the exclusive rights owned by Plaintiff.
 23            32.      Specifically, upon information and belief, the Defendants, and each of
 24   them, obtained the Broadcast through internet websites, cable and/or satellite Pay-Per-
 25   View purchase intended for private, non-commercial viewing, and subsequently
 26   illegally re-transmitted the Broadcast and publicly exhibited the Broadcast by illegally
 27   copying and uploading the Broadcast to the aforementioned websites for other users
 28   to also illegally view, download, access, share, and distribute.
                                                     11
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 12 of 21 Page ID #:121



  1            33.      Defendants, and each of them, have infringed on Plaintiff’s copyright in
  2   the Broadcast by reproducing, adapting distributing, uploading, copying, and publicly
  3   displaying the copyrighted works without Plaintiff’s authorization in violation of the
  4   Copyright Act, 17 U.S.C. § 501, and have recouped profits from the aforementioned
  5   websites through users’ payments to the Defendants or through advertising revenue
  6   generated through the websites.
  7            34.      Defendants’ acts of infringement were willful, in blatant disregard of, and
  8   committed with indifference to Plaintiff’s rights.
  9            35.      By reason of Defendants’ conduct as described herein, Defendants, and
 10   each of them, willfully violated 17 U.S.C. § 501.
 11            36.      Due to Defendants’ acts of copyright infringement as alleged herein,
 12   Defendants have obtained direct and indirect profits Defendants would not otherwise
 13   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
 14   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
 15   Defendants’ infringement of the Broadcast, in an amount to be established at trial,
 16   but in no event less than $100,000,000.00.
 17            37.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 18   17 U.S.C. § 505.
 19                                            COUNT TWO:
 20   (For Violations of the Federal Communications Act: 47 U.S.C. §605 Against All
 21                                              Defendants)
 22            38.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 23   and every allegation of preceding and subsequent paragraphs as though fully set forth
 24   herein.
 25            39.      Plaintiff is the owner of the Broadcast, including all undercard matches
 26   and the entire television broadcast, aired via closed circuit television and via encrypted
 27   satellite signal.
 28            40.      The Broadcast was available for non-commercial, private viewing
                                                       12
                                          FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 13 of 21 Page ID #:122



  1   through Plaintiff, its authorized online vendors, as well as through Pay-Per-View
  2   purchase through authorized satellite TV providers. Defendants, in a calculated effort
  3   to use Plaintiff’s Broadcast for their own commercial benefit, obtained access to
  4   Plaintiff’s Broadcast by purchasing the programming and subsequently copying the
  5   Broadcast and uploading it to torrent and streaming websites such as and
  6   https://youtube.com,                https://filmdaily.co,          https://accesstvpro.co,
  7   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
  8   https://my-sports.club/, and https://bilasports.com.
  9            41.      In order to purchase and view the Broadcast through a satellite TV
 10   provider intended for private, non-commercial viewing, an individual purchaser was
 11   subject to the copyright language contained therein which expressly stated that the
 12   “unauthorized reproduction or distribution of the copyrighted work is illegal.”
 13            42.      Upon information and belief, with full knowledge that the Broadcast was
 14   not to be received, distributed, reproduced and or publicly exhibited by individuals
 15   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
 16   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
 17   direct commercial advantage and subsequently divulged the Broadcast to the public
 18   by copying and distributing said Broadcast to the users of the aforementioned websites
 19   in exchange for payments to aid, encourage, support, or otherwise endorse Defendants’
 20   infringing conduct.
 21            43.      Upon information and belief, Plaintiff alleges that Defendants effected
 22   unauthorized interception and receipt of Plaintiff’s Broadcast via Defendants’ satellite
 23   TV service by ordering programming for residential use and subsequently copying,
 24   uploading, distributing and publicly displaying the Broadcast without authorization,
 25   or by such other means which are unknown to Plaintiff and known only to Defendants.
 26            44.      47 U.S.C. § 605(a) prohibits the unauthorized reception and publication
 27   or use of communications such as the Broadcast for which Plaintiff had the distribution
 28   rights thereto.
                                                    13
                                        FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 14 of 21 Page ID #:123



  1            45.      By reason of Defendants’ conduct as described herein, Defendants, and
  2   each of them, willfully violated 47 U.S.C. § 605(a)
  3            46.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §
  4   605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
  5   § 605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47
  6   U.S.C. § 605(e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as
  7   to each violation.
  8            47.      Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full
  9   costs, interest and reasonable attorney’s fees.
 10                                         COUNT THREE:
 11   (For Violations of the Federal Communications Act: 47 U.S.C. §553 Against All
 12                                             Defendants)
 13            48.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 14   and every allegation of preceding and subsequent paragraphs as though fully set forth
 15   herein.
 16            49.      Upon information and belief, Defendants willfully and unlawfully
 17   accessed, received, and subsequently re-transmitted the Broadcast over a cable TV or
 18   internet system while knowing that they were unauthorized to do so.
 19            50.      47 U.S.C. §553 prohibits the unauthorized reception of any
 20   communications service offered over a cable system such as the transmission of the
 21   Broadcast for which Plaintiff holds the copyright ownership thereto.
 22            51.      Upon information and belief, the Defendants knowingly, willfully and
 23   unlawfully accessed, received and subsequently re-transmitted the Broadcast when it
 24   was offered via a cable TV or internet subscription without the authorization from
 25   Plaintiff and without paying Plaintiff the appropriate Pay-Per-View fee.
 26            52.      By reason of Defendants’ conduct as described herein, Defendants, and
 27   each of them, willfully violated 47 U.S.C. §553.
 28            53.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §553,
                                                     14
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 15 of 21 Page ID #:124



  1   Plaintiff is entitled to damages in an amount, in the discretion of this Court, of up to
  2   the maximum amount of $60,000.00 as to each violation, plus the recovery of full
  3   costs, interest and reasonable attorney’s fees, in the discretion of this Court.
  4                                          COUNT FOUR:
  5                             (For Conversion Against All Defendants)
  6            54.      Plaintiff hereby realleges, and by this reference incorporates herein, each
  7   and every allegation of preceding and subsequent paragraphs as though fully set forth
  8   herein.
  9            55.      Plaintiff, at all relevant times, owned, possessed, and had the right to
 10   possess the copyrights to the Broadcast.
 11            56.      By virtue of Defendants’ conduct as set forth herein, Defendants, and
 12   each of them, knowingly and intentionally substantially interfered with Plaintiff’s
 13   property by unlawfully converting it for their own commercial use, benefit, and private
 14   financial gain.
 15            57.      Defendants’ acts of conversion were done without Plaintiff’s consent and
 16   with the objective of depriving Plaintiff of its copyright ownership for Defendants’
 17   direct commercial benefit, advantage and private financial gain.
 18            58.      As a proximate result of Defendants’ wrongful conversion of the
 19   Broadcast, Plaintiff suffered damages in an amount subject to proof at trial but in no
 20   event less than $100,000,000.00.
 21                                           COUNT FIVE
 22                          (For Breach of Contract Against All Defendants)
 23            59.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 24   and every allegation of preceding and subsequent paragraphs as though fully set forth
 25   herein.
 26            60.      Plaintiff would show that pursuant to Plaintiff’s Terms of Use for its
 27   programming of the Broadcast, any user of Plaintiff’s authorized websites for Pay-
 28   Per-View purchase and any purchaser of a residential Pay-Per-View feed from
                                                     15
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 16 of 21 Page ID #:125



  1   Plaintiff, either via cable or satellite TV, agreed not to reproduce, distribute, or
  2   transmit any of Plaintiff’s materials, including the Broadcast.
  3            61.      Upon information and belief, Defendants, and each of them, purchased
  4   the Broadcast through Plaintiff’s authorized websites or via Pay-Per-View purchase
  5   for private, residential viewing.
  6            62.      Upon information and belief, with full knowledge that the Broadcast was
  7   not to be unlawfully copied and distributed by individuals unauthorized to do so,
  8   Defendants willfully and unlawfully copied, uploaded and distributed the Broadcast
  9   to users of            torrent and streaming websites such as https://youtube.com,
 10   https://filmdaily.co,           https://accesstvpro.co,        https://online2livestream.us,
 11   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/,and
 12   https://bilasports.com so that the Broadcast could be accessed free of charge.
 13            63.      As a proximate result of Defendants breach of their respective agreements
 14   with Plaintiff, Plaintiff has been damaged through the loss of substantial amounts of
 15   revenue, loss of business, loss of good-will and loss of customers, the sum value of
 16   which will be proven at trial but which is an amount no less than $100,000,000.00
 17                                            COUNT SIX
 18                             (For Conspiracy Against All Defendants)
 19            64.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 20   and every allegation of preceding and subsequent paragraphs as though fully set forth
 21   herein.
 22            65.      Upon information and belief, Defendants, and each of them, had an
 23   agreement between two or more persons.
 24            66.      Upon information and belief, pursuant to the respective Defendants’
 25   agreements, Defendants set out to intentionally, willfully, and unlawfully access and
 26   copy Plaintiff’s Broadcast and subsequently upload the Broadcast for distribution and
 27   public display in exchange for direct contributions from the users of the websites
 28   known as such as https://youtube.com, https://filmdaily.co, https://accesstvpro.co,
                                                     16
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 17 of 21 Page ID #:126



  1   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
  2   https://my-sports.club/, and https://bilasports.com or for advertisement revenue from
  3   such websites.
  4            67.      Upon information and belief, Defendants, and each of them,
  5   intentionally, willfully, and unlawfully accessed, copied, uploaded, distributed, and
  6   publicly displayed Plaintiff’s Broadcast using such websites and did in fact receive
  7   direct contributions from users of such websites or advertisement revenue from such
  8   websites.
  9            68.      As a proximate result of Defendants respective agreements and
 10   subsequent acts as described herein, Plaintiff has been damaged through the loss of
 11   substantial amounts of revenue, loss of business, loss of good-will, and loss of
 12   customers, the sum value of which will be proven at trial but which is an amount no
 13   less than $100,000,000.00
 14                                          COUNT SEVEN
 15         (For Violations of the Computer Fraud and Abuse Act: 18 U.S.C. § 1030
 16                                      Against All Defendants)
 17            69.      Plaintiff hereby realleges, and by this reference incorporates herein, each
 18   and every allegation of preceding and subsequent paragraphs as though fully set forth
 19   herein.
 20            70.      Upon information and belief, Defendants, and each of them, without
 21   authorization or by exceeding the scope of granted authorization, accessed a protected
 22   computer containing Plaintiff’s live internet streams of the Broadcast, and knowingly
 23   and with the intent to defraud, unlawfully copied, distributed, and publicly displayed
 24   the Broadcast.
 25            71.      Upon information and belief, as a proximate result of Defendants’
 26   unlawful and fraudulent conduct as set forth herein, Defendants, and each of them,
 27   obtained the valuable copyrighted Broadcast and subsequently uploading, distributing,
 28   and publicly displaying the Broadcast using such as and https://youtube.com,
                                                     17
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 18 of 21 Page ID #:127



  1   https://filmdaily.co,              https://accesstvpro.co,        https://online2livestream.us,
  2   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
  3   https://bilasports.com.
  4                                              COUNT EIGHT:
  5               (For Vicarious Copyright Infringement Against All Defendants)
  6            72.         Plaintiff hereby realleges, and by this reference incorporates herein, each
  7   and every allegation of preceding and subsequent paragraphs as though fully set forth
  8   herein.
  9            73.         Plaintiff is the owner of the copyrights to the Broadcast, including all
 10   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
 11   not limited to, all moving images and other audio/video content which were
 12   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
 13   and were subsequently retransmitted to cable systems and satellite companies via
 14   satellite signal and/or retransmitted via satellite signal to licensed content distributors
 15   such as Plaintiff’s authorized, online platforms.
 16            74.         Upon information and belief, Defendants, and each of them, directly
 17   infringed on Plaintiff’s Broadcast by illegally uploading the Broadcast and/or portions
 18   thereof        via     the   internet    on   the   websites   such   as   https://youtube.com,
 19   https://filmdaily.co,              https://accesstvpro.co,        https://online2livestream.us,
 20   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
 21   https://bilasports.com in direct violation of Plaintiff’s exclusive copyright.
 22            75.         Upon information and belief, Defendants encouraged online users to
 23   copy, share, download, distribute, and share content, including the Broadcast, on the
 24   aforementioned websites, and defendants facilitated, participated in and induced users
 25   to engage in the unauthorized reproduction, adaptation, public display and public
 26   performance of programming containing Plaintiff’s copyrighted Broadcast.
 27            76.         Defendants had the right and ability to control and prevent the users on
 28   such aforementioned websites from directly accessing and infringing on Plaintiff’s
                                                          18
                                              FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 19 of 21 Page ID #:128



  1   Broadcast which was copied, uploaded, and distributed by Defendants, and each of
  2   them.
  3            77.      Defendants derived a financial benefit from such users’ activities on the
  4   aforementioned websites by directing such users to external and/or shareable payment
  5   links, such as PayPal links, whereby users could remit direct payments to Defendants
  6   in order to compensate, fund and endorse each respective Defendants’ infringement of
  7   Plaintiff’s Broadcast.
  8            78.      By reason of Defendants’ conduct as described herein, Defendants, and
  9   each of them, willfully violated 17 U.S.C. § 501.
 10            79.      Due to Defendants’ acts of copyright infringement as alleged herein,
 11   Defendants have obtained direct and indirect profits Defendants would not otherwise
 12   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
 13   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
 14   Defendants’ infringement of the Broadcast, in an amount to be established at trial but
 15   no less than $100,000,000.00.
 16            80.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 17   17 U.S.C. § 505.
 18                                       PRAYER FOR RELIEF
 19            WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 20   them, as follows:
 21   AS TO COUNT ONE:
 22            1.       That Defendants, Defendants’ employees, representatives, and agents be
 23                     enjoined from copying, uploading, distributing, selling, or otherwise
 24                     infringing on Plaintiff’s copyright in the Broadcast;
 25            2.       That Plaintiff be awarded all profits of Defendants plus all losses of
 26                     Plaintiff, the exact sum to be proven at the time of trial but in no event
 27                     less than $100,000,000.00; and
 28            3.       That an order be issued requiring Defendants, and each of them, to
                                                       19
                                          FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 20 of 21 Page ID #:129



  1                     account to Plaintiff for profits attributable to their use of Plaintiff’s
  2                     copyright, in accordance with proof.
  3   AS TO COUNT TWO:
  4            4.       For statutory penalties in an amount, in the discretion of this Court, of up
  5                     to the maximum amount of $110,000.00 for each of the Defendants’
  6                     willful violations of 47 U.S.C. § 605(a).
  7   AS TO COUNT THREE:
  8            5.       For statutory penalties in an amount, in the discretion of this Court, of up
  9                     to the maximum amount of $60,000.00 for each of the Defendants’ willful
 10                     violations of 47 U.S.C. § 553; and
 11            6.       For Attorney’s fees, interest, and costs of suit pursuant to 17 U.S.C. §
 12                     505; 47 U.S.C. 605(e)(3)(B)(iii) or §553(c)(2)(c);
 13   AS TO COUNT FOUR:
 14            7.       For damages within this Court’s jurisdiction in an amount according to
 15                     proof at trial but in no event less than $100,000,000.00; and
 16            8.       For punitive damages in an amount appropriate to punish Defendants and
 17                     deter others from engaging in similar misconduct.
 18   AS TO COUNT FIVE:
 19            9.       For damages within this Court’s jurisdiction in an amount according to
 20                     proof at trial but in no event less than $100,000,000.00; and
 21            10.      For consequential damages.
 22   AS TO COUNT SIX:
 23            11.      For damages within this Court’s jurisdiction in an amount according to
 24                     proof at trial but in no event less than $100,000,000.00;
 25            12.      For punitive damages in an amount appropriate to punish Defendants and
 26                     deter others from engaging in similar misconduct.
 27   AS TO COUNT SEVEN:
 28            13.      For damages within this Court’s jurisdiction in an amount according to
                                                      20
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
Case 2:21-cv-03502-PA-RAO Document 20 Filed 04/29/21 Page 21 of 21 Page ID #:130



  1                     proof at trial but in no event less than $100,000,000.00; and
  2            14.      Injunctive relief enjoining from copying, uploading, distributing, selling,
  3                     or otherwise infringing on Plaintiff’s copyright in the Broadcast.
  4   AS TO COUNT EIGHT:
  5            15.      That Defendants, Defendants’ employees, representatives, and agents be
  6                     enjoined from copying, uploading, distributing, selling, or otherwise
  7                     infringing on Plaintiff’s copyright in the Broadcast;
  8            16.      That Plaintiff be awarded all profits of Defendants plus all losses of
  9                     Plaintiff, the exact sum to be proven at the time of trial but in no event
 10                     less than $100,000,000.00; and
 11            17.      That an order be issued requiring Defendants, and each of them, to
 12                     account to Plaintiff for profits attributable to their use of Plaintiff’s
 13                     copyright, in accordance with proof.
 14   AS TO ALL COUNTS:
 15            18.      For pre-judgment and post-judgment interest on all damages awarded;
 16            19.      For attorneys’ fees and costs of suit incurred herein according to proof;
 17                     and
 18            20.      For such other and further relief as the Court may deem just and proper.
 19
 20   Dated: April 29, 2021                NOVIAN & NOVIAN, LLP
                                               Attorneys at Law
 21

 22                                        By:    /s/ Farhad Novian
                                                  FARHAD NOVIAN, State Bar No. 118129
 23
                                                  MICHAEL O’BRIEN, State Bar No. 277244
 24
                                                  Attorneys for Plaintiff TRILLER FIGHT
 25
                                                  CLUB II LLC
 26
 27

 28
                                                     21
                                         FIRST AMENDED COMPLAINT
      4820-8923-8759, v. 2
EXHIBIT L
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 1 of 32 Page ID #:135



  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2   MICHAEL O’BRIEN (SBN 277244)
  3   mobrien@novianlaw.com
      ALEXANDER BRENDON GURA (SBN 305096)
  4   gura@novianlaw.com
  5   NOVIAN & NOVIAN, LLP
      1801 Century Park East, Suite 1201
  6   Los Angeles, California 90067
  7   Telephone: (310) 553-1222
      Facsimile: (310) 553-0222
  8

  9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

 10                      UNITED STATES DISTRICT COURT
 11                     CENTRAL DISTRICT OF CALIFORNIA

 12   TRILLER FIGHT CLUB II LLC, a               CASE NO.: 2:21-cv-03502-PA-RAO
 13   Delaware Limited Liability Company,
                                                 PLAINTIFF’S RESPONSE TO
 14              Plaintiff,                      ORDER TO SHOW CAUSE DATED
 15                                              APRIL 28, 2021
           vs.
 16                                              Complaint Filed: April 23, 2021
 17   FILMDAILY.COM, an unknown
      business entity; ACCESSTVPRO.CO, an
 18   unknown business entity;
 19   ONLINE2LIVESTREAM.US, an
      unknown business entity;
 20   CRACKSTREAMSLIVE.COM, an
 21   unknown business entity; SPORTS-
      TODAY.CLUB, an unknown business
 22   entity; MY-SPORTS.CLUB, an unknown
 23   business entity; BILASPORT.COM, an
      unknown business entity; TRENDY
 24   CLIPS, an unknown business entity;
 25   MIKE, an unknown business entity;
      YOUR EXTRA, an unknown business
 26   entity; ECLIPT GAMING, an unknown
 27   business entity; ITSLILBRANDON, an
      unknown business entity; the H3
 28
      PODCAST, an unknown business entity;
      H3H3 PRODUCTIONS, an unknown
                                             1
                              RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 2 of 32 Page ID #:136



  1   business entity; and DOES 1 through 100,
      inclusive,
  2

  3               Defendants.

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                 2
                             RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 3 of 32 Page ID #:137



  1         Plaintiff Triller Fight Club II LLC (“Plaintiff” or “Triller”) submits this
  2   Memorandum in response to the Court’s April 28, 2021 Order to Show Cause the
  3   (“OSC”).
  4         I. STATEMENT OF RELEVANT FACTS
  5         Plaintiff is the copyright owner and publisher of the Triller Fight Club broadcast
  6   of the “Jake Paul vs. Ben Askren” boxing event, including all undercard bouts and the
  7   entire television broadcast, exhibited via closed circuit television and via encrypted
  8   satellite signal (hereinafter referred to as the “Broadcast”). On April 17, 2021, Triller
  9   made the Broadcast available to licensed content distributors such as Plaintiff’s
 10   authorized online platforms.
 11         Triller has since learned that certain individuals and entities utilized various
 12   torrent and streaming websites such as https://youtube.com, https://filmdaily.co,
 13   https://accesstvpro.co,   https://online2livestream.us,    https://crackstreamslive.com,
 14   https://sports-today.club/, https://my-sports.club/, and https://bilasports.com to
 15   unlawfully upload, distribute, and publicly display, without authorization, the
 16   Broadcast to the users of such websites. Thus far, Triller has identified as wrongdoers
 17   Defendants Filmdaily.com, an unknown business entity (“Filmdaily.com”);
 18   Accesstvpro.co,      an     unknown        business       entity    (“Accesstvpro.co”);
 19   Online2livestream.us, an unknown business entity (“Online2livestream.us”);
 20   Crackstreamlive.com, an unknown business entity (“Crackstreamslive.com”); Sports-
 21   today.club, an unknown business entity (“Sports-today.club”), My-sports.club, an
 22   unknown business entity (“My-sports.club”), Bilasport.com, an unknown business
 23   entity (“Bilasport.com”), Trendy Clips, an unknown business entity (“Trendy Clips”),
 24   Mike, an unknown business entity (“Mike”), Your Extra, an unknown business entity
 25   (“Your Extra”), Eclipt Gaming, an unknown business entity (“Eclipt Gaming”),
 26   ItsLilBrandon, an unknown business entity (“ItsLilBrandon”), the H3 Podcast, an
 27   unknown business entity (“H3 Podcast”), h3h3 Productions, an unknown business
 28   entity (“H3H3”).


                                                  3
                                RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 4 of 32 Page ID #:138



  1         Accordingly, on April 23, 2021, Triller filed a complaint (the “Complaint”).
  2         On April 28, 2021, the Court issued the OSC. In the OSC, the Court noted that
  3   “Plaintiff alleges that it ‘is informed and believes, and thereon alleges, that the actions
  4   and omissions that serve as the basis for this complaint were undertaken jointly and
  5   with the consent, conspiracy, cooperation, and joint participation of all defendants.’”
  6   (OSC, at 2 (quoting Compl., at ¶ 21).) “The Complaint also alleges, on information
  7   and belief, “that at all times mentioned herein, each defendant was the agent, joint
  8   venture, and/or employee of each and every other defendant, and in doing the things
  9   alleged in this complaint, each defendant was acting within the course and scope of
 10   such agency, joint venture, and/or employment and with the permission and consent
 11   of each of the other defendants.” (Id. (quoting Compl., at ¶ 22.)
 12         In the OSC, the Court also wrote that “it appears that Plaintiff has improperly
 13   joined its claims against multiple different alleged infringers who have no apparent
 14   connection to one another, and who each allegedly infringed Plaintiff’s intellectual
 15   property rights by making the Broadcast available on the separate websites controlled
 16   by each of the separate defendants[,]” and that “[t]he Complaint does not sufficiently
 17   allege, identify, or explain any plausible relationship between all of the Defendants.”
 18   (OSC, at 2.)
 19         II. ARGUMENT
 20         Federal Rule of Civil Procedure 20(a)(2), which governs the permissive joinder
 21   of parties, explains, in pertinent part:
 22                 Persons . . . may be joined in one action as defendants if:
                           (A) any right to relief is asserted against them
 23                        jointly, severally, or in the alternative with respect
 24                        to or arising out of the same transaction, occurrence,
                           or series of transactions or occurrences; and
 25                        (B) any question of law or fact common to all
 26                        defendants will arise in the action.

 27
      (Fed. R. Civ. P. 20(a)(2); Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371,

 28
      1375 (9th Cir. 1980) (“On a threshold level, Rule 20(a) imposes two specific
      requirements for the permissive joinder of parties: (1) a right to relief must be asserted
                                                   4
                                RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 5 of 32 Page ID #:139



  1   by, or against, each plaintiff or defendant relating to or arising out of the same
  2   transaction or occurrence or series of transactions or occurrences; and (2) some
  3   question of law or fact common to all parties must arise in the action.”). The United
  4   States Supreme Court has explained that “[u]nder the Rules, the impulse is toward
  5   entertaining the broadest possible scope of action consistent with fairness to the
  6   parties; joinder of claims, parties and remedies is strongly encouraged.” United Mine
  7   Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966) (emphasis added); see also League
  8   to Save Lake Tahoe v. Tahoe Reg’l Plan. Agency, 558 F.2d 914, 917 (9th Cir. 1977)
  9   (“We start with the premise that Rule 20 . . . regarding permissive joinder is to be
 10   construed liberally in order to promote trial convenience and to expedite the final
 11   determination of disputes, thereby preventing multiple lawsuits.”)
 12         Defendants are properly joined in this Action because (i) Defendants’ are jointly
 13   and severally liable for Triller’s claims under the Copyright Act, (ii) Triller’s claims
 14   against Defendants arise from the same transaction, occurrence, or series of
 15   transactions or occurrences, i.e., the Broadcast, and, as such, (iii) there will be many
 16   questions of law and fact common to all Defendants arising in this Action.
 17             A. Defendants Are Jointly and Severally Liable.
 18         To satisfy the first prong of the permissive joinder test under Rule 20, a plaintiff
 19   may show that “any right to relief is asserted against them jointly [and] severally. . . .”
 20   (Fed. R. Civ. P. 20(a)(2)(A).) Triller asserts against Defendants, among other claims,
 21   causes of action arising under the Copyright Act. Defendants are jointly and severally
 22   liable for any damages arising in connection with those causes of action. (See 17
 23   U.S.C. § 504; see also Friedman v. Live Nation Merch., Inc., 833 F.3d 1180, 1192 (9th
 24   Cir. 2016).) Where, as here, Defendants’ liability is joint and several, joinder under
 25   Rule 20 is permitted.
 26             B. Triller’s Claims Against Defendants Arise From the Same
 27                Transaction or Occurrence—the Broadcast.
 28         As explained above, to satisfy the first prong of the permissive joinder test under


                                                   5
                                RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 6 of 32 Page ID #:140



  1   Rule 20, a plaintiff may show that the claims asserted “aris[e] out of the same
  2   transaction, occurrence, or series of transactions or occurrences. . . .” (Fed. R. Civ. P.
  3   20(a)(2)(A).) “[T]he mere fact that a case involves independent actors as defendants
  4   does not necessarily bring the case outside the scope of Rule 20.” In re EMC Corp.,
  5   677 F.3d 1351, 1357 (Fed. Cir. 2012). So long as the claims asserted against those
  6   defendants arise from the same transaction or occurrence, joinder is permitted. As one
  7   court has explained:
  8                Independent defendants satisfy the transaction-or-
                   occurrence test of Rule 20 when there is a logical
  9                relationship between the separate causes of action. The
 10                logical relationship test is satisfied if there is substantial
                   evidentiary overlap in the facts giving rise to the cause of
 11                action against each defendant. In other words, the
 12                defendants’ allegedly infringing acts, which give rise to
                   the individual claims of infringement, must share an
 13                aggregate of operative facts.
 14   In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012).
 15         As noted above, each of the causes of action asserted by Triller arises from the
 16   same transaction or occurrence, i.e., the Broadcast. Where, as here, the causes of
 17   action arise from the same transaction or occurrence, joinder under Rule 20 is
 18   permitted. See, e.g., Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1375
 19   (9th Cir. 1980) (explaining that “Plaintiff's petition to add Schulte as a party defendant
 20   satisfied these specific requirements of Rule 20” because, among other things,
 21   “plaintiff's claims against both of the defendants arose out of the same series of
 22   occurrences”).
 23             C. There Will Be Questions of Law and Fact Common to All
 24                Defendants.
 25         To satisfy the second prong of the permissive joinder test under Rule 20, a
 26   plaintiff must show that questions of law or fact common to all defendants will arise
 27   in the action. (See Fed. R. Civ. P. 20(a)(2)(B).) Not every question of law and fact
 28   must be common. Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1334 (8th Cir. 1974)


                                                  6
                                RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 7 of 32 Page ID #:141



  1   (“The rule does not require that all questions of law and fact raised by the dispute be
  2   common.”). Here, each cause of action asserted against each Defendant arises from
  3   the very same set of operative facts. Where, as here, there are questions of law and
  4   fact common to all defendants, joinder under Rule 20 is permitted. See, e.g., Desert
  5   Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980) (explaining
  6   that “Plaintiff's petition to add Schulte as a party defendant satisfied these specific
  7   requirements of Rule 20” because, among other things, “[t]here were several material
  8   questions that were common both to the claims of plaintiff DEB and to the responses
  9   of defendants Schulte and INA”).
 10               D. Triller Can and Will Supplement its Complaint.
 11            Triller is eager to learn and plead additional facts concerning the identities of
 12   and relationships between Defendants. Indeed, Triller is concurrently filing an ex
 13   parte application seeking leave to seek expedited discovery concerning Defendants’
 14   true identifies (the “Application”). Triller anticipates using the information learned
 15   through its expedited discovery to further support its claims against Defendants.1
 16            At present, Triller is aware of certain facts demonstrating Defendants’
 17   knowledge of other Defendants’ illegal uploading and distribution of the Broadcast.
 18   For example, while unlawfully re-distributing the Broadcast, certain Defendants
 19   informed their viewers, subscribers, and fans of other Defendants’ unlawful re-
 20   distributing of the Broadcast. Triller can immediately amend its pleadings to assert
 21   these allegations.      (See Declaration of Alexander Brendon Gura in Support of
 22   Plaintiff’s Response to Order to Show Cause (“Gura Decl.”), ¶ 2 & Ex. A at ¶ 24.)
 23            III.   CONCLUSION
 24             For the foregoing reasons, Triller respectfully requests that the Court permit
 25   Triller to obtain the discovery requested in the Application before dismissing any
 26   defendant.
 27
      1
          Triller also anticipates using the information learned through its expedited discovery
 28       to further support its allegations that the Central District is the proper venue for this
          Action and that the Central District may exercise personal jurisdiction over
          Defendants.
                                                     7
                                  RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 8 of 32 Page ID #:142



  1

  2   Dated: May 5, 2021          NOVIAN & NOVIAN, LLP
  3                               Attorneys at Law

  4                               By:   /s/ Farhad Novian
  5                                     FARHAD NOVIAN
                                        MICHAEL O’BRIEN
  6                                     ALEXANDER BRENDON GURA
  7
                                        Attorneys for Plaintiff TRILLER FIGHT
  8                                     CLUB II LLC
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28


                                            8
                            RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 9 of 32 Page ID #:143



  1                DECLARATION OF ALEXANDER BRENDON GURA
  2         I, Alexander Brendon Gura, declare as follows:
  3             1. I am an associate with the law firm of Novian & Novian, LLP, counsel to
  4   Plaintiff Triller Fight Club II LLC (“Plaintiff” or “Triller”) in this action. I submit this
  5   declaration in support of Triller’s Response to this Court’s Order to Show Cause. If
  6   called as a witness in this action, I could and would testify competently to the matters
  7   set forth herein.
  8             2. Attached hereto as Exhibit A is a true and correct copy of Triller’s
  9   [Proposed] Second Amended Complaint.
 10

 11         I declare under penalty of perjury under the laws of the United States and the
 12   State of California that the foregoing is true and correct.
 13         Executed this 5th day of May 2021, at Los Angeles, California.
 14

 15                                             /s/ Alexander Brendon Gura
                                               ___________________
 16                                            Alexander Brendon Gura
 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                   9
                                RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 10 of 32 Page ID #:144




                  EXHIBIT A
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 11 of 32 Page ID #:145



  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2   MICHAEL O’BRIEN (SBN 277244)
  3   mobrien@novianlaw.com
      ALEXANDER BRENDON GURA (SBN 305096)
  4   gura@novianlaw.com
  5   NOVIAN & NOVIAN, LLP
      1801 Century Park East, Suite 1201
  6   Los Angeles, California 90067
  7   Telephone: (310) 553-1222
      Facsimile: (310) 553-0222
  8

  9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

 10                       UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA

 12   TRILLER FIGHT CLUB II LLC, a            CASE NO.: 2:21-cv-03502-PA-RAO
 13   Delaware Limited Liability Company,
                                              [PROPOSED] SECOND AMENDED
 14               Plaintiff,                  COMPLAINT FOR:
 15                                             1. COPYRIGHT
            vs.                                    INFRINGEMENT
 16                                             2. VIOLATION OF THE
 17   FILMDAILY.COM, an unknown                    FEDERAL
      business entity; ACCESSTVPRO.CO, an          COMMUNICATIONS ACT:
 18   unknown business entity;                     47 U.S.C. § 605
 19   ONLINE2LIVESTREAM.US, an                  3. VIOLATION OF THE
      unknown business entity;                     FEDERAL
 20   CRACKSTREAMSLIVE.COM, an                     COMMUNICATIONS ACT:
 21   unknown business entity; SPORTS-             47 U.S.C. § 553
      TODAY.CLUB, an unknown business           4. CONVERSION
 22   entity; MY-SPORTS.CLUB, an unknown        5. BREACH OF CONTRACT
 23   business entity; BILASPORT.COM, an        6. CONSPIRACY
      unknown business entity; TRENDY           7. VIOLATIONS OF THE
 24   CLIPS, an unknown business entity;           COMPUTER FRAUD AND
 25   MIKE, an unknown business entity;            ABUSE ACT:
      YOUR EXTRA, an unknown business              18 U.S.C. § 1030
 26   entity; ECLIPT GAMING, an unknown         8. VICARIOUS COPYRIGHT
 27   business entity; ITSLILBRANDON, an           INFRINGEMENT
      unknown business entity; the H3
 28
      PODCAST, an unknown business entity;     JURY TRIAL DEMANDED


                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 12 of 32 Page ID #:146



  1   H3H3 PRODUCTIONS, an unknown
      business entity; and DOES 1 through 100,
  2   inclusive,
  3
                  Defendants.
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28



                         [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 13 of 32 Page ID #:147



  1         Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
  2   (“Plaintiff” or “Triller”) hereby complains against Defendants FILMDAILY.COM, an
  3   unknown business entity (“Filmdaily.com”); ACCESSTVPRO.CO, an unknown
  4   business entity (“Accesstvpro.co”); ONLINE2LIVESTREAM.US, an unknown
  5   business   entity   (“Online2livestream.us”);     CRACKSTREAMSLIVE.COM,                an
  6   unknown business entity (“Crackstreamslive.com”); SPORTS-TODAY.CLUB, an
  7   unknown business entity (“Sports-today.club”), MY-SPORTS.CLUB, an unknown
  8   business entity (“My-sports.club”), BILASPORT.COM, an unknown business entity
  9   (“Bilasport.com”), TRENDY CLIPS, an unknown business entity (“Trendy Clips”),
 10   MIKE, an unknown business entity (“Mike”), YOUR EXTRA, an unknown business
 11   entity (“Your Extra”), ECLIPT GAMING, an unknown business entity (“Eclipt
 12   Gaming”), ITSLILBRANDON, an unknown business entity (“ItsLilBrandon”), the H3
 13   PODCAST, an unknown business entity (“H3 Podcast”), H3H3 PRODUCTIONS, an
 14   unknown business entity (“H3H3”), and DOES 1 through 100, inclusive (collectively,
 15   the “Defendants”), and alleges as follows:
 16                               NATURE OF THIS ACTION
 17         1.     Through this action, Triller seeks in excess of $100,000,000.00 against
 18   Defendants and each of them all of whom are cyber-criminals, for their outright theft
 19   and diversion of upwards of 2,000,000 unique viewers by providing them with illegal
 20   and unauthorized viewings of the Broadcast of the Jake Paul vs. Ben Askren boxing
 21   event. Plaintiff is the copyright owner and publisher of the Triller Fight Club
 22   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
 23   bouts and the entire television broadcast, exhibited via closed circuit television and via
 24   encrypted satellite signal (hereinafter referred to as the “Broadcast”). The Broadcast
 25   originated via satellite uplink and was subsequently re-transmitted to cable systems
 26   and satellite companies via satellite signal and/or retransmitted via satellite signal to
 27   licensed content distributors such as Plaintiff’s authorized online platforms. Plaintiff
 28   institutes this action to obtain remedy for—and to permanently hinder—the blatantly

                                             1
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 14 of 32 Page ID #:148



  1   unlawful infringement and rampant theft of its copyrighted work by the Defendants.
  2   Defendants, and each of them, have utilized various torrent and streaming websites
  3   such        as    https://youtube.com,    https://filmdaily.co,   https://accesstvpro.co,
  4   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
  5   https://my-sports.club/, and https://bilasports.com to unlawfully upload, distribute,
  6   and publicly display, without authorization, the Broadcast to the users of such
  7   websites. Upon information and belief, Defendants, and each of them, acted
  8   knowingly, willfully, unlawfully and with blatant disregard to Plaintiff’s copyright in
  9   the Broadcast by uploading the Broadcast to the aforementioned websites with
 10   additional shareable payment links, such as PayPal links, which allow users to remit
 11   direct payments to the various Defendants in order to fund and endorse each respective
 12   Defendants’ infringement of Plaintiff’s Broadcast. Defendants’ calculated and
 13   reprehensible infringement, theft, and other unlawful acts—committed in knowing
 14   violation of the law—has resulted in damages suffered by Plaintiff in excess of
 15   $100,000,000.00, by stealing and diverting upwards of 2,000,000 unique viewers of
 16   the illegal and unauthorized viewings of the Broadcast from Plaintiff.
 17          2.        Acting with intentional and knowing disregard of Plaintiff’s exclusive
 18   rights in the Broadcast, Defendants—who are nothing less than cyber-criminals—
 19   employ various user profiles on websites, including those mentioned above, to
 20   illegally upload copyrighted programming, including the Broadcast, and to facilitate
 21   the unauthorized copying, sharing, downloading, uploading, and distribution of such
 22   programming. Through their egregious conduct, Defendants also encourage other
 23   online users to copy, share, download, distribute and share the Broadcast on the
 24   aforementioned websites. Defendants further unlawfully facilitate, participate, and
 25   induce other users to engage in the unauthorized reproduction, adaptation, distribution
 26   and public display of Plaintiff’s copyrighted Broadcast all to line their own pockets
 27   with monies that belong to Plaintiff.
 28          3.        Notwithstanding each Defendants’ recognition that Plaintiff never

                                                2
                              [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 15 of 32 Page ID #:149



  1   authorized their respective copying, downloading, uploading, public display and/or
  2   distribution of the Broadcast, Defendants continue to engage—and unjustly benefit—
  3   from their infringing conduct. Defendants’ plain acts of thievery, misappropriation,
  4   and infringement, as further described herein, are tantamount to, and no less deplorable
  5   than, the acts of a pilferer, poaching on and looting the fruits of another’s hard-earned
  6   labor.
  7                              JURISDICTION AND VENUE
  8            4.   The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
  9   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
 10   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
 11   United States; and 28 U.S.C. Section § 1338 (a).
 12            5.   Upon information and belief, venue is proper in this Court pursuant to 28
 13   U.S.C § 1391(b)(2) because a substantial part of the events or omissions giving rise to
 14   the claims occurred in this district. In the alternative, venue is also proper under 28
 15   U.S.C. § 1391(b)(3), as Defendants, and each of them, are subject to the court’s
 16   personal jurisdiction with respect to this action.
 17                                              PARTIES
 18            6.   Plaintiff is a limited liability company incorporated under the laws of
 19   Delaware and having its principal place of business in the State of California.
 20            7.   Plaintiff is engaged in the business of distributing its copyrighted
 21   materials as defined in 17 U.S.C. § 101, and offering such content, including the
 22   Broadcast, for purchase on a Pay-Per-View basis to its paying customers over the
 23   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and effort
 24   in advertising, promoting, selling, and licensing programming such as the Broadcast.
 25            8.   Plaintiff owns the copyrights to the Broadcast. As the exclusive owner of
 26   the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
 27   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
 28   perform the Broadcast publicly.

                                              3
                            [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 16 of 32 Page ID #:150



  1         9.     Upon information and belief, Defendant Filmdaily.com is a business
  2   entity, the exact nature of which is unknown, registered in Nevada and doing business
  3   in the State of California. Upon information and belief, Filmdaily.com offers the
  4   website https://filmdaily.co for the purpose of permitting, encouraging, facilitating,
  5   and inducing the sharing of videos and live programing of audiovisual materials
  6   between users of the website. Those materials include programming owned and/or
  7   controlled by Plaintiff, including the Broadcast, which was offered by Filmdaily.com
  8   through its illegal uploading and distribution of the Broadcast.
  9         10.    Upon information and belief, Defendant Accesstvpro.co is a business
 10   entity, the exact nature of which is unknown, registered in Arizona and doing business
 11   in the State of California. Upon information and belief, Accesstvpro.co offers the
 12   website https://accesstvpro.co for the purpose of permitting, encouraging, facilitating,
 13   and inducing the sharing of videos and live programing of audiovisual materials
 14   between users of the website. Those materials include programming owned and/or
 15   controlled by Plaintiff, including the Broadcast, which was offered by Accesstvpro.co
 16   through its illegal uploading and distribution of the Broadcast.
 17         11.    Upon information and belief, Defendant Online2livestream.us is a
 18   business entity, the exact nature of which is unknown, doing business in the State of
 19   California. Upon information and belief, Online2livestream.us offers the website
 20   https://online2livestream.us for the purpose of permitting, encouraging, facilitating,
 21   and inducing the sharing of videos and live programing of audiovisual materials
 22   between users of the website. Those materials include programming owned and/or
 23   controlled by Plaintiff, including the Broadcast, which was offered by
 24   Online2livestream.us through its illegal uploading and distribution of the Broadcast.
 25         12.    Upon information and belief, Defendant Crackstreamslive.com is a
 26   business entity, the exact nature of which is unknown, doing business in the State of
 27   California. Upon information and belief, Crackstreamslive.com offers the website
 28   https://crackstreamslive.com for the purpose of permitting, encouraging, facilitating,

                                             4
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 17 of 32 Page ID #:151



  1   and inducing the sharing of videos and live programing of audiovisual materials
  2   between users of the website. Those materials include programming owned and/or
  3   controlled by Plaintiff, including the Broadcast, which was offered by
  4   Crackstreamslive.com through its illegal uploading and distribution of the Broadcast.
  5         13.    Upon information and belief, Defendant Sports-today.club is a business
  6   entity, the exact nature of which is unknown, doing business in the State of California.
  7   Upon information and belief, Sports-today.club offers the website https://sports-
  8   today.club/ for the purpose of permitting, encouraging, facilitating, and inducing the
  9   sharing of videos and live programing of audiovisual materials between users of the
 10   website. Those materials include programming owned and/or controlled by Plaintiff,
 11   including the Broadcast, which was offered by Sports-today.club through its illegal
 12   uploading and distribution of the Broadcast.
 13         14.    Upon information and belief, Defendant My-sports.club is a business
 14   entity, the exact nature of which is unknown, doing business in the State of California.
 15   Upon information and belief, My-sports.club offers the website https://my-sports.club/
 16   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
 17   videos and live programing of audiovisual materials between users of the website.
 18   Those materials include programming owned and/or controlled by Plaintiff, including
 19   the Broadcast, which was offered by My-sports.club through its illegal uploading and
 20   distribution of the Broadcast.
 21         15.    Upon information and belief, Defendant Bilasport.com is a business
 22   entity, the exact nature of which is unknown, doing business in the State of California.
 23   Upon information and belief, Bilasport.com offers the website https://bilasports.com
 24   for the purpose of permitting, encouraging, facilitating, and inducing the sharing of
 25   videos and live programing of audiovisual materials between users of the website.
 26   Those materials include programming owned and/or controlled by Plaintiff, including
 27   the Broadcast, which was offered by Bilasport.com through its illegal uploading and
 28   distribution of the Broadcast.

                                             5
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 18 of 32 Page ID #:152



  1         16.    Upon information and belief, Defendant Trendy Clips is a business entity,
  2   the exact nature of which is unknown, doing business in the State of California. Upon
  3   information and belief, Trendy Clips operates the Youtube channel located at
  4   https://www.youtube.com/channel/UCYj6TdieiWvyuQc4s6J88uw for the purpose of
  5   permitting, encouraging, facilitating, and inducing the sharing of videos and live
  6   programing of audiovisual materials between users of the website. Those materials
  7   include programming owned and/or controlled by Plaintiff, including the Broadcast,
  8   which was offered by Trendy Clips through its illegal uploading and distribution of
  9   the Broadcast.
 10         17.    Upon information and belief, Defendant Mike is a business entity, the
 11   exact nature of which is unknown, doing business in the State of California. Upon
 12   information and belief, Mike operates the Youtube channel located at
 13   https://www.youtube.com/channel/UCc6_H_Qrmy_yGUe6M6vOClw for                      the
 14   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
 15   and live programing of audiovisual materials between users of the website. Those
 16   materials include programming owned and/or controlled by Plaintiff, including the
 17   Broadcast, which was offered by Mike through its illegal uploading and distribution
 18   of the Broadcast.
 19         18.    Upon information and belief, Defendant Your Extra is a business entity,
 20   the exact nature of which is unknown, doing business in the State of California. Upon
 21   information and belief, Your Extra operates the Youtube channel located at
 22   https://www.youtube.com/channel/UCArjknvNYidNOoJgOQNby3g for the purpose
 23   of permitting, encouraging, facilitating, and inducing the sharing of videos and live
 24   programing of audiovisual materials between users of the website. Those materials
 25   include programming owned and/or controlled by Plaintiff, including the Broadcast,
 26   which was offered by Your Extra through its illegal uploading and distribution of the
 27   Broadcast.
 28   ///

                                             6
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 19 of 32 Page ID #:153



  1         19.    Upon information and belief, Defendant Eclipt Gaming is a business
  2   entity, the exact nature of which is unknown, doing business in the State of California.
  3   Upon information and belief, Eclipt Gaming operates the Youtube channel located at
  4   https://www.youtube.com/channel/UCt1CKTX-ITRNbJ5U1Su6Qcw for the purpose
  5   of permitting, encouraging, facilitating, and inducing the sharing of videos and live
  6   programing of audiovisual materials between users of the website. Those materials
  7   include programming owned and/or controlled by Plaintiff, including the Broadcast,
  8   which was offered by Eclipt Gaming through its illegal uploading and distribution of
  9   the Broadcast.
 10         20.    Upon information and belief, Defendant ItsLilBrandon is a business
 11   entity, the exact nature of which is unknown, doing business in the State of California.
 12   Upon information and belief, ItsLilBrandon operates the Youtube channel located at
 13   https://www.youtube.com/channel/UCRjHeG6mxIFuMaLS3HAt9rg for the purpose
 14   of permitting, encouraging, facilitating, and inducing the sharing of videos and live
 15   programing of audiovisual materials between users of the website. Those materials
 16   include programming owned and/or controlled by Plaintiff, including the Broadcast,
 17   which was offered by ItsLilBrandon through its illegal uploading and distribution of
 18   the Broadcast.
 19         21.    Upon information and belief, Defendant H3 Podcast is a business entity,
 20   the exact nature of which is unknown, doing business in the State of California. Upon
 21   information and belief, the H3 Podcast—through its hosts Ethan and Hila Klein—
 22   operates          the          Youtube            channel           located           at
 23   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw for the purpose
 24   of permitting, encouraging, facilitating, and inducing the sharing of videos and live
 25   programing of audiovisual materials between users of the website. Those materials
 26   include programming owned and/or controlled by Plaintiff, including the Broadcast,
 27   which was offered by the H3 Podcast through its illegal uploading and distribution of
 28   the Broadcast.

                                             7
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 20 of 32 Page ID #:154



  1         22.    Upon information and belief, Defendant H3H3 is a business entity, the
  2   exact nature of which is unknown, doing business in the State of California. Upon
  3   information and belief, H3H3—through Ethan and Hila Klein—operates the Youtube
  4   channel located at https://www.youtube.com/user/h3h3Productions for the purpose of
  5   permitting, encouraging, facilitating, and inducing the sharing of videos and live
  6   programing of audiovisual materials between users of the website. Those materials
  7   include programming owned and/or controlled by Plaintiff, including the Broadcast,
  8   which was offered by H3H3 through its illegal uploading and distribution of the
  9   Broadcast.
 10         23.    Plaintiff is informed and believes, and thereon alleges, that the actions
 11   and omissions that serve as the basis for this complaint were undertaken jointly and
 12   with the consent, conspiracy, cooperation, and joint participation of all defendants.
 13         24.    Plaintiff is informed and believes, and thereon alleges, that at all times
 14   mentioned herein, each Defendant was the agent, joint venture, and/or employee of
 15   each and every other defendant, and in doing the things alleged in this complaint, each
 16   defendant was acting within the course and scope of such agency, joint venture, and/or
 17   employment and with the permission and consent of each of the other defendants.
 18   Plaintiff is further informed and believes, and thereon alleges, that certain Defendants
 19   were aware of and informed their subscribers, viewers, and fans of the existence of
 20   other Defendants’ illegal uploading and distribution of the Broadcast, thereby
 21   demonstrating Defendants’ common enterprise.
 22         25.    The true names and capacities, whether individual, corporate, associate,
 23   or otherwise, of Defendants named herein as DOES 1 through 10, inclusive, and each
 24   of them, are unknown to Plaintiff at this time. Plaintiff therefore sues said Defendants,
 25   and each of them, by such fictitious names. Plaintiff will advise the Court and seek
 26   leave to amend this Complaint when the true names and capacities of each such
 27   Defendant has been ascertained. Plaintiff is informed and believes, and based thereon
 28   alleges, that each such Defendant designated as a DOE is responsible in some manner

                                             8
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 21 of 32 Page ID #:155



  1   for the events and happenings referred to herein or as hereinafter specifically alleged.
  2                                        COUNT ONE:
  3                  (For Copyright Infringement Against All Defendants)
  4         26.    Plaintiff hereby realleges, and by this reference incorporates herein, each
  5   and every allegation of preceding and subsequent paragraphs as though fully set forth
  6   herein.
  7         27.    Plaintiff is the owner of the copyrights to the Broadcast, including all
  8   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
  9   not limited to, all moving images and other audio/video content which were
 10   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
 11   and were subsequently retransmitted to cable systems and satellite companies via
 12   satellite signal and/or retransmitted via satellite signal to licensed content distributors
 13   such as Plaintiff’s authorized, online platforms.
 14         28.    As the copyright holder to the rights of the Broadcast, Plaintiff has the
 15   exclusive right to copy, publicly perform and distribute it.
 16         29.    Defendants, and each of them, failed to obtain the property authority or
 17   license from Plaintiff to copy, publicly perform or distribute the Broadcast.
 18         30.    Upon information and belief, Defendants illegally copied, uploaded,
 19   publicly performed and distributed the Broadcast via the internet with full knowledge
 20   that the Broadcast could only be obtained by purchasing a license from Plaintiff.
 21         31.    Defendants, and each of them, have utilized various torrent and streaming
 22   websites        such         as       https://filmdaily.co,        https://accesstvpro.co,
 23   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
 24   https://my-sports.club/, https://bilasports.com, and https://youtube.com to upload,
 25   distribute, and publicly display the Broadcast to the users of such website in direct
 26   violation of the exclusive rights owned by Plaintiff.
 27         32.    Specifically, upon information and belief, the Defendants, and each of
 28   them, obtained the Broadcast through internet websites, cable and/or satellite Pay-Per-

                                               9
                             [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 22 of 32 Page ID #:156



  1   View purchase intended for private, non-commercial viewing, and subsequently
  2   illegally re-transmitted the Broadcast and publicly exhibited the Broadcast by illegally
  3   copying and uploading the Broadcast to the aforementioned websites for other users
  4   to also illegally view, download, access, share, and distribute.
  5         33.    Defendants, and each of them, have infringed on Plaintiff’s copyright in
  6   the Broadcast by reproducing, adapting distributing, uploading, copying, and publicly
  7   displaying the copyrighted works without Plaintiff’s authorization in violation of the
  8   Copyright Act, 17 U.S.C. § 501, and have recouped profits from the aforementioned
  9   websites through users’ payments to the Defendants or through advertising revenue
 10   generated through the websites.
 11         34.    Defendants’ acts of infringement were willful, in blatant disregard of, and
 12   committed with indifference to Plaintiff’s rights.
 13         35.    By reason of Defendants’ conduct as described herein, Defendants, and
 14   each of them, willfully violated 17 U.S.C. § 501.
 15         36.    Due to Defendants’ acts of copyright infringement as alleged herein,
 16   Defendants have obtained direct and indirect profits Defendants would not otherwise
 17   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
 18   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
 19   Defendants’ infringement of the Broadcast, in an amount to be established at trial,
 20   but in no event less than $100,000,000.00.
 21         37.    Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 22   17 U.S.C. § 505.
 23                                       COUNT TWO:
 24   (For Violations of the Federal Communications Act: 47 U.S.C. §605 Against All
 25                                         Defendants)
 26         38.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 27   and every allegation of preceding and subsequent paragraphs as though fully set forth
 28   herein.

                                            10
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 23 of 32 Page ID #:157



  1          39.    Plaintiff is the owner of the Broadcast, including all undercard matches
  2   and the entire television broadcast, aired via closed circuit television and via encrypted
  3   satellite signal.
  4          40.    The Broadcast was available for non-commercial, private viewing
  5   through Plaintiff, its authorized online vendors, as well as through Pay-Per-View
  6   purchase through authorized satellite TV providers. Defendants, in a calculated effort
  7   to use Plaintiff’s Broadcast for their own commercial benefit, obtained access to
  8   Plaintiff’s Broadcast by purchasing the programming and subsequently copying the
  9   Broadcast and uploading it to torrent and streaming websites such as and
 10   https://youtube.com,             https://filmdaily.co,            https://accesstvpro.co,
 11   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
 12   https://my-sports.club/, and https://bilasports.com.
 13          41.    In order to purchase and view the Broadcast through a satellite TV
 14   provider intended for private, non-commercial viewing, an individual purchaser was
 15   subject to the copyright language contained therein which expressly stated that the
 16   “unauthorized reproduction or distribution of the copyrighted work is illegal.”
 17          42.    Upon information and belief, with full knowledge that the Broadcast was
 18   not to be received, distributed, reproduced and or publicly exhibited by individuals
 19   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
 20   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
 21   direct commercial advantage and subsequently divulged the Broadcast to the public
 22   by copying and distributing said Broadcast to the users of the aforementioned websites
 23   in exchange for payments to aid, encourage, support, or otherwise endorse Defendants’
 24   infringing conduct.
 25          43.    Upon information and belief, Plaintiff alleges that Defendants effected
 26   unauthorized interception and receipt of Plaintiff’s Broadcast via Defendants’ satellite
 27   TV service by ordering programming for residential use and subsequently copying,
 28   uploading, distributing and publicly displaying the Broadcast without authorization,

                                              11
                             [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 24 of 32 Page ID #:158



  1   or by such other means which are unknown to Plaintiff and known only to Defendants.
  2         44.    47 U.S.C. § 605(a) prohibits the unauthorized reception and publication
  3   or use of communications such as the Broadcast for which Plaintiff had the distribution
  4   rights thereto.
  5         45.    By reason of Defendants’ conduct as described herein, Defendants, and
  6   each of them, willfully violated 47 U.S.C. § 605(a)
  7         46.    As a proximate result of Defendants’ willful violations of 47 U.S.C. §
  8   605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
  9   § 605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47
 10   U.S.C. § 605(e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as
 11   to each violation.
 12         47.    Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full
 13   costs, interest and reasonable attorney’s fees.
 14                                     COUNT THREE:
 15   (For Violations of the Federal Communications Act: 47 U.S.C. §553 Against All
 16                                         Defendants)
 17         48.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 18   and every allegation of preceding and subsequent paragraphs as though fully set forth
 19   herein.
 20         49.    Upon information and belief, Defendants willfully and unlawfully
 21   accessed, received, and subsequently re-transmitted the Broadcast over a cable TV or
 22   internet system while knowing that they were unauthorized to do so.
 23         50.    47 U.S.C. §553 prohibits the unauthorized reception of any
 24   communications service offered over a cable system such as the transmission of the
 25   Broadcast for which Plaintiff holds the copyright ownership thereto.
 26         51.    Upon information and belief, the Defendants knowingly, willfully and
 27   unlawfully accessed, received and subsequently re-transmitted the Broadcast when it
 28   was offered via a cable TV or internet subscription without the authorization from

                                            12
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 25 of 32 Page ID #:159



  1   Plaintiff and without paying Plaintiff the appropriate Pay-Per-View fee.
  2         52.    By reason of Defendants’ conduct as described herein, Defendants, and
  3   each of them, willfully violated 47 U.S.C. §553.
  4         53.    As a proximate result of Defendants’ willful violations of 47 U.S.C. §553,
  5   Plaintiff is entitled to damages in an amount, in the discretion of this Court, of up to
  6   the maximum amount of $60,000.00 as to each violation, plus the recovery of full
  7   costs, interest and reasonable attorney’s fees, in the discretion of this Court.
  8                                      COUNT FOUR:
  9                         (For Conversion Against All Defendants)
 10         54.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 11   and every allegation of preceding and subsequent paragraphs as though fully set forth
 12   herein.
 13         55.    Plaintiff, at all relevant times, owned, possessed, and had the right to
 14   possess the copyrights to the Broadcast.
 15         56.    By virtue of Defendants’ conduct as set forth herein, Defendants, and
 16   each of them, knowingly and intentionally substantially interfered with Plaintiff’s
 17   property by unlawfully converting it for their own commercial use, benefit, and private
 18   financial gain.
 19         57.    Defendants’ acts of conversion were done without Plaintiff’s consent and
 20   with the objective of depriving Plaintiff of its copyright ownership for Defendants’
 21   direct commercial benefit, advantage and private financial gain.
 22         58.    As a proximate result of Defendants’ wrongful conversion of the
 23   Broadcast, Plaintiff suffered damages in an amount subject to proof at trial but in no
 24   event less than $100,000,000.00.
 25                                       COUNT FIVE
 26                     (For Breach of Contract Against All Defendants)
 27         59.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 28   and every allegation of preceding and subsequent paragraphs as though fully set forth

                                             13
                            [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 26 of 32 Page ID #:160



  1   herein.
  2         60.    Plaintiff would show that pursuant to Plaintiff’s Terms of Use for its
  3   programming of the Broadcast, any user of Plaintiff’s authorized websites for Pay-
  4   Per-View purchase and any purchaser of a residential Pay-Per-View feed from
  5   Plaintiff, either via cable or satellite TV, agreed not to reproduce, distribute, or
  6   transmit any of Plaintiff’s materials, including the Broadcast.
  7         61.    Upon information and belief, Defendants, and each of them, purchased
  8   the Broadcast through Plaintiff’s authorized websites or via Pay-Per-View purchase
  9   for private, residential viewing.
 10         62.    Upon information and belief, with full knowledge that the Broadcast was
 11   not to be unlawfully copied and distributed by individuals unauthorized to do so,
 12   Defendants willfully and unlawfully copied, uploaded and distributed the Broadcast
 13   to users of       torrent and streaming websites such as https://youtube.com,
 14   https://filmdaily.co,        https://accesstvpro.co,      https://online2livestream.us,
 15   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/,and
 16   https://bilasports.com so that the Broadcast could be accessed free of charge.
 17         63.    As a proximate result of Defendants breach of their respective agreements
 18   with Plaintiff, Plaintiff has been damaged through the loss of substantial amounts of
 19   revenue, loss of business, loss of good-will and loss of customers, the sum value of
 20   which will be proven at trial but which is an amount no less than $100,000,000.00
 21                                        COUNT SIX
 22                           (For Conspiracy Against All Defendants)
 23         64.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 24   and every allegation of preceding and subsequent paragraphs as though fully set forth
 25   herein.
 26         65.    Upon information and belief, Defendants, and each of them, had an
 27   agreement between two or more persons.
 28         66.    Upon information and belief, pursuant to the respective Defendants’

                                               14
                              [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 27 of 32 Page ID #:161



  1   agreements, Defendants set out to intentionally, willfully, and unlawfully access and
  2   copy Plaintiff’s Broadcast and subsequently upload the Broadcast for distribution and
  3   public display in exchange for direct contributions from the users of the websites
  4   known as such as https://youtube.com, https://filmdaily.co, https://accesstvpro.co,
  5   https://online2livestream.us, https://crackstreamslive.com, https://sports-today.club/,
  6   https://my-sports.club/, and https://bilasports.com or for advertisement revenue from
  7   such websites.
  8         67.    Upon information and belief, Defendants, and each of them,
  9   intentionally, willfully, and unlawfully accessed, copied, uploaded, distributed, and
 10   publicly displayed Plaintiff’s Broadcast using such websites and did in fact receive
 11   direct contributions from users of such websites or advertisement revenue from such
 12   websites.
 13         68.    As a proximate result of Defendants respective agreements and
 14   subsequent acts as described herein, Plaintiff has been damaged through the loss of
 15   substantial amounts of revenue, loss of business, loss of good-will, and loss of
 16   customers, the sum value of which will be proven at trial but which is an amount no
 17   less than $100,000,000.00
 18                                     COUNT SEVEN
 19       (For Violations of the Computer Fraud and Abuse Act: 18 U.S.C. § 1030
 20                                 Against All Defendants)
 21         69.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 22   and every allegation of preceding and subsequent paragraphs as though fully set forth
 23   herein.
 24         70.    Upon information and belief, Defendants, and each of them, without
 25   authorization or by exceeding the scope of granted authorization, accessed a protected
 26   computer containing Plaintiff’s live internet streams of the Broadcast, and knowingly
 27   and with the intent to defraud, unlawfully copied, distributed, and publicly displayed
 28   the Broadcast.

                                            15
                           [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 28 of 32 Page ID #:162



  1         71.         Upon information and belief, as a proximate result of Defendants’
  2   unlawful and fraudulent conduct as set forth herein, Defendants, and each of them,
  3   obtained the valuable copyrighted Broadcast and subsequently uploading, distributing,
  4   and publicly displaying the Broadcast using such as and https://youtube.com,
  5   https://filmdaily.co,           https://accesstvpro.co,        https://online2livestream.us,
  6   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
  7   https://bilasports.com.
  8                                          COUNT EIGHT:
  9             (For Vicarious Copyright Infringement Against All Defendants)
 10         72.         Plaintiff hereby realleges, and by this reference incorporates herein, each
 11   and every allegation of preceding and subsequent paragraphs as though fully set forth
 12   herein.
 13         73.         Plaintiff is the owner of the copyrights to the Broadcast, including all
 14   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
 15   not limited to, all moving images and other audio/video content which were
 16   broadcasted via encrypted satellite signal. The Broadcast originated via satellite uplink
 17   and were subsequently retransmitted to cable systems and satellite companies via
 18   satellite signal and/or retransmitted via satellite signal to licensed content distributors
 19   such as Plaintiff’s authorized, online platforms.
 20         74.         Upon information and belief, Defendants, and each of them, directly
 21   infringed on Plaintiff’s Broadcast by illegally uploading the Broadcast and/or portions
 22   thereof     via     the   internet   on   the   websites   such   as   https://youtube.com,
 23   https://filmdaily.co,           https://accesstvpro.co,        https://online2livestream.us,
 24   https://crackstreamslive.com, https://sports-today.club/, https://my-sports.club/, and
 25   https://bilasports.com in direct violation of Plaintiff’s exclusive copyright.
 26         75.         Upon information and belief, Defendants encouraged online users to
 27   copy, share, download, distribute, and share content, including the Broadcast, on the
 28   aforementioned websites, and defendants facilitated, participated in and induced users

                                                 16
                                [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 29 of 32 Page ID #:163



  1   to engage in the unauthorized reproduction, adaptation, public display and public
  2   performance of programming containing Plaintiff’s copyrighted Broadcast.
  3           76.   Defendants had the right and ability to control and prevent the users on
  4   such aforementioned websites from directly accessing and infringing on Plaintiff’s
  5   Broadcast which was copied, uploaded, and distributed by Defendants, and each of
  6   them.
  7           77.   Defendants derived a financial benefit from such users’ activities on the
  8   aforementioned websites by directing such users to external and/or shareable payment
  9   links, such as PayPal links, whereby users could remit direct payments to Defendants
 10   in order to compensate, fund and endorse each respective Defendants’ infringement of
 11   Plaintiff’s Broadcast.
 12           78.   By reason of Defendants’ conduct as described herein, Defendants, and
 13   each of them, willfully violated 17 U.S.C. § 501.
 14           79.   Due to Defendants’ acts of copyright infringement as alleged herein,
 15   Defendants have obtained direct and indirect profits Defendants would not otherwise
 16   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
 17   entitled to disgorgement of Defendant’s profits directly and indirectly attributable to
 18   Defendants’ infringement of the Broadcast, in an amount to be established at trial but
 19   no less than $100,000,000.00.
 20           80.   Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 21   17 U.S.C. § 505.
 22                                   PRAYER FOR RELIEF
 23           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 24   them, as follows:
 25   AS TO COUNT ONE:
 26           1.    That Defendants, Defendants’ employees, representatives, and agents be
 27                 enjoined from copying, uploading, distributing, selling, or otherwise
 28                 infringing on Plaintiff’s copyright in the Broadcast;

                                             17
                            [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 30 of 32 Page ID #:164



  1         2.    That Plaintiff be awarded all profits of Defendants plus all losses of
  2               Plaintiff, the exact sum to be proven at the time of trial but in no event
  3               less than $100,000,000.00; and
  4         3.    That an order be issued requiring Defendants, and each of them, to
  5               account to Plaintiff for profits attributable to their use of Plaintiff’s
  6               copyright, in accordance with proof.
  7   AS TO COUNT TWO:
  8         4.    For statutory penalties in an amount, in the discretion of this Court, of up
  9               to the maximum amount of $110,000.00 for each of the Defendants’
 10               willful violations of 47 U.S.C. § 605(a).
 11   AS TO COUNT THREE:
 12         5.    For statutory penalties in an amount, in the discretion of this Court, of up
 13               to the maximum amount of $60,000.00 for each of the Defendants’ willful
 14               violations of 47 U.S.C. § 553; and
 15         6.    For Attorney’s fees, interest, and costs of suit pursuant to 17 U.S.C. §
 16               505; 47 U.S.C. 605(e)(3)(B)(iii) or §553(c)(2)(c);
 17   AS TO COUNT FOUR:
 18         7.    For damages within this Court’s jurisdiction in an amount according to
 19               proof at trial but in no event less than $100,000,000.00; and
 20         8.    For punitive damages in an amount appropriate to punish Defendants and
 21               deter others from engaging in similar misconduct.
 22   AS TO COUNT FIVE:
 23         9.    For damages within this Court’s jurisdiction in an amount according to
 24               proof at trial but in no event less than $100,000,000.00; and
 25         10.   For consequential damages.
 26   AS TO COUNT SIX:
 27         11.   For damages within this Court’s jurisdiction in an amount according to
 28               proof at trial but in no event less than $100,000,000.00;

                                           18
                          [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 31 of 32 Page ID #:165



  1         12.   For punitive damages in an amount appropriate to punish Defendants and
  2               deter others from engaging in similar misconduct.
  3   AS TO COUNT SEVEN:
  4         13.   For damages within this Court’s jurisdiction in an amount according to
  5               proof at trial but in no event less than $100,000,000.00; and
  6         14.   Injunctive relief enjoining from copying, uploading, distributing, selling,
  7               or otherwise infringing on Plaintiff’s copyright in the Broadcast.
  8   AS TO COUNT EIGHT:
  9         15.   That Defendants, Defendants’ employees, representatives, and agents be
 10               enjoined from copying, uploading, distributing, selling, or otherwise
 11               infringing on Plaintiff’s copyright in the Broadcast;
 12         16.   That Plaintiff be awarded all profits of Defendants plus all losses of
 13               Plaintiff, the exact sum to be proven at the time of trial but in no event
 14               less than $100,000,000.00; and
 15         17.   That an order be issued requiring Defendants, and each of them, to
 16               account to Plaintiff for profits attributable to their use of Plaintiff’s
 17               copyright, in accordance with proof.
 18   AS TO ALL COUNTS:
 19         18.   For pre-judgment and post-judgment interest on all damages awarded;
 20         19.   For attorneys’ fees and costs of suit incurred herein according to proof;
 21               and
 22         20.   For such other and further relief as the Court may deem just and proper.
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                                           19
                          [PROPOSED] SECOND AMENDED COMPLAINT
Case 2:21-cv-03502-PA-RAO Document 23 Filed 05/05/21 Page 32 of 32 Page ID #:166



  1   Dated: May 5, 2021            NOVIAN & NOVIAN, LLP
                                        Attorneys at Law
  2

  3                                 By:   /s/ Farhad Novian
                                          FARHAD NOVIAN
  4                                       MICHAEL O’BRIEN
  5                                       ALEXANDER BRENDON GURA

  6                                       Attorneys for Plaintiff TRILLER FIGHT
  7                                       CLUB II LLC

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

                                            20
                           [PROPOSED] SECOND AMENDED COMPLAINT
EXHIBIT M
Lincoln@BandlowLaw.com


June 29, 2021

VIA EMAIL

Farhad Novian
farhad@novianlaw.com
Michael O’Brien
michaelo@novianlaw.com
Alexander Brendon Gura
gura@novianlaw.com
Novian & Novian, LLP
1801 Century Park East, Suite 1201
Los Angeles, CA 90067

RE:     Triller Fight Club II LLC v. The H3 Podcast (Case No. 2:21-cv-03942)

Dear Counsel:

        As you know, we are counsel for Ted Entertainment, Inc. (“TEI”), Ethan Klein (“Ethan”)
and Hila Klein (“Hila”) (collectively, “Our Clients”). Pursuant to Local Rule 7-3, we are writing
to you to schedule a meet and confer regarding two motions Our Clients intend to file in
response to the First Amended Complaint (“FAC”) filed by Triller Fight Club II, LLC
(“Triller”): (1) a motion to dismiss pursuant to Federal Rule of Civil Procedure (“F.R.C.P.”)
12(b)(6) (the “Motion to Dismiss”); and (2) a special motion to strike pursuant to California
Code of Civil Procedure (“C.C.P.”) Section 425.16 (the “Anti-SLAPP Motion”).

        In our June 1, 2021 letter (the “6/1/21 Letter”), we explained in extensive detail why the
Honorable Percy Anderson was completely correct in expressing serious concerns regarding “the
adequacy of [Triller’s] compliance with its pre-suit investigation obligations under Federal Rule
of Civil Procedure 11.”1 Our 6/1/21 Letter unequivocally demonstrated that Triller did violate its
obligations under F.R.C.P. Rule 11 because each and every claim in the FAC was fatally
defective as a matter of law. Additionally, we provided you with an extensive amount of facts
that further demonstrated that each and every claim in the FAC was devoid of merit and that the
FAC contained demonstrably false allegations that Triller could have discovered if it complied
with its F.R.C.P. Rule 11 obligations. We also warned you to cease engaging in F.R.C.P. Rule
11 violations or you would leave Our Clients no choice but to seek sanctions.

        In your June 8, 2021 Letter (the “6/8/21 Letter”), Triller did not head our warning and

1
 See Triller Fight Club II, LLC v. Filmdaily.com, Case No. 2:21-cv-03502-PA-RAO (the
“Filmdaily Action”), Dkt. No. 26, p. 3 (the “5/6/21 Order”).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 2

continued to demonstrate its bad faith. The 6/8/21 Letter advanced a series of untethered and
untenable arguments that were either completely inapposite or divorced from the law and facts.
Even more shocking was that Triller failed to address – let alone refute – the vast majority of
points raised in our 6/1/21 Letter. Most egregious, Triller even had the chutzpa to claim that we
were in violation of our ethical responsibilities – despite Triller itself making completely
frivolous arguments and intentionally misrepresenting the record and the law.

        The time has come for Triller to decide: will it continue to engage in bad faith by making
demonstrably false statements of law and fact or will it come to terms with reality and concede it
does not and cannot allege a viable claim against Our Clients. Our Clients are no longer inclined
to play whack-a-mole to refute each and every one of Triller’s desperate, deceptive and even
delusional arguments. Nor will we point out each and every one of the countless instances where
Triller effectively conceded that its FAC lacks merit by failing to address – let alone refute – the
majority of points raised in our 6/1/21 Letter (as that would require a completely separate letter).
We will, however, demonstrate how the 6/8/21 Letter – like Triller’s prior pleadings and
statements – was rife with materially false statements of law and fact.

         We strongly advise Triller to read this letter closely, including the authorities cited in this
letter. In their generosity, Our Clients are providing Triller two options to avoid continuing to
violate F.R.C.P. Rule 11 and California Rule of Professional Conduct 3.3. First, Triller can
submit to us a proposed second amended complaint that properly pleads viable claims (assuming
that is possible, which we believe it is not). Second, Triller can dismiss the FAC with prejudice.

         Be advised: Our Clients will not tolerate any further bad faith arguments. Nor will they
stipulate to another abusive and harassing complaint that persists in failing to adequately plead
viable claims. If Triller does not head this final warning, Our Clients will have no choice by to
file their Motion to Dismiss and Anti-SLAPP Motion and seek their attorneys’ fees. The
grounds for both motions are set forth in detail below.

I.      Legal Standard Under F.R.C.P. Rule 12(b)(6)

        To draft a complaint that can survive dismissal under F.R.C.P. Rule 12(b)(6), Triller was
required to “allege ‘enough facts to state a claim to relief that is plausible on its face.’”
Benavidez v. County of San Diego, 993 F.3d 1134, 1144 (9th Cir. 2021) (emphasis added)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The “plausibility standard
is not akin to a ‘probability requirement’” and, instead, “asks for more than a sheer possibility
that a defendant has acted unlawfully.” Dent v. National Football League, 968 F.3d 1126, 1130
(9th Cir. 2020) (emphasis added) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly,
550 U.S. at 556)). Additionally, this requires Triller “to include enough facts to raise a right to
relief above a speculative level.” Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1176 (9th Cir.
2021) (emphasis added) (quoting Twombly, 550 U.S. at 555).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 3

        In stark contrast to Triller’s fatally defective FAC, a well-pleaded complaint must contain
sufficient “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Benavidez, 993 F.3d at 1144 (emphasis added)
(quoting Iqbal, 556 U.S. at 678; United States v. Corinthian Colleges, 655 F.3d 984, 991 (9th
Cir. 2011)). Instead, Triller’s fatally defective FAC relies merely on “labels and conclusions,”
“formulaic recitation of the elements,” and “conclusory allegations of law and unwarranted
inferences” which simply “will not do.” Benavidez, 993 F.3d at 1145 (quoting Iqbal, 556 U.S. at
678; Twombly, 550 U.S. at 555; Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004)).
Further, Triller’s “threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements” are woefully inadequate. Whitaker, 985 F.3d at 1176 (quoting Iqbal, 556
U.S. at 678-679).

        Triller cannot, as here, “rely on anticipated discovery to satisfy” its pleading
requirements; “rather, pleadings must assert well-pleaded factual allegations to advance to
discovery.” Whitaker, 985 F.3d at 1177 (emphasis added) (citing Iqbal, 556 U.S. at 678-79).
Triller was required to plead sufficient facts to demonstrate that “it is not unfair to require the
opposing party to be subjected to the expense of discovery and continued litigation.” Whitaker,
986 F.3d at 1177 (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

        The Ninth Circuit has repeatedly held that, on a motion to dismiss, a court can review
“unattached evidence on which the complaint necessarily relies if: (1) the complaint refers to the
document; (2) the document is central to the plaintiff’s claim; and (3) no party questions the
authenticity of the document.” Beverly Oaks Physicians Surgical Center, LLC v. Blue Cross and
Blue Shield of Illinois, 983 F.3d 435, 439 (9th Cir. 2020) (quoting United States v. Corinthian
Colleges, 655 F.3d 984, 998-99 (9th Cir. 2011)). Sometimes known as the “incorporation by
reference doctrine,” it is frequently applied to copyright infringement claims that result in
dismissal. See e.g., Rearden LLC v. Walt Disney Company, 293 F.Supp.3d 963, 969 (N.D. Cal.
2018) (incorporating various items referred to copyright infringement complaint, including
various motion pictures); Marcus v. ABC Signature Studios, Inc., 279 F.Supp.3d 1056, 1062-63
(C.D. Cal. 2017) (incorporating script and DVD of television show referred to in complaint);
Shame on You Productions, Inc. v. Elizabeth Banks, 120 F.Supp.3d 1123, 1144-45 (C.D. Cal.
2015) (same).

        Additionally, the Ninth Circuit authorizes courts to consider “matters of which the court
may take judicial notice.” Ceder Point Nursery v. Shiroma, 923 F.3d 524, 530 (9th Cir. 2019)
(quoting Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1061 (9th Cir. 2008)).

        Our Clients shall submit the following items to the Court for their Motion to Dismiss:
            The audiovisual work entitled Jake Paul vs. Ben Askren (the “Broadcast”), which
               is incorporated by reference in Paragraphs 1-5, 9-11, 17-23, 26, 29-33, 39-40, 44,
               47, 49-50, 52-56 and 58 of the FAC;
            The audiovisual work entitled Jake Paul Fight Was A Disaster – H3 Podcast
               # 244” (the “4/22/21 Podcast”), which is incorporated by reference in Paragraphs
               2 and 12-13 of the FAC;
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 4
               The unlisted video entitled Jake Knockout (the “Reference Video”), which is
                incorporated by reference in Paragraphs 2, 12-13, 22 and 30 of the FAC;
               A printout of the webpage for the “H3 Podcast” (the “Podcast”) channel, which
                is incorporated by reference in Paragraphs 2-3, 11-13, 23 and 56 of the FAC;
               A printout of the webpage for the 4/22/21 Podcast, which is incorporated by
                reference in Paragraphs 2, 12-13 and 56 of the FAC;
               A printout of the webpage for the Reference Video, which is incorporated by
                reference in Paragraphs 2, 12-13, 22, 30 and 56 of the FAC;
               The initial complaint in the Filmdaily Action (the “Filmdaily Initial Complaint”),
                which is subject to judicial notice as a matter of public record (see United States
                v. 14.02 Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th
                Cir. 2008));
               The first amended complaint in the Filmdaily Action (the “Filmdaily FAC”),
                which is subject to judicial notice as a matter of public record;
               The 5/6/21 Order, which is subject to judicial notice as a matter of public record;
               The Copyright Office’s online record for the Broadcast, which is subject to
                judicial notice as a matter of public record;
               The dictionary definitions of “Stream” in Merriam-Webster Dictionary,2 which is
                subject to judicial notice as a dictionary definition (see Threshold Enterprises
                Ltd. v. Pressed Juicery, Inc., 445 F.Supp.2d 139, 146 (N.D. Cal. 2020)); and
               Google’s definitions of “Public Videos,” “Private Videos,” and “Unlisted
                Videos” which is made available on its public website3 (see Terraza v. Safeway
                Inc., 241 F.Supp.3d 1057, 1067 (N.D. Cal. 2017)).
II.    Triller’s Alter-Ego Theory Fails as a Matter of Law

         In our 6/1/21 Letter, we explained how the FAC is fatally defective in pleading that TEI
is the alter-ego of Ethan and Hila. Triller’s FAC spews a word salad of “conclusory
allegation[s], unsupported by facts” that do “not adequately plead” alter-ego theory because
these allegations are “mere speculation that [are] insufficient to defeat a motion to dismiss.” See
Gerritsen v. Warner Brothers Entertainment, Inc., 116 F.Supp.3d 1104, 1142 (C.D. Cal. 2015)
(citing NetApp, Inc. v. Nimble Storage, Inc., Case No. 5:13-cv-05059 (LHK) (HRL), 2015 WL
400251, * 7 (N.D. Cal. 2015); Hoang v. Vinh Phat Supermarkets, Inc., Case No. 2:13-cv-00725
(WBS) (GGH), 2013 WL 4095042, *14 (E.D. Cal. 2013); Dollar Tree Stores, Inc. v. Toyama
Partners, LLC, Case No. C 10-0325 (SI) 2011 WL 872724, *2 (N.D. Cal. 2011)).

2
  Merriam-Webster, “Stream,” available at: https://www.merriam-
webster.com/dictionary/stream.
3
  YouTube Help, “Change Video Privacy Settings”, available at:
https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesktop&hl=en#zi
ppy=%2Cunlisted-videos%2Cprivate-videos%2Cpublic-videos.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 5

        “Conclusory allegations of ‘alter ego’ status are insufficient to state a claim. Rather, a
plaintiff must allege specific facts supporting both of the necessary elements.” Gerritsen, 116
F.Supp.3d at 1136-37 (emphasis added) (citing In re Currency Conversion Fee Antitrust
Litigation, 265 F.Supp.2d 385, 426 (S.D.N.Y. 2003); Wady v. Provident Live and Accident
Insurance Co. of America, 216 F.Supp.2d 1060, 1067 (C.D. Cal. 2002); Kingdom 5-KR-41, Ltd.
v. Star Cruises PLC, Case No. 01 Civ. 02946(AGS), 2002 WL 432390, *12 (S.D.N.Y. Mar. 20,
2002); Hokama v. E.F. Hutton & Co., Inc., 566 F.Supp. 636, 647 (C.D. Cal. 1983)).

        To properly plead that TEI was the alter-ego of Ethan and Hila, Triller was required to
allege facts that demonstrate: (1) “a unity of interest and ownership between the corporation and
its equitable owner[s] that the separate personalities of the corporation and the shareholder[s] do
not in reality exist”; and (2) “an inequitable result if the acts in question are treated as those of
the corporation alone.” Gerritsen, 116 F.Supp.3d at 1136 (quoting Sonora Diamond Corp. v.
Sup. Ct., 83 Cal.App.4th 523, 526 (2000)).

        As to the unity of interest element, Triller’s FAC merely asserts conclusory and
threadbare allegations that repackage the alter-ego factors first articulated in Associated Vendors,
Inc. v. Oakland Meat Co., 210 Cal.App.2d 825, 838-840 (1962). The allegations of Paragraph
14(a) of the FAC regurgitate the Associated Vendors factor that TEI is allegedly “a mere shell,
instrumentality or conduit for” Ethan and Hila and they purportedly have “the domination and
control” of TEI. Compare FAC, ¶ 14(a) with Associated Vendors, 210 Cal.App.2d at 839. The
allegations of Paragraph 14(b) of the FAC regurgitate the Associated Vendors factors that there is
a purported “failure to adequately capitalize [TEI]; the total absence of corporate assets, and
undercapitalization” and “use of a corporate entity as a shield against personal liability.”
Compare FAC, ¶ 14(b) with Associated Vendors, 210 Cal.App.2d at 839-40. The allegations in
Paragraph 14(c) of the FAC regurgitate the Associated Vendors factors that there is an alleged
“unauthorized diversion of corporate funds or assets to other than corporate uses” and “the
treatment by [Ethan and Hila] of the corporation as [their] own.” Compare FAC, ¶ 14(c) with
Associated Vendors, 210 Cal.App.2d at 838. The allegations of Paragraph 14(d) regurgitate the
Associated Vendors factors of Ethan and Hila’s purported “failure to maintain minutes or
adequate corporate records” and the “domination and control” of the entity by the shareholders.
Compare FAC, ¶ 14(d) with Associated Vendors, 210 Cal.App.2d at 838-39. None of these
conclusory allegations will survive Our Clients’ Motion to Dismiss.

        Triller’s FAC also fails to properly plead an inequitable result. Paragraph 15 of Triller’s
FAC relies “merely [on] allegations [for] the lack of separation” between TEI and Ethan and
Hila “and nowhere discuss[es] any reason why continuing to recognize each company’s distinct
corporate form would sanction a fraud or promote an injustice.” See In re Packaged Seafood
Products Antitrust Litigation, 277 F.Supp.3d 1167, 1189 (S.D. Cal. 2017). Such woefully
deficient allegations are insufficient to “plausibly allege the inequitable result required for a
finding of alter ego liability.” Id.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 6

         In our 6/1/21 Letter, we explained that – not only does the FAC fail to plead facts
sufficient to state an alter-ego theory – we also explained that the alter-ego allegations violate
F.R.C.P. Rule 11(b). This violation is apparent because Triller did not even know about TEI
until we informed you of its existence when we sought to resolve service issues regarding the
initial complaint in the present action (“Initial Complaint”) when we spoke on Tuesday, May
18, 2021 at 5:00 p.m. To claim Triller was able to investigate TEI’s financials, how it is
operated and its records within three days – particularly in light of Triller’s complete and total
failure to investigate its other allegations as articulate above – is a brazen and unabashed lie.

         Further, your 6/8/21 Letter compounds Triller’s bad faith by misrepresenting the record.
In that letter, you claimed that – on May 18, 2021 – we admitted TEI does not have insurance.
Not only is this statement false, Triller failed to allege this false statement in the FAC. In our
May 18, 2021 call, Mr. Novian asked if this matter was covered by insurance. In response, we
informed Mr. Novian that we did not believe there was insurance that would cover this particular
matter. Mr. Novian did not ask whether TEI had insurance as a general matter. In fact, TEI
does have General Liability and Production Package insurance, but they do not cover this
particular dispute as would a standard Errors & Omissions policy. Furthermore, your 6/8/21
Letter still fails to explain how Triller has (or could) adequately plead the second necessary
element of alter-ego liability.

         Therefore, not only are Triller’s alter-ego allegations woefully deficient, Triller will not
be granted leave to amend because of its “undue delay,” “bad faith,” “dilatory motive,” “repeated
failure to cure deficiencies by amendments previously allowed,” “undue prejudice” to Our
Clients and the “futility of amendment.” See Leadsinger, Inc. v. BMG Music Publishing, 512
F.3d 522, 532 (9th Cir. 2008).

III.   Triller’s Copyright Infringement Claim Fails as a Matter of Law4

       A.      Triller’s Theory of Copyright Infringement via Torrent Websites Fails as a
               Matter of Law

      In our 6/1/21 Letter, we explained that Triller’s allegation that Our Clients shared the
Broadcast via torrent websites failed as a matter of law and constituted as a F.R.C.P. Rule 11

4
  As a side note, we find your 6/8/21 Letter’s assertion that Triller “filed the certificate of
registration with the Court” to be – not only false – but comical. On June 3, 2021, Triller filed a
Report on the Filing or Determination of an Action or Appeal Regarding a Copyright” (the
“Report”). Dkt. No. 21. Triller filed the Report after we pointed out this defect in our 6/1/21
Letter. Further, the Report does not include the certificate of registration, but only the
registration number. Id. Moreover, your 6/8/21 Letter fails to dispute that Triller improperly
filed the Filmdaily Initial Complaint and Filmdaily FAC because Triller only secured copyright
registration after those pleadings were filed. Our Clients, however, will not move to dismiss for
failure to plead registration as a gesture of good faith.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 7

violation. To properly plead a defendant engaged in infringement via a torrent website, Triller
was required to plead that it used “a combination of forensic and geolocation technology to tie a
single IP address, registered to a user in the [jurisdiction] to … acts of infringement on specified
dates.” See Strike 3 Holdings, LLC v. Doe, 964 F.3d 1203, 1211 (D.C. Cir. 2020); see also Strike
3 Holdings, LLC v. Doe, 370 F.Supp.3d 478, 483 & fn. 4 (E.D. Penn. 2019) (“Exhibit A of the
complaint provides the ‘file hash’ for each motion picture and the website from which each
motion picture was allegedly downloaded, as well as the copyright registration for each”). Only
then could Triller plausibly allege that Our Clients “actually did the infringement.” Strike 3
Holdings, 964 F.3d at 1211.

         Our 6/1/21 Letter called out Triller’s failure to conduct any pre-lawsuit investigation – let
alone properly plead torrent copyright infringement. We further pointed out that the torrent
allegations in the FAC were regurgitated allegations that were cut and pasted from the Filmdaily
Initial Complaint, Filmdaily FAC and Initial Complaint. See e.g., Filmdaily Initial Complaint,
¶¶ 1, 29, 38, 60; Filmdaily FAC, ¶¶ 1, 31, 40, 62; Initial Complaint, ¶¶ 18, 27; FAC, ¶¶ 21-22,
30. Indeed, your 6/8/21 Letter fails to dispute – and therefore concedes – that the torrent
allegations were a result of Triller’s indolence.

         Further, in a desperate attempt to cover up this error, your 6/8/21 Letter materially
misrepresents the FAC by claiming it alleges infringement via “torrent [and/or] streaming”
websites. 6/8/21 Letter, p. 2 (original brackets) (citing FAC, ¶¶ 21-22, 30). This is another
demonstrable falsehood illustrating Triller’s bad faith. In Paragraphs 21-22 and 30 of the FAC,
Triller specifically alleges “torrent and streaming websites.” (emphasis added). In other words,
the FAC uses the conjunctive “and,” not disjunctive the disjunctive “or.” Triller’s attempt to
rewrite the FAC to cover this error is disingenuous in the extreme.

        In sum, Triller’s indolent pleadings alleging that Our Clients engaged in copyright
infringement by downloading and/or uploading the Broadcast via torrent websites is false and
the lack of factual allegations prove it. Triller’s pathetic attempt to cover up this egregious error
is but another of numerous examples of its bad faith.

       B.      The FAC Does Not and Cannot Allege that Viewing a Streaming Video
               Constitutes Copyright Infringement

         In your 6/8/21 Letter, Triller attempts to make much hay about Ethan’s admission that he
watched an unauthorized stream of the Broadcast. 6/8/21 Letter, p. 1. While your letter attempts
to cast this a copyright infringement, it is not.

       As a threshold matter, the FAC fails to plead any facts pertaining to Ethan’s viewing of
the Broadcast. Further, Triller’s FAC spews another word salad of conclusory allegations that
regurgitate the rights set forth in 17 U.S.C. Section 106. These allegations are woefully
inadequate and insufficient to survive Our Clients’ Motion to Dismiss. See e.g., FAC, ¶¶ 18-19.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 8

        Additionally, any amendment would be futile because watching a copyrighted work via
internet stream does not implicate any of the exclusive rights set forth in 17 U.S.C. Section 106.
Watching a stream (authorized or unauthorized) is not a public performance or public display
because the viewer is not performing or displaying the work – let alone in a “place open to the
public or at any place where a substantial number of persons outside of a normal circle of a
family and its social acquaintances is gather.” See 17 U.S.C. § 101 (definitions of “display”
“perform,” “transmit” and “publicly”) and 17 U.S.C. § 106(4-5). The viewing does not
constitute as a derivative work because there is no new work. See Id. § 101 (definition of
“derivative work”) and § 106(2). There is no distribution because merely viewing a work is not
offering a copy of the work “to the public by sale or other transfer of ownership, or by rental,
lease, or lending.” See Id. § 106(3).

        This only leaves the reproduction right of 17 U.S.C. Section 106(1). The reproduction
right grants copyright owners the exclusive right to “reproduce the copyrighted work in copies.”
17 U.S.C. § 106(1) (emphasis added). To constitute a copy, the copy must be “fixed.” Id. § 101
(definition of “copies”). A work is “fixed” when “its embodiment in a copy … is sufficiently
permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a
period of more than transitory duration.” Id. (definition of “fixed”) (emphasis added).

        Your 6/8/21 Letter concedes that streamed content does not result in a copy being fixed
for a period more than transitory duration. In your 6/8/21 Letter, Triller admits that the word
“stream” is defined as “to transfer (digital data, such as audio or video material) in a continuous
stream especially for immediate processing or playback”. 6/8/21 Letter, p. 2 (emphasis added)
(quoting Merriam-Webster, Stream (2021), available at: https://www.merriam-
webster.com/dictionary/stream). This is nearly identical to the Supreme Court’s definition of
streaming, which is “the process of providing a steady flow of audio or video data so that an
internet user is able to access it as it is transmitted.” American Broadcasting Companies, Inc. v.
Aereo, Inc., 573 U.S. 431, 437 (2014) (brackets omitted; emphasis added) (quoting A Dictionary
of Computing (6th ed. 2008)). As the Second Circuit explained, streaming involves “only a
minuscule portion of a work” that does not result in “‘a work’ [being] embodied” – i.e., the data
is “rapidly and automatically overwritten as soon as it is processed”. Cartoon Network LP,
LLLP v. CSC Holdings, Inc. 536 F.3d 121, 129-130 (2d Cir. 2008) (emphasis added).

        In enacting the Copyright Act, Congress explicitly stated that transitory copies on a
computer – like streaming – do not constitute as a copy because they are not fixed. The
“definition of ‘fixation’ would exclude from the concept purely evanescent or transient
reproductions such as those projected briefly on a screen, shown electronically on a television or
other cathode ray tube, or captured momentarily in the ‘memory’ of a computer.” H.R. REP.
94-1476, 53, 1976 U.S.C.C.A.N. 5659, 5666 (emphasis added).

        Therefore, not only does Triller fail to plead facts demonstrating Our Clients (or anyone
else for that matter) engaged in copyright infringement by watching a stream of the Broadcast,
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 9

Triller cannot do so as a matter of law. This further emphasizes that Triller engages in bad faith
arguments because – not only is the FAC bereft of factual allegations supporting this theory – it
failed to properly research whether viewing a stream implicates copyright law at all.

       C.      Triller’s Copyright Infringement Claim is Barred as a Matter of Law under
               the Doctrine of Fair Use

        In our 6/1/21 Letter, we explained in painstaking detail that TEI made a fair use of the
Reference Video and the Broadcast. Your 6/8/21 Letter failed to address the vast majority of
these arguments and, instead, argued bad law.

        Under Section 107 of the Copyright Act, “the fair use of a copyrighted work … for
purposes such as criticism [and] comment … is not an infringement of copyright.” 17 U.S.C.
§ 107 (emphasis added). As the Supreme Court explained on numerous occasions: the fair use
doctrine is “an ‘equitable rule of reason’ that ‘permits courts to avoid rigid application of the
copyright statute when, on occasion, it would stifle the very creativity which that law is
designed to foster.” Google, LLC v. Oracle America, Inc., 141 S.Ct. 1183, 1196 (2021)
(emphasis added) (quoting Steward v. Abend, 495 U.S. 2017, 236 (1990)). The statute contains
four factors that courts consider when analyzing fair use:

       (1) the purpose and character of the use, including whether such use is of a
       commercial nature or is for nonprofit educational purposes;

       (2) the nature of the copyrighted work

       (3) the amount and substantiality of the portion used in relation to the copyrighted
       work as a whole; and

       (4) the effect of the use upon the potential market for or value of the copyrighted
       works.

17 U.S.C. § 107.

        These factors are “not exhaustive” and “set forth general principles, the application of
which requires judicial balancing, depending on the circumstances.” Google, 141 S.Ct. at 1197
(citing Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994); Sony Corp. of America v.
Universal City Studios, Inc., 464 U.S. 417, 430 (1984)). Fair use is “not to be simplified with
bright-line rules, for the statute, like the doctrine it recognizes, calls for case-by-case analysis.”
Campbell, 510 U.S. at 577 (emphasis added). “Nor may the four statutory factors be treated in
isolation, one from another. All are to be explored, and the results weighed together, in light of
the purpose of copyright.” Id. at 578 (emphasis added) (citing Level, Towards a Fair Use
Standard, 103 Harv. L. Rev. 1105, 1110-1111 (“1990”) (“Leval”); Patry & Perlmutter, Fair Use
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 10

Misconstrued: Profit, Presumptions, and Parody, 11 Cardozo Arts & Ent. L. J. 667, 685-87
(1993)). Rather, “courts must apply [Section 107] in light of the sometimes conflicting aims of
copyright law, and that is application may vary depending on the context.” Google, 141 S.Ct. at
1197.

               1.      Triller’s Attempt to Isolate the Reference Video from the 4/22/21
                       Podcast is Precluded as a Matter of Law

        In our 6/1/21 Letter, we explained that, as a threshold matter, Triller’s FAC myopically
seeks to examine the Reference Video in isolation from its use in the 4/22/21 Podcast. See FAC,
¶ 2. This approach has been rejected by the Supreme Court, the Ninth Circuit and the Second
Circuit. In Google, the Supreme Court cited with approval two Ninth Circuit decisions that
found fair use for “intermediate copying” or copying as a “preliminary step” in the creation of a
fair use work. 141 S.Ct. 1183, 1198-99 (2021) (citing Sony Computer Entertainment, Inc. v.
Connectix Corp., 203 F.3d 596 603-608 (9th Cir. 2000); Sega Enterprises Ltd. v. Accolate, Inc.,
977 F.2d 1510, 1521-1527 (9th Cir. 1992)); see also American Geophysical Union v. Texaco,
Inc., 60 F.3d 913, 921 (2d Cir. 1994); DSC Communications Corp v. DGI Technologies, Inc.,
898 F.Supp. 1183, 1189 (N.D. Tex. 1995) (“Like the situation in Sega, the copy at issue in this
case was an intermediate one and any commercial exploitation of the dissembled copy was
indirect or derivative”).

        Indeed, 17 U.S.C. Section 107 itself supports this interpretation. As the language of the
statute makes clear, “the fair use of a copyrighted work, including use by reproduction in copies
… or by any other means specified [in 17 U.S.C. 106], for purposes such as criticism, comment
[or] news reporting … is not an infringement of copyright.” 17 U.S.C. § 107 (emphasis added).
The emphasis on words like “use” and “purposes” throughout the statute demonstrates that the
focus is not on the individual act of alleged infringement but whether the “use” was to serve a
“purpose” protected by fair use.

        The Second Circuit’s decision in American Geophysical Union is particularly instructive
and illustrates this precise point. 60 F.3d 913 (2d Cir. 1994). At issue in that case was Texaco
making copies of individual articles from science journals for its research scientists. Id. at 918-
19. The Second Circuit found that “Texaco’s photocopying served, at most to facilitate [the
scientist’s] research, which in turn might have led to the development of new products and
technology that could have improved Texaco’s commercial performance. Texaco’s
photocopying is more appropriately labeled as ‘intermediate use.’” Id. at 921 (citing Sega
Enterprises, 977 F.2d at 1522-23). The Second Circuit, however, rejected Texaco’s argument
that the articles were intermediate use for research because the scientist did not use “portions of
articles … in his own published piece of research, nor has he had to duplicate some portion of
the copyrighted material directly in the course of conducting an experiment investigation.
Rather, entire articles were copied as an intermediate step that might abet [the scientist’s]
research.” American Geophysical Union, 60 F.3d at 920 & fn. 7. Thus, the “primary purpose,”
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 11

“primary aspect” and “primary objective” of Texaco’s copying was “to provide [the scientist]
within his own, additional, readily accessible copy of the original article.”5 Id. at 919 & fn. 6
(original emphasis).

        Here, the FAC explicitly alleges that the Reference Video was: (1) unlisted; and (2) cited
in the 4/22/21 Podcast. FAC, ¶ 2. The FAC does not allege that the 4/22/21 Podcast did not
make a fair use of the Reference Video – which contained footage of the Broadcast.
Additionally, when the Court will see the 4/22/21 Podcast as part of Our Client’s Motion to
Dismiss, there will be no doubt that the primary purpose of the Reference Video was for
commentary and critique. The 4/22/21 Podcast did not focus on the URL for the Reference
Video – as demonstrated by Triller’s screenshot in the FAC where the URL is illegible. No one
in the 4/22/21 Podcast said to view the Reference Video and there was no hyperlink was
provided for the Reference Video.

        In your 6/8/21 Letter, Triller, once again, demonstrates its bad faith by advancing a
completely unsupported interpretation of Sega and, ironically, chastising us for the potentially
violating Model Rule 3.3(a)(2) when Triller has actually violated California Rule of Professional
Conduct 3.3.6 Clearly, Triller did not read Sega because it does not stand for the proposition that
intermediate use can be viewed in isolation and, therefore, we request that you not make any
further knowingly false statements of fact and law to the Court.

        Sega stands for the proposition that intermediate use must be examined in light of the
overall purpose of the use. In examining the first fair use factor, the Ninth Circuit stated: “We
must consider other aspects of the ‘purpose and character of the use’ as well. As we have noted,
the use at issue was an intermediate one only and thus any commercial ‘exploitation’ was
indirect or derivative.” Sega, 977 F.2d at 1522 (emphasis added). The Ninth Circuit examined
“the video game programs contained in Accolade’s game cartridges” and that Accolade “wrote
its own procedures” for the games “based on what it had learned through disassembly.” Id.

5
  One of the most obsurd (and hypocritical) parts of your 6/8/21 Letter is to argue that American
Geophysical Union is not persuasive authority because it was decided by the Second Circuit and
that we are in the Ninth Circuit. 6/8/21 Letter, p. 5. First, this argument is completely
hypocritical given that Triller itself relies on out of circuit authority that has been explicitly
rejected in the Ninth Circuit. See Section III.C.2.b., infra (discussing how the Ninth Circuit
refused to follow the holding in Atari Games Corp. v. Nintendo of America Inc., 975 F.2d 832
(Fed. Cir. 1992) in Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1166 (9th Cir. 2007)).
Further, as we shall discuss below, Triller’s reliance on Sega for the proposition that intermediate
use should be viewed in isolation demonstrates Triller failed to read Sega and the Ninth Circuit’s
subsequent decision in Sony Computer Entertainment.
6
  We are confused by Triller’s cite to Walker v. University Books, Inc., 602 F.2d 859, 864 (9th
Cir. 1979). 6/8/21 Letter, p. 6. Walker is not a fair use case and makes clear that the defendant
copied a preliminary version of the plaintiff’s I Ching card designs in the blueprints for the
defendant’s I Ching cards (i.e., unadulterated reproduction). Walker, 602 F.2d at 862.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 12

(emphasis added). The Ninth Circuit concluded:

       Taken together, these facts indicate that although Accolade’s ultimate purpose
       was the release of Genesis-compatible games for sale, its direct purpose in
       copying Sega’s code, and thus its direct use of the copyrighted material, was
       simply to study the functional requirements for Genesis compatibility so that it
       could modify existing games and make them usable with the Genesis console.
       … On these facts, we conclude that Accolade copied Sega’s code for a legitimate,
       essentially non-exploitative purpose, and that the commercial aspect of its use
       can best be described as of minimal significance.

Sega, 977 F.2d at 1522 (emphasis added).7

         In other words, the Ninth Circuit did not examine the intermediate copying in isolation;
rather, the Ninth Circuit examined whether the purpose of the intermediate copying was to
facilitate a non-infringing purpose – just like American Geophysical Union.8

        Furthermore, your 6/8/21 Letter completely fails to address the Ninth Circuit’s
subsequent decision in Sony Computer Entertainment. In that case, the Ninth Circuit made it
crystal clear that intermediate copying should not be viewed in isolation:

       The intermediate copies made and used by Connectix during the course of its
       reverse engineering of the Sony BIOS were protected fair use, necessary to
       permit Connectix to make its non-infringing Virtual Game Station function

7
  Additionally, the Ninth Circuit held that courts are “free to consider the public benefit resulting
from a particular use notwithstanding the fact that the alleged infringer may gain commercially.”
Sega, 977 F.2d at 1523. The Ninth Circuit found Accolade’s use served the public interest
because the use “led to an increase in the number of independently designed video game
programs offered for use with the Genesis console.” Id. As the Supreme Court recently
explained, the “public benefit” consideration should be analyzed under the fourth fair use factor
– and we shall do the same in this letter. See Google, 141 S.Ct. at 1206.
8
  Further emphasizing that you did not read the cases cited in your 6/8/21 Letter is Triller’s
citation to Fox Broadcasting Co. v. Dish Network LLC, 905 F.Supp.2d 1088, 1106 (C.D. Cal.
2012). 6/8/21 Letter., p. 6. In Fox Broadcasting, the court noted that, in Sega, Accolade’s
intermediate use was “for the purpose of gaining information to create a new, competing
product rather than to supplant the original work” which was “a significant factor in finding
fair use.” 905 F.Supp.2d at 1103 (emphasis added). In contrast, the court noted that “Dish
makes the QA copies for purpose fundamentally different than did the plaintiff in Sega. Dish
makes copies of protected works and it does not do so in order to create unique, transformative
works that compete with the Fox Programs.” Id. (emphasis added). Therefore, Fox
Broadcasting makes clear that an intermediate copy can constitute fair use where, like here, it is
used in the creation of a new transformative work.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 13

       with PlayStation games. Any other intermediate copies made by Connectix do
       not support injunctive relief, even if those copies were infringing.

Sony Computer Entertainment, 203 F.3d at 599 (emphasis added).

        In sum, the authority cited in your 6/8/21 Letter explicitly supports the arguments raised
in our 6/1/21 Letter – i.e., that intermediate uses should not be viewed in insolation. Further,
these authorities make clear that it is you – not us – that must be mindful not to continue
violating your ethical responsibilities by making knowingly false statements of law and fact to a
tribunal under California Rule of Professional Conduct 3.3(a).

               2.      The First Fair Use Factor Weighs Heavily in Favor Fair Use

                       a.      It is Undisputed that TEI Made a Transformative Use of the
                               Reference Video and, therefore, the Broadcast

        Our 6/1/21 Letter dispelled any doubt that the first fair use factor heavily favors fair use.
The “‘central purpose’ of the first fair use factor is to see ‘whether and to what extent the new
work is transformative.’” Seltzer v. Green Day, Inc., 725 F.3d 1170, 1176 (9th Cir. 2013)
(emphasis added) (quoting Campbell, 510 U.S. at 579). A use is transformative when it “adds
something new, with a further purpose or different character, altering the copyrighted work with
new expression, meaning or message.” Google, 141 S.Ct. at 1202 (internal quotes omitted)
(quoting Campbell, 510 U.S. at 579). Further, the Supreme Court has recently recognized that
the transformative use inquiry asks “whether the copier’s use ‘fulfills the objective of copyright
law to stimulate creativity for public illumination.’” Google, 141 S.Ct. at 1202-03 (emphasis
added) (quoting Leval at 1111). The Ninth Circuit has also explained that “if the quoted matter
is used as raw material, transformed in the creation of new information, new aesthetics, new
insights and understandings—this is the very type of activity that the fair use doctrine intends to
protect for the enrichment of society.” Seltzer, 725 F.3d at 1176 (emphasis added) (quoting
Leval, at 1111).

        Critically, “the more transformative the new work, the less will be the significance of the
other factors, like commercialism, that may weigh against a finding of fair use.” Campbell, 510
U.S. at 579 (emphasis added); Tresona Multimedia v. Burbank High School Vocal Music
Association, 953 F.3d 638, 649 (9th Cir. 2020) (same); Seltzer, 725 F.3d at 1176 (same); Perfect
10, 508 F.3d at 1166 (same).

        As eloquently stated by the court in Hosseinzadeh v. Klein: “It is well established that
‘among the best recognized justifications for copying from another’s work is to provide
comment on it or criticism of it.’” 276 F.Supp.3d 34, 42 (S.D.N.Y. 2017) (emphasis added;
internal brackets omitted) (quoting Authors Guild v. Google, Inc., 804 F.3d 202, 214-15 (2d Cir.
2015)). The Supreme Court has held likewise. See Google, 141 S.Ct. at 1203 (a subsequent
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 14

work is “transformative because it comments on the original or criticizes it”) (emphasis added);
Campbell, 510 U.S. at 583 (“comment and criticism … traditionally have had a claim to fair use
protection as transformative works.”) (emphasis added).

        Indeed, as further aptly stated by the Hosseinzadeh court: “there is a strong presumption
that factor one favors the defendant if the allegedly infringing work fits the description of uses
described in section 107, including criticism and comment.” 276 F.Supp.3d at 42 (emphasis
added; internal quotes omitted) (quoting Wright v. Warner Books, Inc., 953 F.2d 731, 736 (2d
Cir. 1991); citing TCA Television Corp v. McCollum, 839 F.3d 168, 179 (2d Cir. 2016) (the
“uses identified by Congress in the preamble to § 107 – criticism, comment, news reporting,
teaching, scholarship, and research – might be deemed ‘most appropriate’ for a purpose or
character finding indicative of fair use”) (emphasis added); NXIVM Corp. v. Ross Institute, 364
F.3d 471, 477 (2d Cir. 2004) (“Where the defendants’ use is for purposes of criticism or
comment factor one will normally tilt in the defendants’ favor”) (emphasis added; internal
brackets, ellipses and quotes omitted); Id. at 482 (affirming district court denial of preliminary
injunction after finding that defendants’ allegedly infringing writings were “undoubtedly
transformative secondary uses intended as a form of criticism”) (emphasis added); Louis Vuitton
Malletier, S.A. v. My Other Bag, Inc., 156 F.Supp.3d 425, 444-45 (S.D.N.Y. 2016) (“comment
or criticism [have] an obvious claim to transformative value”) (emphasis added); Adjmi v. DLT
Entertainment, Ltd., 97 F.Supp.3d 512, 531 (S.D.N.Y. 2015) (play was transformative because it
“criticizes and comments upon Three’s Company by reimagining a familiar setting in a darker,
exceedingly vulgar manner”) (emphasis added).9

         In Hosseinzadeh, the court found that Ethan and Hila’s use of another YouTuber’s video
was “quintessential criticism and comment … [i]rrespective of whether one finds it necessary,
accurate, or well-executed.” 276 F.Supp.3d at 45-46. This case is no different. Below are
illustrative examples of how the 4/22/21 Podcast used the Reference Video to criticize and
comment on the Broadcast while showing the Reference Video.

       Critiquing Askren’s Performance in his Boxing Match with Jake Paul (the “Fight”):
        It is evident that the cast of the 4/22/21 Podcast commented on and critiqued Ben
        Askren’s performance in the Fight by showing the Reference Video to, among other
        things, point out Askren’s physical fitness (or lack thereof), commenting on his ability (or
        lack thereof) to box and how he was knocked out.
       Critiquing the Fight in General: It is equally evident the cast of the 4/22/21 Podcast,
        while showing the Reference Video, commented on and critiqued the mismatch of Jake

9
  See, also Mattel, Inc. v. Walking Mountain Productions, 353 F.3d 792, 800 (9th Cir. 2003)
(“works that comment and criticize are by their nature often sufficiently transformative to fit
clearly under the fair use exception”) (emphasis added; internal comma omitted); Hustler
Magazine, Inc. v. Moral Majority, Inc., 796 F.2d 1148, 1153 (9th Cir. 1986) (“Section 107
expressly permits fair use for the purposes of criticism and comment”) (emphasis added).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 15

       Paul and Ben Askren, the Fight’s brevity and the referee’s decision to end the Fight.

        Further, the commentary and critique surrounding the 4/22/21 Podcast’s use of the
Reference Video further emphasizes TEI’s transformative use of the Broadcast. See Swatch
Group Management Services, Ltd. v. Bloomberg L.P. (“Swatch”), 756 F.3d 73, 84 (2d Cir. 2014)
(“the altered purpose or context of the work [is] evidenced by surrounding commentary or
criticism”) (emphasis added) (citing Bill Graham Archives v. Dorling Kindersley, Ltd., 448 F.3d
605, 609-610 (2d Cir. 2006)).

      Critiquing the Broadcast in General: Prior to showing the clip from the Reference
       Video, the 4/22/21 Podcast made overarching critiques of the Broadcast, including the
       quality (or lack thereof) of the Broadcast and its decision to include mainstream musical
       acts in a fight between a YouTuber and an United Fighting Championship (“UFC”)
       fighter.
      Critiquing Ben Askren’s Fitness for the Fight and the Matchup with Jake Paul:
       Prior to showing the clip from the Reference Video, the 4/22/21 Podcast made critiques
       about Ben Askren’s physical fitness and ability to participate in the Fight, comparing his
       previous physical fitness to his current physical fitness and his lopsided matchup with
       Jake Paul.
      Critiquing the Referee’s Decision and Whether the Fight was Staged: After showing
       the clip from the Reference Video, the 4/22/21 Podcast made additional critiques and
       commentary about the referee’s premature decision to call the Fight and discussed
       whether the Fight was staged.
      Miscellaneous Critique of the Fight and Jake Paul: After showing the clip from the
       Reference Video, the 4/22/21 Podcast made additional critiques and commentary on the
       poor quality of the Fight and of Jake Paul himself, such as Ethan saying that, unless Jake
       Paul “fights a real f*cking boxer in the prime of his career next time, I am not watching.
       I don’t want any more bullshit fights from Jake” and that Jake Paul “literally just knocked
       out a 40-year-old man who hasn’t fought in like two, several years” and has “no
       experience boxing.”
      Critiquing the Broadcast’s and Jake Paul’s Potential Earning: After showing the clip
       from the Reference Video, the 4/22/21 Podcast made a number of critiques about the
       number of viewers of the Broadcast, how much revenue the Broadcast generated and the
       amount of money Jake Paul was paid for the Fight (with the implicit if not explicit
       criticism that his take may not have been sufficiently earned).

        Therefore, it is self-evident that the statements made by the cast of the 4/22/21 Podcast
about the Reference Video (and, therefore, the Broadcast) are “quintessential criticism and
comment … [i]rresective of whether one finds it necessary, accurate, or well-executed.”
Hosseinzadeh, 276 F.Supp.3d at 45-46.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 16

        Furthermore, the title of the 4/22/21 Podcast and the channel for the Podcast transforms
the Broadcast. See Hughes v. Benjamin, 437 F.Supp.3d 382 (S.D.N.Y. 2020). In Hughes, a
conservative YouTube commentator, Sargon of Akkad, uploaded a video to his YouTube
channel entitled SJW Levels of Awareness that was an edit of the 2016 election night video of a
liberal YouTube commentator, Akilah Hughes. Id. at 387-88. Sargon did not provide any
commentary over the video; he did, however, make an edit of 20% of Hughes’ video that
highlighted her realization that Hillary Clinton had lost the 2016 presidential election and
moments illustrating lack of self-awareness. Id. at 391. On a motion to dismiss, the court found
Sargon made a fair use of Hughes’ video. Id. at 394. For the first fair use factor, the court found
that Sargon’s use was transformative because: (1) the title of Sargon’s video – namely the
pejorative term “SJW” (which means “Social Justice Warrior” and often used derisively) –
critiqued Hughes’ video; and (2) Sargon’s video was uploaded to his channel, which catered to
viewers seeking conservative commentary about liberal values. Id. at 390-91.

        Hughes is directly on point. The title of the 4/22/21 Podcast was “Jake Paul Fight Was A
Disaster” and people watched because they wanted to hear Ethan and the cast of the Podcast
ruthlessly critique Jake Paul, the Fight and Broadcast and explain why it was – as perceived by a
substantial swath of the general public – to be a steaming pile of garbage. This is further
evidenced by the Podcast consistently criticizing Jake Paul since the inception of the Podcast in
2017.10 Therefore, like in Hughes, “a reasonable observer who came across the video would
quickly grasp its critical purpose.” Hughes, 437 F.Supp.3d at 392.

       Simply put, it is self-evident to everyone – except apparently Triller – that the sole
purpose of the Reference Video was to serve as commentary and criticism of the Broadcast in the
4/22/21 Podcast. The Reference Video served as the “raw materials” by which the cast of the
Podcast provided their fair use commentary and criticism of the Broadcast in the 4/22/21
Podcast. The 4/22/21 Podcast did not: (1) zoom in on the link for the Reference Video; (2) tell
10
   H3 Podcast, YouTube, “Jake Paul, Wendy Williams, Bhad Bhabie & Dr. Phil – H3 After Dark
# 31” (April 9, 2021), available at: https://youtu.be/BbFYG-tyk48; H3 Podcast, YouTube, “Jake
Paul Arrested For Looting & The Karen Invasion – H3 Podcast #193” (June 13, 2020), available
at: https://youtu.be/MJVM5bWcbgk; H3 Podcast, YouTube, “Gigi Hadid Bodyslams Jake Paul 0
H3 Podcast #178” (February 26, 2020), available at: https://youtu.be/BTDNJe8UiJE; H3
Podcast, YouTube, “Jake Paul’s New Scam – H3 Podcast #176” (February 19, 2020), available
at: https://youtu.be/X9bdbCGiSJ8; H3 Podcast, YouTube, “Logan Paul Rips Off Shane Dawson
& New Jake Paul Song is Awful – H3 Podcast #108” (March 15, 2019), available at:
https://youtu.be/qejmBpzCXOE; H3 Podcast, YouTube, “H3 Podcast #86 – Shane Dawson vs
Jake Paul & Drake + Millie Bobby Brown” (September 28, 2018), available at:
https://youtu.be/ExiLfQ_RyAA; H3 Podcast, YouTube, “H3 Podcast #45 – Jake & Logan Paul’s
Predatory Merch Machine” (December 30, 2017), available at: https://youtu.be/hOLCEvGO-SU;
H3 Podcast, YouTube, “H3 Podcast #22 – Jake Paul & KTLA Reporter Chris Wolfe” (August
19, 2017), available at: https://youtu.be/q_faWNnWhcw; H3 Podcast, YouTube, “H3 Podcast
#10 – Talking About Jake Paul, Lance Stewart, Jerry Seinfeld (Top Of The Month)” (June 13,
2017), available at: https://youtu.be/Z9U9TJ4W26k.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 17

people to watch the Reference Video or where to find it; or (3) provide a link for the Reference
Video in the description box for the 4/22/21 Podcast.

        The screenshot of the 4/22/21 Podcast further evidences that the predominant purpose of
the Reference Video was to serve as the “raw materials” for the 4/22/21 Podcast’s commentary
and criticism of the Broadcast because the URL for the Reference Video is illegible. FAC, ¶ 2.
Further, as conceded in the FAC, the Reference Video was “unlisted” – which by definition
means it cannot be viewed on a channel’s homepage or through YouTube search results.11 Even
assuming arguendo that the URL was legible, a viewer would have to: (1) pause the 4/22/21
Podcast with the URL for the Reference Video showing; (2) enlarge the 4/22/21 Podcast or zoom
into the URL for the Reference Video in order to decipher the URL; (3) write down the URL for
the Reference Video; and (4) manually type in the URL for the Reference Video into the
viewer’s browser.

        The notion that anyone would go through all this trouble to watch the Reference Video
after the 4/22/21 Podcast trashed the Broadcast is patently absurd – particularly when clips of the
Fight from the Broadcast are still readily available on YouTube with simple search terms, such
as “Jake Paul v. Ben Askren,” “Jake Paul v. Ben Askren Fight,” “Paul Askren Fight” and
countless other simple permutations. Moreover, as referenced above, viewers of the 4/22/21
Podcast were clearly not interested in simply watching the Fight sans commentary, they tuned in
to hear about what a “disaster” it was and to see the portions of the Fight that evidenced said
disaster.

        In sum, the most important consideration in the fair use analysis weighs heavily in favor
of Fair Use.

                       b.      Triller’s Sole Reliance on Purported Bad Faith is not
                               Dispositive of Fair Use or the First Fair Use Factor

        Tellingly, Triller does not (because it cannot) refute that the 4/22/21 Podcast made a
transformative use of the Reference Video. Instead, Triller repeatedly advances the completely
misguided and legally unsupported argument that purported bad faith is dispositive of fair use.

        In your 6/8/21 Letter, Triller relies on Atari for the proposition that, “to invoke the fair
use exception, an individual must possess an authorized copy of a literary work.” 6/8/21 Letter,
p. 5 (quoting Atari, 975 F.2d at 843).

       The Ninth Circuit has explicitly rejected this reading of Atari. Perfect 10, 508 F.3d at

11
   YouTube Help, “Change video privacy settings”, available at:
https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesktop&hl=en#zi
ppy=%2Cunlisted-videos.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 18

1164 fn. 8. Like Triller, the plaintiff in Perfect 10 argued that Atari stood for the proposition that
the fair use defense is barred when the secondary user utilizes an unauthorized copy. Id. (“We
reject at the outset Perfect 10’s argument that providing access to infringing websites cannot be
deemed transformative and is inherently not fair use”). The Ninth Circuit read Atari far more
narrowly because, in that case, the defendant’s sole purpose was to “replicate a competitor’s
computer game” (i.e., non-transformative copying). Id. (emphasis added). In contrast to Atari,
the defendant in Perfect 10 made a transformative use by creating a “comprehensive search
engine.” Id. In light of its rejection of Atari’s holding that obtaining an authorized copy is a
prerequisite for fair use, the Ninth Circuit stated: “we conclude that Google’s inclusion of
thumbnail images derived from infringing websites in its Internet-wide search engine activities
does not preclude Google from raising a fair use defense.” Id. (emphasis added).

        In Triller’s May 14, 2021 letter (“5/14/21 Letter”) and its 6/8/21 Letter, Triller argues that
fair use is precluded when the defendant “obtained the allegedly infringing material via unlawful
means.” 5/14/21 Letter, p. 2 (citing Harper & Row Publishers, Inc. v. Nation Enterprises, 471
U.S. 539, 562 (1985)); 6/8/21 Letter, p. 6 (same). In the section from Harper & Row cited in
those letters, the Supreme Court stated that this is a good faith/bad faith argument:

       Also relevant to the character of the use is the propriety of the defendant’s
       conduct. [Citation]. Fair use presupposes good faith and fair dealing. [Citation]
       The trial court found The Nation knowingly exploited a purloined manuscript.
       [Citation] Unlike the typical claim of fair use, The Nation cannot offer up even
       the fiction of consent as justification. Like its competitor news-weekly, it was
       free to bid for the right of abstracting excerpts from “A Time to Heal.”

Harper & Row, 471 U.S. at 562-63 (emphasis added; internal citations and quotations marks
omitted).12
12
   Further, the most important issue in Harper & Row was not that the manuscript was
unlawfully obtained, but that defendant had stolen plaintiff’s “first publication” privilege. Thus,
the Supreme Court in Harper & Row focused on how the lower court “overlook[ed] the
unpublished nature of the work and the resulting impact on the potential market for first serial
rights of permitting unauthorized republication.” 471 U.S. at 569 (emphasis added). As
described further below, “the author’s right to control the first public appearance of his
expression weighs against such use of the work before its release” because the “right of first
publication encompasses not only the choice whether to publish at all, but also the choices of
when, where, and in what form first to publish the work.” Id. at 564 (emphasis added).
Moreover, in discussing market harm, the Supreme Court stated that “a fair use doctrine that
permits extensive prepublication quotations from an unreleased manuscript without the
copyright owner’s consent poses substantial potential for damage to the marketability of first
serialization rights in general.” Id. at 569 (emphasis added). Indeed, even Congress recognized
that Harper & Row focused exclusively on the previously unpublished nature of the work when,
in 1992, Congress responded to Harper & Row and its progeny by amending 17 U.S.C. Section
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 19

        Subsequent decisions by the Supreme Court have repeatedly cast serious doubt on the
role that bad faith plays in the fair use analysis. “As for bad faith, our decision in Campbell
expressed some skepticism about whether bad faith has any role in a fair use analysis.
[Citation] We find this skepticism justifiable, as ‘copyright is not a privilege reserved for the
well-behaved.” Google, 141 S.Ct. at 1204 (emphasis added) (quoting Leval at 1126; citing
Campbell, 510 U.S. at 585 fn. 18 (“being denied permission to use a work does not weigh
against a finding of fair use”) (emphasis added).

         In your 6/8/21 Letter, Triller effectively buries its head in the sand by arguing that
Google and Campbell did not affect the role that bad faith plays in the fair use analysis. 6/8/21
Letter, pp. 6-7. These arguments are disingenuous in the extreme because they in no way dispute
the explicit “skepticism” the Supreme Court repeatedly expressed about the role of bad faith in
the fair use analysis. Further, contrary to your assertion in the 6/8/21 Letter, Campbell cited
Fisher v. Dees for the exact opposite proposition – i.e., that “being denied permission to use a
work does not weigh against a finding of fair use.” Campbell, 510 U.S. at 585 fn. 18 (emphasis
added) (citing Fisher v. Dees, 794 F.2d 432, 437 (9th Cir. 1986)).

        Further, it is apparent that – despite citing the case in your 6/8/21 Letter – Triller did not
actually read Religious Technology Center v. Netcom On-Line Communication Services
(“Netcom”), 923 F.Supp. 1231 (N.D. Cal. 1995). 6/8/21 Letter, p. 6. The court in Netcom
explicitly rejected the proposition that obtaining an authorized copy is dispositive – or even
probative – of fair use.

       Nothing in Harper & Row indicates that the defendant’s bad faith was itself
       conclusive of the fair use question, or even of the first factor. After Campbell, it
       is clear that a finding of bad faith, or a finding on any one of the four factors,
       cannot be considered dispositive. [Citation] Campbell cited Harper &
       Row’s good faith discussion without comment, but noted that the defendants use
       of the plaintiff’s work, despite the plaintiff’s explicit denial of permission, would
       not, in any case, constitute bad faith. [Citation] Campbell, the Supreme Court's
       most recent pronouncement on fair use, thus hardly endorses the good faith
       requirement.

Netcom 923 F.Supp. at 1244 fn. 14 (emphasis added) (citing Campbell, 510 U.S. at 585 fn. 18; 3
Melville B. Nimmer & David Nimmer, Nimmer on Copyright (1995) § 13.05[B], at 13-205 fn.
298).



107 to state: the “fact that a work is unpublished shall not itself bar a finding of fair use if such
finding is made upon consideration of all the above factors.” See P.L. 102-492; H.R. Report No.
102-836. For the reasons discussed in the section below, TEI did not usurp Triller’s right to first
publication and thus Harper & Row, even if it were still good law, is not relevant here.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 20

        Further evidencing Triller’s bad faith is its characterization of NXIVM – which we cited
in our 6/1/21 Letter. See 6/8/21 Letter, p. 7. In NXIVM, the Second Circuit “assume[d]
defendants’ copy of the NXIVM was unauthorized.” 367 F.3d at 478. Just like Triller, NXIVM
attempted to cite Harper & Row for the proposition that unauthorized access precludes fair use.
The Second Circuit was not persuaded and read Harper & Row’s holding more narrowly because
in that case “the defendants acquired a ‘purloined manuscript’ for the very purpose of
preempting the plaintiff’s first publication rights, rights already sold by the copyright owner for
which the defendants had an opportunity to bid.” NXIVM, 364 F.3d at 478-79 (emphasis added).
Despite the unauthorized access, the Second Circuit found that “the first factor still favors
defendants in light of the transformative nature of the secondary use as criticism.” Id. at 479
(emphasis added).

       In your 6/8/21 Letter, Triller quotes NXIVM for the proposition that “to the extent [the
defendant] knew his access to the manuscript was unauthorized or was derived from a violation
of law or breach of duty, this consideration weighs in favor of plaintiffs.” 6/8/21 Letter, p. 7
(quoting NXIVM, 364 F.3d at 478). Triller clearly did not read NXIVM. Had it done so, it would
have discovered that the Second Circuit stated “we find that even if the bad faith subfactor
weighs in plaintiffs’ favor, the first factor still favors defendants in light of the transformative
nature of the secondary use as criticism.” NXIVM, 364 F.3d at 479 (emphasis added).

         In sum, it is well-settled law that any purported bad faith is not dispositive of fair use and
its role in the fair use analysis, if any, is highly suspect. Far more glaring is Triller’s bad faith
arguments and misrepresentations of law to argue otherwise.

                       c.      Triller’s “Commercial Use” Argument Materially
                               Misrepresents Our 6/8/21 Letter

        One of the most grotesque material misrepresentations in your 6/8/21 Letter is that:
“Triller alleges, and you do not deny, that Defendants monetized their unlawful actions in
connection with the Broadcast” and gave an example of “generating advertising revenue.”
6/8/21 Letter, p. 3.

        This is patently false. In our 6/1/21 Letter, we specifically stated that the Reference
Video was not (and could not) be monetized. We explained that the Reference Video was
uploaded to a separate YouTube channel called “Zach the Sound Lad” and that the sole purpose
of this channel – including the videos uploaded to this channel – is to facilitate TEI’s preparation
and creation of the critical commentary to be presented on the Podcast. We also explained that
the “Zach the Sound Lad” channel is not eligible for monetization. Had Triller taken one second
to examine the channel, it would have noticed that the channel does not meet YouTube’s criteria
to affirmatively apply for monetizing videos. To be eligible to apply for monetization, a
YouTube channel must have: (1) 4,000 hours of public view time in the past 12 months; and
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 21

(2) over 1,000 subscribers.13 The Zach the Sound Lad channel does not have 1,000 subscribers.
Further, had Triller taken another second to check Socialblade.com (a website that compiles
social media statistics), Triller would have realized that there are no public views for the
channel.14 As such, the Reference Video – or any other video on the Zach the Sound Lad
channel – is ineligible for monetization and, therefore, not a commercial use.15

        We also remind you that “the more transformative the new work, the less will be the
significance of the other factors, like commercialism, that may weigh against a finding of fair
use.” Campbell, 510 U.S. at 579; Tresona Multimedia, 953 F.3d at 649 (same); Seltzer, 725
F.3d at 1176 (same); Perfect 10, 508 F.3d at 1166 (same).

        As the Supreme Court has repeatedly stated: “a finding that copying was not commercial
in nature tips the scales in favor of fair use. But the inverse is not necessarily true, as many
common fair uses are indisputably commercial.” Google, 141, S.Ct. at 1204 (emphasis added);
see also Campbell, 510 U.S. at 585 (“the mere fact that a use is educational and not for profit
does not insulate it from a finding of infringement, any more than the commercial character of a
use bars a finding of fairness [because] the illustrative uses listed in the preamble paragraph of
§ 107, including news reporting, comment, criticism, teaching, scholarship, and research … ‘are
generally conducted for profit in this country’”) (emphasis added).

        Furthermore, once again, Hughes is directly on point. In Hughes, the court explicitly
stated that “the commercial nature of an allegedly infringing work is not necessarily a
significant factor.” 437 F.Supp.3d at 392 (emphasis added) (citing Cariou v. Prince, 714 F.3d
694, 708 (2d Cir. 2013)). Exactly like Triller, the plaintiff tried to argue that “Defendants have
unfairly derived profits from [plaintiff’s video] in the form of advertising revenues generated
from its upload to and availability on YouTube”. Id. The court rejected this argument and
stated: “insofar as there is a commercial aspect to [defendant’s video], it pales in significance to
the considerations discussed above” – i.e., the transformative criticism of defendant’s use of the
plaintiff’s video. Id. (citing Cariou, 714 F.3d at 708).

       In sum, Triller’s argument is foreclosed as a matter of law, made in bad faith and
materially misrepresents the record. While we cannot stop Triller from repeatedly making false
statements of law and fact, we can ensure that Triller faces the consequences for doing so.

13
   YouTube Help, “YouTube Partner Program overview & eligibility,” available at:
https://support.google.com/youtube/answer/72851?hl=en.
14
   Social Blade, “Zach The Sound Lad’s YouTube Stats (Summary Profile) – Social Blade Stats,
available at: https://socialblade.com/youtube/channel/UCNH7rgSCaLsKq3nwyczjN8Q
15
   Additionally, even if the “Zach the Sound Lad” channel could be monetized, it would require
affirmatively applying for monetization – which TEI has no interest in doing because the
channel’s sole purpose is to facilitate reviewing clips for potential inclusion in the Podcast and
making those video easily accessible for criticism and commentary during the Podcast.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 22

               3.      The Second Fair Use Factor Weighs in Favor of Fair Use

        In our 6/1/21 Letter, we exposed another instance of Triller making patently false
assertions of fact and law by arguing that the Broadcast was unpublished. We explained that the
Supreme Court and the Ninth Circuit have both stated that this factor concerns “the author’s right
to control the first public appearance of his undisseminated expression.” Monge v. Maya
Magazines, Inc., 688 F.3d 1164, 1178 (9th Cir. 2012) (emphasis added) (quoting Harper & Row,
471 U.S. at 555); see also Swatch Group Management Services, Ltd. v. Bloomberg L.P., 756
F.3d 73, 87 (2d Cir. 2014) (“Thus, even though the sound recording remains statutorily
unpublished, it is clear that Swatch was not deprived of the ability to ‘control the first public
appearance of its expression,’ including ‘when, where, and in what form’ it appeared”)
(emphasis added) (quoting Harper & Row, 471 U.S. at 564); Seltzer, 725 F.3d at 1178 (“Here, as
in Kelly, Scream Icon was widely disseminated, both on the internet and on the streets of Los
Angeles before Green Day used it in their concerts. Accordingly, Seltzer controlled the ‘first
public appearance’ of his work [which] tends to weigh in favor of the fair use of that work”)
(emphasis added) (citing Kelly v. Arriba Soft, Corp. 336 F.3d 811, 820 (9th Cir. 2003)).

          It is simply absurd for Triller to argue that the Broadcast is unpublished. Triller made the
Broadcast publicly available on April 17, 2021. Further, news reports state that the Broadcast
had anywhere from 1.2-1.6 million paid viewers.16 Not only is Triller’s position patently absurd,
it is a fraud upon the Court. According to the records of the Copyright Office, the Broadcast had
a “Date of Publication: 2021-04-17.”

         Further, the Broadcast is not particularly creative. At its core, it consists of simply
showing two men fighting. See Hughes, 437 F.Supp.3d at 393 (plaintiff’s video of the events of
her experience witnessing the 2016 presidential election results was “factual or informational in
that it provides a first-hand account of a newsworthy event”). Even assuming that the Broadcast
is creative, this “factor typically has not been terribly significant in the overall fair use
balancing.” Mattel, 353 F.3d at 803 (emphasis added); Equals Three, LLC v. Jukin Media, Inc.,
139 F.Supp.3d 1094, 1106 (C.D. Cal. 2015) (“the copied work’s creative nature is not
particularly important where the new work is highly transformative”); Author’s Guild, 804 F.3d

16
   Michael Woods, Bad Left Hook (SB Nation), “Sources: Jake Paul vs Ben Askren did at least
1.45 million buys on PPV, could top 2 million” (April 18, 2021), available at:
https://www.badlefthook.com/2021/4/18/22391025/jake-paul-vs-ben-askren-ppv-buys-at-least-1-
45-million-could-top-2-boxing-news-2021-triller; Damon Martin, MMAFighting, “Jake Paul vs.
Ben Askren event sells over 1 million pay-per-views with final numbers still being calculated”
(April 19, 2021), available at: https://www.mmafighting.com/2021/4/19/22392558/jake-paul-vs-
ben-askren-event-sells-over-1-million-pay-per-views-final-numbers-being-calculated; Ryan
Harkness, MMAMania (SB Nation), “Report: Triller’s Jake Paul vs Ben Askren event sells over
1.4 million PPV units” (April 18, 2021), available at:
https://www.mmamania.com/2021/4/18/22391204/report-trillers-jake-paul-vs-ben-askren-event-
sells-over-1-4-million-pay-per-views.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 23

at 220 (Level, J.) (“The second factor has rarely played a significant role in the determination of
a fair use dispute”) (citing William F. Patry, Patry on Fair Use § 4.1 (2015); Cariou, 714 F.3d at
710 (the creative nature of a work is of “limited usefulness where, as here, the creative work of
art is being used for a transformative purpose”) (quoting Bill Graham, 448 F.3d at 612);
Hosseinzadeh, 276 F.Supp.3d at 42 (holding the “second factor [is] rarely found to be
determinative”); Hughes, 437 F.Supp.3d at 393 (holding the second fair use factor to be of
“limited usefulness where the creative work of art is being used for a transformative purpose”).

         Tellingly, your 6/8/21 Letter does address (let alone dispute) that Triller misrepresented
the Broadcast as being unpublished – i.e., effectively conceding that it lied about the Broadcast’s
unpublished status. Nor does Triller make any attempt to dispute the argument made in our
6/1/21 Letter that the Broadcast was not creative. In light of the 4/22/21 Podcast’s highly
transformative criticism and commentary of the Broadcast, this factor – if it is given any weight
at all – weighs in favor of fair use as a matter of law.

               4.      The Third Fair Use Factor Weighs Heavily in Favor of Fair Use

       In our 6/1/21 Letter, we demonstrated how the third fair use factor undeniably weighs
heavily in favor of fair use. Notably, in your 6/8/21 Letter, Triller does not address (let alone
dispute) the arguments from our 6/1/21 Letter that this factor weighs heavily in favor of fair use.

        As the Supreme Court explained, the third fair use factor asks whether “the amount and
substantiality of the portion used in relation to the copyrighted work as a whole are reasonable in
relation to the purpose of the copying.” Campbell, 510 U.S. at 586 (emphasis added); Mattel,
353 F.3d at 803 (same). Courts are tasked with examining the “justification for the particular
copying done” and recognize the “extent of permissible copying varies with the purpose and
character of the use.” Mattel, 353 F.3d at 803 (quoting Campbell, 510 U.S. at 586-87). Thus,
even “entire verbatim reproductions are justifiable where the purpose of the work differs enough
from the original.” Mattel, 353 F.3d 792 fn. 8.

         “The law does not require that the secondary artist may take no more than is necessary.”
Cariou, 714 F.3d at 710 (citing Campbell, 510 U.S. at 588; Leibovitz v. Paramount Pictures
Corp., 137 F.3d 109, 114 (2d Cir. 1998); see also Mattel, 343 F.3d at 805 (“Mattel’s argument
that [the defendant] could have used a lesser portion of the Barbie doll is completely without
merit and would lead to absurd results”); Hosseinzadeh, 276 F.Supp.3d at 46 (“The law is clear,
however, that quantity alone is not determinative”). “[W]here an evaluation or description is
being made, copying the exact words may be the only valid way [to] precisely … report the
evaluation.” Swatch, 756 F.3d at 85.

         The Supreme Court recently clarified both the quantitative and qualitative analysis for
this fair use factor. As to the quantitative analysis, the Supreme Court explained, “copying a
larger amount of material can fall within the scope of fair use where the material copied … is
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 24

central to a copier’s valid purpose.” Google, 141 S.Ct. at 1205 (emphasis added). This also
requires taking into account the amount of the allegedly infringed work that TEI “did not copy.”
Id. (emphasis added) (“the better way to look at the numbers is to take into account the several
million lines that Google did not copy”). As to the qualitative analysis, the Supreme Court
explained that, even when the secondary user takes the “heart” of the work, the “substantiality
factor will generally weigh in favor of fair use where, as here, the amount of copying was
tethered to a valid, and transformative, purpose.” Id. (emphasis added).

        The facts of this case stand on even firmer ground than in Hosseinzadeh. In that case,
Ethan and Hila used “three minutes and fifteen seconds of [a] five minute, twenty-four second
long” video in their “almost fourteen minutes long” critique video. Hosseinzadeh, 276
F.Supp.3d at 40. In other words, Ethan and Hila used 60% of the original. Here, the 4/22/21
Podcast used 5 seconds of pure audio from the Broadcast, 9 seconds of both audio and video
from the Broadcast and 28 seconds of just video from the Broadcast (i.e., a total of 42 seconds).
The Broadcast was 3 hours, 57 minutes and 4 seconds long. In other words, the 4/22/21 Podcast
only used less than .3% of the Broadcast.17 Therefore, the quantity of the Broadcast used was
minimal and nascent compared to Hosseinzadeh and favors fair use. See Seltzer, 725 F.3d at
1178 (“This factor captures the fact that an allegedly infringing work that copies little of the
original is likely to be fair use”) (citing SOFA Entertainment, Inc. v. Dodger Productions, Inc.,
709 F.3d 1273, 1279 (9th Cir. 2013)).

        Further, the fact that the 4/22/21 Podcast used the Reference Video to show Jake Paul
knocking out Ben Askren does not affect the analysis because the use was tethered to the
preparation and creation of the 4/22/21’s critique and commentary of the Fight. This is no
different from Hosseinzadeh where Ethan and Hila took the heart of the work for purposes of
critique and commentary. Without question, the Court’s analysis in Hosseinzadeh applies:

       It is evident that to comment on and critique a work, clips of the original may be
       used. [Citation] Without using actual clips, the commentary and critique here
       would lose context and utility. Here, the ‘extent’ and ‘quality and importance’ of
       the video clips used by the defendants were reasonable to accomplish the
       transformative purpose of critical commentary [Citation]. … [A] great deal of
       plaintiff’s work was copied, but such copying was plainly necessary to the
       commentary and critique.

Hosseinzadeh, 276 F.Supp.3d at 46 (emphasis added) (citing Campbell, 510 U.S. at 588; Abilene
Music, Inc. v. Sony Music Entertainment, Inc., 320 F.Supp.2d 84, 89 (S.D.N.Y. 2003);
McCollum, 839 F.3d at 185).

17
  Even if we were to factor the duration of the Reference Video (which we should not because it
only served as raw materials for the 4/22/21 Podcast), the percentage is still small. The
Reference Video was 13 minutes and 56 seconds, which was less than 5.9% of the Broadcast.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 25

        Here, one of the chief criticisms of the Fight (both in the public and in the 4/22/21
Podcast) was that it was “staged,” that it was not a legitimate fight and that perhaps one of the
contestants “took a dive” in this farce. It is impossible to criticize the Fight on these grounds
without showing the potential “dive” itself – the purported knockout – and the referee making
that decision. Therefore, as a matter of law, this factor weighs in favor of fair use.

               5.      The Fourth Fair Use Factor Weighs Heavily in Favor of Fair Use

        In our 6/1/21 Letter, we explained that – both as a matter of law and of undisputed fact –
Triller did not suffer and could not have suffered market harm. As the Supreme Court explained,
the “fourth statutory factor focuses upon the ‘effect’ of the copying in the ‘market for or value of
the copyrighted work.’” Google, 141 S.Ct. at 1206 (quoting 17 U.S.C. § 107(4)); see also
Campbell, 510 U.S. at 590. The Supreme Court has also repeatedly emphasized that courts
“must consider not just the amount but also the source of the loss.” Google, 141 S.Ct. at 1206
(emphasis added). This requires “distinguish[ing] between ‘biting criticism that merely
suppresses demand and copyright infringement which usurps it.” Campbell, 510 U.S. at 592
(emphasis added; internal brackets omitted) (quoting Fisher, 794 F.2d at 438).

        It is axiomatic that market harm from criticism, “even if directly translated into foregone
dollars, is ‘not cognizable under the Copyright Act.’” Google, 141 S.Ct. at 1206 (emphasis
added) (quoting Campbell, 510 at 592). This is because “the law recognizes no derivative
market for critical works.” Campbell, 510 U.S. at 592 (emphasis added). Criticism that “may
impair the market for derivative uses by the very effectiveness of its critical commentary is no
more relevant under copyright than the like threat to the original market.” Id. at 593; see also
Google, 141 S.Ct. at 1206 (a ‘lethal parody, like a scathing theater review,’ may ‘kill demand for
the original’”) (quoting Campbell, 510 at 591-92).

       This distinction between potentially remediable displacement and unremediable
       disparagement is reflected in the rule that there is no protectible derivative
       market for criticism. The market for potential derivative uses includes only those
       that creators of original works would in general develop or license others to
       develop. Yet the unlikelihood that creators of imaginative works will license
       critical reviews or lampoons of their own productions removes such sues from the
       very notion of a potential licensing market.

Campbell, 510 U.S. at 592 (emphasis added).

       Here, the 4/22/21 Podcast provided scathing criticism of the Broadcast and the Reference
Video served that purpose. The words of the Hosseinzadeh court are directly on point:

       Here, it is clear to the Court that the [4/22/21 Podcast] does not serve as a
       market substitute for the [Broadcast]; anyone seeking to enjoy [the Broadcast]
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 26

       on its own will have a very different experience watching the [4/22/21 Podcast],
       which responds to and transforms the [Broadcast] into fodder for caustic,
       moment-by-moment commentary and mockery. Because the [4/22/21 Podcast]
       does not offer a substitute for the original, it does not (and indeed, cannot)
       usurp a market that properly belongs to the copyright-holder.

Hosseinzadeh, 276 F.Supp.3d at 47 (internal quotes and brackets omitted).

        Hughes is also instructive. In Hughes, the court found the fourth fair use factor favored
fair use because: “there is no danger that [defendant’s video] will usurp the market of
progressive commentaries such as [plaintiff’s] video.” 437 F.Supp.3d at 394. This was because
the defendant’s “target audience (generally political conservatives and libertarians) is obviously
not the same as [plaintiff’s] target audience (generally political liberals).” Id. (emphasis added).
Consequently, there was “no reason to think [plaintiff’s] audience will abandon her progressive
YouTube channel to watch the derisively-titled SJW Levels of Awareness on a conservative
YouTube channel simply because it contains parts of her work.” Id. (emphasis added).

        Here, it is apparent to everyone – except for Triller – that the Podcast, in general, and the
4/22/21 Podcast, in particular, targets a fundamentally different audience than the Broadcast.
Like in Hughes, the 4/22/21 Podcast was “derisively titled” Jake Paul Fight Was A Disaster. It
is equally apparent that the audience for the H3 Podcast is fundamentally different than those
interested in the Broadcast – particularly in light of the numerous Podcast videos excoriating
Jake Paul. See Fn. 10. To think that that any viewer of the 4/22/21 Podcast – which thoroughly
trashed the Broadcast – watched the 4/22/21 Podcast to identify and subsequently watch the
Reference Video is simply comical. Therefore, as a matter of law, Triller did not and could not
have suffered market harm.

        The Supreme Court has also recently stated that the market harm factor “must take into
account the public benefits the copying will likely produce” such as “copyright’s concern for the
creative production of new expression.” Google, 141 S.Ct. at 1206. The 4/22/21 Podcast is a
work of humorous and biting criticism of the Broadcast, which serves the public policy of the
Copyright Act to stimulate the creation of new works. Indeed, as the Supreme Court stated:
“humorous forms of criticism … provide social benefit, by shedding light on an earlier work,
and in the process, creating a new one.” Campbell, 510 U.S. at 579 (emphasis added).
Therefore, under absolutely no circumstance can Triller demonstrate market harm.

       In our 6/1/21 Letter, we also provided you with the YouTube analytics for the Reference
Video that dispelled any doubt whether the Reference Video served as a market substitute for the
Broadcast. The beauty of YouTube analytics is that it can be determined with absolute precision:
(1) when and how many views the Reference Video received; and (2) how many unique viewers
watched the Reference Video.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 27

        The screenshot that we previously provided to you undeniably demonstrated that: (1) the
Reference Video had only 51 unique viewers for a total of 65 views; and (2) had an average
watch time of 57 seconds. In other words, the Reference Video received less than .0065% of the
of the views of the 4/22/21 Podcast.18 Additionally, if we were to calculate the purported lost
revenue of $49.99 for each unique viewer of the Reference Video (which is – in it of itself –
ridiculous), the total amount of speculative lost revenue would be $2,549.49 – i.e., .003% of the
reported $75,000,000 in revenue Triller received from the Broadcast.19

        Most notable, 45 of those views came on May 3, 2021 and hardly any occurred from
when the 4/22/21 Podcast aired until that date. The reason why May 3, 2021 is important is
because this was the same day that Triller’s so-called “head of piracy,” Mr. Matt St. Claire, made
statements to Reuters for a May 3, 2021 article entitled “EXCLUSIVE Triller offers clemency to
boxing fans who pirated Jake Paul bout if they pay up.”20 Specifically, Mr. St. Claire stated:
“The fines are calculated at $150,000 per instance, so for H3 and other sites who rebroadcast the
event to many people, the (potential) damages are large.” (Emphasis added). Mr. St. Claire went
on to say that it will “pursue the full $150,000 penalty per person per instance for anyone who
doesn’t do the right thing and pay before the deadline.”21 (Emphasis added).
18
   Further, for Triller to argue that playing a 42 second clip (the majority of which was without
sound or video) with two individuals – who hardly look like athletes or boxing aficionados –
talking over it usurps the market for the original speaks less about the use of the Reference Video
in the 4/22/21 Podcast and more about the poor quality of entertainment produced by Triller.
19
   Anwesha Nag, Sportskeeda, “Jake Paul reveals PPV sales and revenue figures for the Triller
Fight Club event” (April 19, 2021), available at: https://www.sportskeeda.com/mma/news-jake-
paul-ppv-buys-the-problem-child-reveals-pay-per-view-sales-revenue-figures-triller-fight-club-
event; Bill Shea, The Athletic, “The new boxing spectacle? Triller’s Jake Paul fight crammed
with celebs pulls in up to $75 million in PPV sales” (April 21, 2021), available at:
https://theathletic.com/2534883/2021/04/21/jake-paul-fight-triller-snoop-dogg/; Nasir Jabbar,
Sport Bible, “Jake Paul Vs. Ben Askren Did 1.5 Million Pay-Per-View Buys And Generated $75
Million” (April 19, 2021), available at: https://www.sportbible.com/boxing/news-paul-vs-
askren-did-15-million-pay-per-view-buys-and-generated-75m-20210419.
20
   Rory Carroll, Reuters, “EXCLUSIVE Triller offers clemency to boxing fans who pirated Jake
Paul bout if they pay up” (May 3, 2021) available at:
https://www.reuters.com/lifestyle/sports/exclusive-triller-offers-clemency-boxing-fans-who-
pirated-jake-paul-bout-if-they-2021-05-03/.
21
   Additionally, our 6/1/21 Letter explained why Mr. St. Claire’s statement was completely
divorced from the law and illustrates Triller’s bad faith to coerce individuals who were not
named in any lawsuit to participate in Triller’s settlement scheme. It is well-established that the
Copyright Act does not authorize statutory damages per instance of infringement, but per work
infringed. “Section 504(c)(1) permits an owner to recover ‘an award of statutory damages for
all infringements involved in the action, with respect to any one work, for which any one
infringer is liable individually, or for which any two or more infringers are liable jointly and
severally.’” Desire, LLC v. Manna Textiles, Inc., 986 F.3d 1253, 1264 (9th Cir. 2021) (emphasis
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 28

        On May 3, 2021, online commentators began discussing that the Podcast was sued by
Triller and even focused on where the Reference Video appeared in the 4/22/21 Podcast.22 Until
that point, there was little if any discussion online about the Filmdaily FAC and its allegations
against the Podcast. When TEI became aware of the fact that the online community was
discussing Mr. St. Claire’s statements, it checked the analytics of the Reference Video and saw a
bump in views. As such, on May 3, 2021, TEI changed the Reference’s Video’s status from
unlisted to private to prevent further viewers from watching. The YouTube analytics are below.




added) (quoting 17 U.S.C. § 501(c)). Thus, the “number of awards available under this provision
depends not on the number of separate infringements, but rather on (1) the number of
individual ‘works’ infringed and (2) the number of separate infringers.” Desire, 986 F.3d at
1264 (emphasis added) (quoting Friedman v. Live Nation Merch., Inc., 833 F.3d 1180, 1189-90
(9th Cir. 2016)). We also pointed out in our 6/1/21 Letter that – what makes this statement
particularly absurd – was that not a single complaint filed by Triller contained a request for
statutory damages for copyright infringement. See Filmdaily Initial Complaint, pp. 18:8-17 &
19:20-20:1; Filmdaily FAC, pp. 19:21-20:2 & 21:4-13; Initial Complaint, pp. 9:24-10:5 & 10:26-
11:7; FAC, pp. 12:19-28 & 13:21-14:2. In response, Triller’s 6/8/21 Letter falsely stated Triller
did plead statutory damages – but the letter only cited requests for statutory damages for the
claims under the Federal Communications Act. 6/8/21 Letter, p. 2, fn. 5 (citing FAC at Prayer
for Relief ¶¶ 4, 5). This is but another of the multiple examples of Triller engaging in bad faith
arguments divorced from law or fact.
22
   Keemstar, Twitter (May 3, 2021 at 3:49 P.M), available at:
https://twitter.com/KEEMSTAR/status/1389351335183671304; Keemstar, Twitter (March 3,
2021 at 4:04 P.M.), available at: https://twitter.com/KEEMSTAR/status/1389355273857421327;
Keemstar, Twitter (May 3, 2021 at 4:36 P.M.), available at:
https://twitter.com/KEEMSTAR/status/1389363354238607364.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 29

        Thus, if anyone is to blame for driving viewers and views to the Reference Video, it is
Triller and its entirely inept “head of piracy,” Mr. St. Claire. Due to their completely baseless,
reprehensible and irresponsible public statements, Triller and Mr. St. Claire created a Streisand
Effect where people suddenly became curious about the Reference Video. Until that point,
virtually no one was interested in seeing the Reference Video. What emphasizes that people
came for mere curiosity is that the average viewer only watched 57 seconds of the Reference
Video, which consisted solely of the ring announcer, Michael Buffer, making introductions.

        Simply put, Triller’s argument that the 4/22/21 Podcast did not make a fair use of the
Broadcast through the Reference Video is patently meritless. Our Clients have absolutely no
apprehension about stridently defending fair use in general and their fair use of the Broadcast in
particular.

       D.      Triller will Pay Our Clients’ Attorneys’ Fees

        This lawsuit provides a quintessential example of when attorneys’ fees should be
awarded to a prevailing defendant. As the Supreme Court has repeatedly stated, courts should
examine “several nonexclusive factors to inform a court’s fee-shifting decisions: frivolousness,
motivation, objective unreasonableness, and the need in particular circumstances to advance
considerations of compensation and deterrence.” Kirtsaeng v. John Wiley & Sons, Inc., 136
S.Ct. 1979, 1985 (2016) (internal quotations and brackets omitted) (quoting Fogerty v. Fantasy,
Inc., 510 U.S. 517, 534 fn. 19 (1994)).

         As explained above, Triller’s claim of copyright infringement against our client is – to
put it in extremely delicate terms – objectively unreasonable. A more accurate description is that
Triller’s theory of copyright infringement is delusional. In addition, and explained in detail
above, the record is rife with examples of Triller’s bad faith and the need to deter bad actors, like
Triller, from making such claims in the future. Therefore, an award of attorneys’ fees against
Triller is not only warranted, it is inevitable.

IV.    Triller’s Federal Communication Act Claims Fail as a Matter of Law

        In our 6/1/21 Letter, we spelled out how Triller violated F.R.C.P. Rule 11 with its bizarre
claims that Our Clients violated 47 U.S.C. Sections 553 (“Section 553”) and 605 (“Section 605”)
of the Federal Communications Act (“FCA”).

       We explained to you that, as a threshold matter, Triller’s FCA claims – like its other
claims – fail to properly allege a violation of Section 553 and Section 605. Instead, Triller spews
a word salad of legal conclusions and threadbare recitals that Our Clients purportedly violated
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 30

those sections.23 FAC, ¶¶ 32, 40. This is insufficient to survive Our Clients’ Motion to Dismiss.

        We also explained to you that, had Triller taken the time to conduct a prelitigation
investigation and actually watched the 4/22/21 Podcast (which the FAC incorporates by
reference), it would have been clear to Triller that the Broadcast was initially watched via a
“link” (i.e., over the internet and not from a satellite or cable signal). Additionally, from its own
pleadings, Triller (falsely) alleges that Our Clients uploaded the Broadcast to the internet. FAC,
¶¶ 20, 50, 53.

        The Central District of California and other courts within the Ninth Circuit have
repeatedly held that FCA (and Section 553 and Section 605 in particular) does not apply to
purported unauthorized access to internet broadcasts or re-transmissions over the internet. See G
& G Closed Cir. Events, LLC v. Espinoza (“Espinoza”), No. CV 18-07894 WDK-JC, 2020 WL
7861971, at *4 (C.D. Cal. 2020) (“the Court declines to extend the interpretation of the relevant
statutes [i.e., 47 U.S.C. Sections 553 and 605] to include unauthorized broadcasts via the internet
[and] courts within the Ninth Circuit have reached similar conclusions.”) (citing Joe Hand
Promotions, Inc. v. Spain, Case No. 2:15-cv-00152-PHX-SMM, 2016 WL 4158802 (D. Ariz.
2016); Joe Hand Promotions, Inc. v. Cusi, Case No. 3:13-cv-935-MMA-BLM,
2014 WL 1921760, *3, n.4 (S.D. Cal. 2014)); G & G Closed Cir. Events, LLC v. Rojas
(“Rojas”), Case No. EDCV1800438WDKJC, 2020 WL 7861979, at *4 (C.D. Cal. 2020) (same);
J & J Sports Prods., Inc. v. Bigalbal (“Bigalbal”), Case No. CV 15-02676 WDK-PLA, 2016 WL
10651067, at *3 (C.D. Cal. 2016) (same)); see also J & J Sports Productions, Inc. v. Tamayo
(“Tamayo”), Case No. 2:14-cv-01997-KJM-CKD, 2016 WL 2855126, *5 (E.D. Cal. 2016)
(denying summary judgment because a material question of fact remained whether signal source
with from a satellite – which is covered by the Federal Communications Act – or the internet,
which is not); Joe Hand Promotions v. Albright, Case No. 2:11-cv-2260 (WBS) (CMK), 2013
WL 2449500, *5 (E.D. Cal. 2013) (noting that defendant could have defeated plaintiff’s motion
for summary judgment “by evidence that the Program was received through some other method,
such as over the internet”).

         The holding in Zuffa, LLC v. Justin.tv, Inc., 838 F.Supp.2d 1102 (D. Nev. 2012), is
directly on point. There, the defendant did not retransmit the actual broadcast of a UFC event;
rather, its users subsequently “sent a digital copy of that broadcast by internet video stream to
[defendant] for general public availability.” Id. at 1107. As the District Court explained: “This

23
   See FAC, ¶ 32 (“Upon information and belief, with full knowledge that the Broadcast was not
to be received, distributed, reproduced and or publicly exhibited by individuals unauthorized to
do so, Defendants, without authorization from Plaintiff, unlawfully intercepted, received and/or
de-scrambled Plaintiff’s satellite signal”); Id., ¶ 40 (“Upon information an belief, Defendants
knowingly, willfully and unlawfully accessed, received and subsequently re-transmitted the
Broadcast when it was offered via a cable TV or internet subscription without the authorization
from Plaintiff”).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 31

is not the type of conduct properly addressed by the Communications Act, but by copyright law
(and, potentially, trademark law).” Id. Further, the District Court held that Sections 553 and 605
of the FCA only apply when the defendant “extended the point of distribution of the actual
broadcast signal distributed over a cable (or satellite) system beyond its authorized limits.” Id.
at 1107 fn. 5 (citing H.R. Rep. No. 98-934 at 83 (1984)) (emphasis added). As such the District
Court found “no evidence in the statutory language, other cases, or legislative history that the
Communications Act addresses this type of conduct or was meant to bolster or act as a separate
type of copyright claim” and, therefore, “refuse[d] to extend the law in this manner.” Id. at 1107.

       Numerous Central District of California cases have come to the same conclusion:
“although the internet has been in wide usage since the mid-1990s, the legislature has not
extended the reach of the statutes to include transmissions via the internet and it is not the
purview of the district court to insert itself and make this determination.” Espinoza, 2020 WL
7861971, at *4; Rojas, 2020 WL 7861979, at *4 (same); Bigalbal, 2016 WL 10651067, at *3
(same)).

        In your 6/8/21 Letter, Triller failed to refute that: (1) in the 4/22/21 Podcast (which the
FAC incorporates by reference), Ethan states the Broadcast was viewed by a “link” (i.e., over the
internet); (2) the FCA does not apply to transmissions received or disseminated over the Internet;
(3) the Reference Video was uploaded to YouTube on April 18, 2021 – which was after the
transmission of the Broadcast on April 17, 2021; and (4) the Reference Video was shown five
days after the Broadcast for purposes of commentary and critique in the 4/22/21 Podcast.

        Instead, Triller argues that the FCA claims are well pled merely because the FAC alleges
that the “the Broadcast was ‘exhibited via closed circuit television and via encrypted satellite
signal.” 6/8/21 Letter, p. 7 (original emphasis) (quoting FAC, ¶ 1).

        This allegation does not demonstrate that the FCA claims are well pled. First, the
allegations of Paragraph 1 only pertain to how the Broadcast was purportedly disseminated – not
how Our Clients allegedly intercepted the Broadcast. Second, the allegations of Paragraph 1 of
the FAC in no way refute that Triller relies on threadbare recitals and insufficient factual
allegations regarding Our Clients’ alleged interception of the Broadcast (let alone how the
Broadcast was transmitted to the public). Third, the FAC also explicitly states that the Broadcast
was re-transmitted by authorized third-parties over the internet and Our Clients viewed the
Broadcast over the Internet. See FAC, ¶¶ 9, 12, 17, 22, 49.

        In sum, Triller has completely failed to demonstrate it has (or could) properly allege a
violation of Section 553 or Section 605 by Our Clients. Indeed, continuing to rely inapposite and
frivolous arguments, Triller has dispelled any doubt that its Section 553 or Section 605 claims
are bereft of merit and Triller violated its F.R.C.P. Rule 11 obligations.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 32

V.     Triller’s Conversion Claim is Subject to California’s Anti-SLAPP Statute and Fails
       as a Matter of Law

        In our 6/1/21 Letter, we exposed Triller’s lawsuit against Our Clients as a paradigmatic
strategic lawsuit against public participation (i.e., a SLAPP) and how Triller’s conversion claim
is subject to immediate dismissal under California’s Anti-SLAPP statute and under F.R.C.P.
Rule 12(b)(6).

        Your 6/8/21 Letter effectively concedes that this lawsuit is a SLAPP and the conversion
claim is subject to immediate dismissal by completely failing to address that: (1) this lawsuit, in
general, and the conversion claim, in particular, targets protected expression under C.C.P.
Section 425.16(e); (2) Triller’s conversion claim has absolutely no possibility of prevailing on
the merits; and (3) Our Clients will be awarded their attorneys’ fees for the Anti-SLAPP Motion
– which would likely eclipse any amount of potential recovery by Triller.

        Anti-SLAPP motions involve a two-step process: First, under prong one, “the defendant
must establish that the challenged claim arises from activity protected by section 425.16.” Taus
v. Loftus, 40 Cal.4th 683, 712 (2007). Under prong two, if the defendant makes the required
showing under prong one, “the burden shifts to the plaintiff to demonstrate the merit of the claim
by establishing a probability of success.” Baral v. Schnitt, 1 Cal.5th 376, 384 (2016). The Anti-
SLAPP Statute is to be “construed broadly” (C.C.P. §§ 425.16(a)) and it is designed to
encourage participation in matters of public interest by targeting “lawsuits brought primarily to
chill the valid exercise of the constitutional right of freedom of speech.” Equilon Enterprises,
LLC v. Consumer Cause Inc., 29 Cal.4th 53, 59-60 (2002).

       A.      Prong One: Triller’s Conversion Claim Arises from Protected Activity as
               Defined by the Anti-SLAPP Statute

        Under prong one of the Anti-SLAPP Statute, a “claim arises from protected activity when
that activity underlies or forms the basis for the claim.” Park v. Board of Trustees of California
State University, 2 Cal.5th 1057, 1062 (2017). This requires “evaluating the context and content
of the asserted activity.” Wilson v. Cable News Network, Inc., 7 Cal.5th 871, 884-885 (2019).

        Section 425.16(e)(3) defines protected activity as “any written or oral statement or
writing made in a place open to the public or a public forum in connection with an issue of
public interest[.]” Under this provision, “[w]eb sites accessible to the public”, like YouTube,
“are ‘public forums’ for purposes of the anti-SLAPP statute.” Barret v. Rosenthal, 40 Cal.4th
33, 41 fn. 4 (2006).

        In addition, Section 425.16(e)(4) defines protected activity as “any other conduct in
furtherance of the exercise of … the constitutional right of free speech in connection with a
public issue or an issue of public interest.”
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 33

        The California Supreme Court stated that there are “three nonexclusive and sometimes
overlapping categories of statements within the ambit of subdivision (e)(4)”: (1) “statements or
conduct concern[ing] ‘a person in the public eye’”; (2) “conduct that could directly affect a large
number of people beyond the direct participants”; or (3) statements or conduct that involve “‘a
topic of widespread, public interest.’” Rand Resources, LLC v. City of Carson, 6 Cal.5th 610,
621 (2019) (quoting Rivero v. American Federation of State, County, and Municipal Employees,
AFL-CIO, 105 Cal.App.4th 913, 924 (2003)).

        Here, Triller’s conversion claim arises from its allegations that Our Clients “knowingly
and intentionally [and] substantially interfered” with Triller’s “copyrights to the Broadcast.”
FAC, ¶¶ 44-45. Triller’s FAC concedes that the Broadcast and the Reference Video were used
in connection with the 4/22/21 Podcast. Id., ¶ 2.

        Courts have routinely found that “acts that ‘advance or assist’ the creation and
performance of artistic works are acts in furtherance of the right of free speech for anti-SLAPP
purposes.” Symmonds v. Mahoney, 31 Cal.App.5th 1096, 1106 (2019) (wrongful termination
claim by drummer against a band leader’s selection of musicians for live musical performances
arose from protected activity subject to the Anti-SLAPP Statute) (citing Tamkin v. CBS
Broadcasting, Inc., 193 Cal.App.4th 133, 143-144 (2011) (claims that arose from the “writing,
casting and broadcasting” of a television show arose from protected activity subject to the Anti-
SLAPP Statute); Hunter v. CBS Broadcasting, Inc., 221 Cal.App.4th 1510, 1521 (2013)
(employment discrimination claim by weather anchor applicant for a new program arose from
protected activity subject to the Anti-SLAPP Statute).24


24
   See also Brodeur v. Atlas Entertainment, Inc., 248 Cal.App.4th 665, 675 (2016) (claims
arising from a movie satirizing the Abscam investigation arose from protected activity subject to
the Anti-SLAPP Statute); Ojjeh v. Brown, 43 Cal.App.5th 1027, 1037-1038 (2019) (claims
arising from statements made while fundraising for a documentary arose from protected activity
subject to the Anti-SLAPP Statute); Daniel v. Wayans, 8 Cal.App.5th 367, 386 (2017) (claims
arising from statements made by writer-performer during the creation of a comedy arose from
protected activity subject to the Anti-SLAPP Statute); Seelig v. Infinity Broadcasting Corp., 97
Cal.App.4th 798, 807-808 (2002) (claims arising from statements in a radio show discussing a
reality show participant arose from protected activity subject to the Anti-SLAPP Statute); Serova
v. Sony Music Entertainment, 44 Cal.App.5th 103, 119 (2020) (claims arising from
advertisements about the identity of the singer on a music recording arose from protected activity
subject to the Anti-SLAPP Statute); No Doubt v. Activision Publishing, Inc., 192 Cal.App.4th
1018, 1027 (2011) (claims arising from videogame distributor’s depiction of a band in a
videogame arose from protected activity subject to the Anti-SLAPP Statute); Hall v. Time
Warner, Inc., 153 Cal.App.4th 1337, 1347 (2007) (claims arising from statements in a
documentary about the distribution of dead actor’s assets arose from protected activity subject to
the Anti-SLAPP Statute); M.G. v. Time Warner, Inc., 89 Cal.App.4th 623, 629 (2001) (claims
arising from use of photograph in television program about child abuse arose from protected
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 34

        Here, it is self-evident that the Reference Video to assist and advance the preparation and
creation of an expressive work of widespread public interest (i.e., the 4/22/21 Podcast). Triller’s
FAC concedes this point, noting that the Reference Video was used in connection with 4/22/21
Podcast which had over 1,000,000 views on a publicly accessible website (i.e., YouTube”).
FAC, ¶¶ 2, 4.

         On this ground alone, Our Clients will be able to meet their burden under the first prong
of the Anti-SLAPP statute. What further bolsters that the 4/22/21 Podcast involved speech
protected by the Anti-SLAPP statute is that the use of the Reference Video in the 4/22/21
Podcast was to discuss three separate matters of public interest: (1) the Broadcast and Fight
itself; (2) Jake Paul; and (3) Ben Askren.

         The Broadcast, which included the Fight, was a matter of widespread public interest.
First, according to various news reports, the Broadcast received anywhere from 1.2-1.6 million
pay-per-view buys.25 A public controversy ensued when UFC President, Dana White, repeatedly
called out Triller (including its majority owner, Ryan Kavanaugh) by claiming – amongst several


activity subject to the Anti-SLAPP Statute); Doe v. Gangland Productions, Inc., 730 F.3d 946,
953-955 (9th Cir. 2013) (claims based on pre-broadcast interviews for a documentary television
series arose from protected activity subject to the Anti-SLAPP Statute); Greater Los Angeles
Agency on Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414, 423 (9th Cir. 2014)
(claims arising from the decision not to include closed captions for online news videos arose
from protected activity subject to the Anti-SLAPP Statute); Sarver v. Chartier, 813 F.3d 891,
902 (9th Cir. 2016) (claims arising from a film about an Iraq War veteran arose from protected
activity subject to the Anti-SLAPP Statute); Friedman v. DirectTV, 262 F.Supp.3d 1000, 1004
(C.D. Cal. 2015) (claims arising from use of plaintiff’s idea in a television show arose from
protected activity subject to the Anti-SLAPP Statute); Wilder v. CBS Corp., 2016 WL 693070, at
*11 (C.D. Cal. Feb. 13, 2016) (claims arising from statements made in television show that
discussed motherhood, pop culture, current events, and celebrity news arose from protected
activity subject to the Anti-SLAPP Statute); PowerTV Media, LLC v. Street Racing DigNight,
LLC, 2017 WL. 5665013, at *12 (C.D. Cal. March 10, 2017) (claims arising from contracts that
were integral to the filming, production and broadcast of television show arose from protected
activity subject to the Anti-SLAPP Statute).
25
   Michael Woods, Bad Left Hook (SB Nation), “Sources: Jake Paul vs Ben Askren did at least
1.45 million buys on PPV, could top 2 million” (April 18, 2021), available at:
https://www.badlefthook.com/2021/4/18/22391025/jake-paul-vs-ben-askren-ppv-buys-at-least-1-
45-million-could-top-2-boxing-news-2021-triller; Damon Martin, MMAFighting, “Jake Paul vs.
Ben Askren event sells over 1 million pay-per-views with final numbers still being calculated”
(April 19, 2021), available at: https://www.mmafighting.com/2021/4/19/22392558/jake-paul-vs-
ben-askren-event-sells-over-1-million-pay-per-views-final-numbers-being-calculated; Ryan
Harkness, MMAMania (SB Nation), “Report: Triller’s Jake Paul vs Ben Askren event sells over
1.4 million PPV units” (April 18, 2021), available at:
https://www.mmamania.com/2021/4/18/22391204/report-trillers-jake-paul-vs-ben-askren-event-
sells-over-1-4-million-pay-per-views.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 35

other unflattering things – that Triller’s statements regarding the reported number of pay-per-
view buys for the Broadcast were false.26 Further, several UFC fighters publicly commented and
criticized the Broadcast and the Fight.27 Additionally, numerous media outlets reported on the
Fight, including The Washington Post, The New York Times and CBS Sports.28

       Equally important, the participants of the Fight, Jake Paul and Ben Askren, are both
individuals in the public eye. Jake Paul is famous for being infamous. The New York Times
alone has published several articles on Jake Paul, including allegations about him committing
sexual assault, allegations about his exploitation of fellow YouTubers, calling COVID-19 a
“hoax,” charges of trespassing and unlawful assembly during last year’s civil unrest, the FBI
executing a search warrant on his home, Disney firing him from the television show
Bizaardvark, a potential lawsuit brought by Jake Paul’s former neighbors for creating a public
nuisance, and his confrontation with KTLA news reporter Chris Wolfe.29 Ben Askren is a
26
   Connor Bennet, Dexerto.com, “Dana White claims Jake Paul is lying about PPV numbers for
Ben Askren fight” (April 25, 2021), available at: https://www.dexerto.com/entertainment/dana-
white-claims-jake-paul-is-lying-about-ppv-numbers-for-ben-askren-fight-1560466/; UFC –
Ultimate Fighting Championship, YouTube, “UFC 261: Dana White Post-fight Reaction” (April
24, 2021), available at: https://youtu.be/h3ZvOVxpYeQ; UFC – Ultimate Fighting
Championship, YouTube, “UFC 262: Dana White Post-fight Reaction” (May 15, 2021),
available at: https://youtu.be/CEs_8LSAWpM; UFC – Ultimate Fighting Championship,
YouTube, “UFC 263: Dana White Post-fight Reaction” (June 13, 2021), available at:
https://youtu.be/4jNzXFQDF7Q.
27
   MMA Crazy, YouTube, “UFC Fighters slam Jake Paul’s actions” (April 22, 2021), available
at: https://youtu.be/8-S2ARXzf0k.
28
   Cindy Boren, The Washington Post, “YouTube star Jake Paul wins his third pro fight,
knocking out a former UFC fighter” (April 18, 2021), available at:
https://www.washingtonpost.com/sports/2021/04/18/jake-paul-ben-askren-knockout/; Brent
Brookhouse, CBS Sports, “Jake Paul vs. Ben Askren fight results, highlights: Paul crushes
Askren for first-round TKO” (April 18, 2021), available at:
https://www.cbssports.com/boxing/news/jake-paul-vs-ben-askren-fight-results-highlights-paul-
crushes-askren-for-first-round-tko/live/; Taylor Lorenz, The New York Times, “Jake Paul
Promised Them Fame. Was It Worth the Price?” (April 22, 2021), available at:
https://www.nytimes.com/2021/04/22/style/jake-paul-team-10.html.
29
   Taylor Lorenz, The New York Times, “Jake Paul Promised Them Fame. Was It Worth the
Price?” (April 22, 2021), available at: https://www.nytimes.com/2021/04/22/style/jake-paul-
team-10.html; Derrick Bryson Taylor and Taylor Lorenz, The New York Times, “F.B.I. Searches
Jake Paul’s California Home” (August 5, 2020), available at:
https://www.nytimes.com/2020/08/05/us/jake-paul-fbi-raid.html?searchResultPosition=2; Jonah
Engel Bromwich, The New York Times, “Disney Splits With the YouTube Star Jake Paul” (July
25, 2017), available at: https://www.nytimes.com/2017/07/24/arts/television/disney-jake-
paul.html?searchResultPosition=3; Jonah E. Bromwich, The New York Times, “Jake Paul, a
Reality Villian for the YouTube Generation” (July 21, 2017), available at:
https://www.nytimes.com/2017/07/20/arts/who-is-jake-paul.html?searchResultPosition=4;
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 36

former Olympic wrestler, NCAA champion wrestler, former MMA welterweight champion for
Bellator and One and fought in twenty-two UFC fights with a record of nineteen wins, two loses
and one no-contest.30

        Therefore, there can be no doubt that Triller’s conversion claim arises from activity
protected by the Anti-SLAPP Statement because: (1) the Reference Video assisted and advanced
the preparation and creation of the 4/22/21 Podcast (which itself was a matter of public interest);
and (2) the 4/22/21 Podcast used the Reference Video to comment on and critique matters of
substantial public interest, including the Broadcast, the Fight, Jake Paul and Ben Askren.

       B.      Prong Two: Triller Cannot Show a Probability of Prevailing on the Merits of
               its Conversion Claim

         Under prong two, Triller bears the burden to “establish[] that there is a probability that
[it] will prevail on the claim.” C.C.P. § 425.16(b)(1). When, as here, an anti-SLAPP motion is
based on “deficiencies in the plaintiff’s complaint, the motion must be treated in the same
manner as a motion under Rule 12(b)(6) except that the attorney’s fees provision of § 425.16(c)
applies.” Planned Parenthood Federation of America, Inc. v. Center for Medical Progress, 890
F.3d 828, 834 (9th Cir. 2018) (quoting Rogers v. Home Shopping Network, Inc., 57 F.Supp.2d
973, 983 (C.D. Cal. 1999)).

        Here, Triller’s conversion claim fails as a matter of law because it is preempted by the
Copyright Act. Section 301(a) of the Copyright Act preempts all state law claims that meet the
following two-prong test: (1) the claims “come within the subject matter of copyright” and
(2) the claims seek to enforce rights “equivalent to any of the exclusive rights within the general
scope of copyright[.]” 17 U.S.C. § 301(a). Under Section 301(a), courts uniformly find that state
law claims are preempted when the claims arise from allegations that the defendant exploited a
copyrighted work. See Fleet v. CBS, Inc. 50 Cal.App.4th 1911, 1924 (1996) (“A claim asserted
to prevent nothing more than the reproduction, performance, distribution or display of a dramatic



Taylor Lorenz, The New York Times, “Jake Paul Charged With Misdemeanor Trespassing After
Mall Looting” (July 4, 2020), available at: https://www.nytimes.com/2020/06/04/style/jake-
paul-charged-protests.html?searchResultPosition=5; Alex Williams, The New York Times, “How
Jake Paul Set the Internet Ablaze” (September 8, 2017), available at:
https://www.nytimes.com/2017/09/08/fashion/jake-paul-team-10-
youtube.html?searchResultPosition=6.
30
   Team USA, “Olympic Wrester Ben Askren Heads To The Boxing Ring Against Jake Paul On
April 17” (April 13, 2021), available at: https://www.teamusa.org/USA-
Wrestling/Features/2021/April/13/Ben-Askren-fight-vs-Jake-Paul; UFC Stats, “Ben Askren”,
available at: http://ufcstats.com/fighter-
details/0b31f87be71ebbb1#:~:text=Weight%3A%20170%20lbs.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 37

performance captured on film is subsumed by copyright law and preempted”).31

        As a threshold matter, Triller’s conversion claim is comprised solely of threadbare
recitals and legal conclusions that fail as a matter of law. Further, Triller’s FAC concedes that its
conversion claim is preempted by the Copyright Act.

        As to the first element of copyright preemption, Triller’s FAC explicitly concedes that the
Broadcast comes within the subject matter of copyright. In the conversion claim itself, Triller
specifically refers to: (1) its “right to possess the copyrights to the Broadcast”; (2) that Our
Clients’ alleged “conduct as set forth herein … substantially interfered with Plaintiff’s property”;
and (3) Our Clients’ alleged “objective” was “depriving [Triller] of its copyright ownership”.
FAC, ¶¶ 44-46. Moreover, Triller’s FAC describes the Broadcast as a “television broadcast”
and “audio/visual” work. Id., ¶¶ 1, 17 (incorporated by reference into the conversion claim by
Paragraph 43 of the FAC). Indeed, Triller registered the Broadcast as a “motion picture” with
the Copyright Office, according to the Copyright Office’s website. Finally, the FAC consistently
uses terms, like “copyright owner” to describe Triller, and “copyrighted work” to refer to the
Broadcast. Id., ¶¶ 1, 3, 5-6, 9-10, 17-18, 23, 26, 31, 39, 44, 46, 50, 52-54, 58.

        The Copyright Act explicitly states that “motion pictures and other audiovisual works”
are copyrightable subject matter.”32 17 U.S.C. § 102(a)(6). Therefore, there can be no doubt that
Triller’s conversion claim involves property that comes within the subject matter of copyright.

        As to the second element of copyright preemption, Triller’s FAC explicitly concedes that
its conversion claim seeks to enforce rights equivalent to the exclusive rights within the general
scope of copyright. In its conversion claim, Triller does not allege any specific acts constituting

31
   See also Laws v. Sony Music Entertainment, Inc., 448 F.3d 1134, 1137-38 (9th Cir. 2006)
(holding Right of Publicity Claims arising from use of a sound recording in a music video were
preempted); Motown Record Corp. v. George A. Hormel & Co., 657 F. Supp. 1236, 1238-40
(C.D. Cal. 1987) (holding Right of Publicity Claims based on the use of look-a-like performers
singing the musical group’s signature musical composition were preempted because the claims
arose from the “use of a copyrighted work”); Fleet, 50 Cal.App.4th at 1919-20 (holding actors’
Right of Publicity claims for unpaid use of their performances in a film were preempted);
Baltimore Orioles, Inc. v. Major League Baseball Players Ass’n, 805 F.2d 663, 674 (7th Cir.
1986) (holding baseball players’ Right of Publicity Claims based on baseball game broadcasts
were preempted); Ahn v. Midway Manufacturing Co., 965 F. Supp. 1134, 1138 (N.D. Ill. 1997)
(holding that videos taped for purposes of creating videogame came were preempted).
32
   The Copyright Act defines “motion pictures” as “audiovisual works consisting of a series of
related images which, when shown in succession, impart an impression of motion, together with
accompanying sounds, if any.” 17 U.S.C. § 101 (definition of “motion picture”). The Copyright
Act defines “audiovisual works” as “works that consist of a series of related images which are
intrinsically intended to be shown by the use of machines, or devices such as projectors, viewers,
or electronic equipment, together with accompanying sounds, if any, regardless of the nature of
the material objects, such as films or tapes, in which the works are embodied.” Id. (definition of
“audiovisual works”).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 38

conversion; instead, it alleges that by “virtue of [Our Clients’ alleged] conduct as set forth
herein,” Our Clients purported objective was “depriving Plaintiff of its copyright ownership” in
the Broadcast. See FAC, ¶¶ 45-46. The conduct Triller appears to be referring to is that Our
Clients’ allegedly “uploaded, distributed and publicly displayed, without authorization, the
Broadcast to the users of the [Podcast’s] YouTube channel.” Id., ¶¶ 2; see also Id., ¶¶ 3, 5, 11-
13, 19-23. In other words, Triller is alleging that Our Clients violated the reproduction right,
public distribution right and public performance right of Section 106 of the Copyright Act. See
17 U.S.C. §§ 106(1) & 106(3-4).

        Thus, Our Clients will, unquestionably, prevail on their Anti-SLAPP Motion.
Consequently, as the prevailing defendant, Triller will be ordered to pay Our Clients’ attorneys’
fees. See C.C.P. § 425.16(c) (“a prevailing defendant on a special motion to strike shall be
entitled to recover his or her attorney’s fees and costs.”) (emphasis added). When Our Clients
both move and prevail on their Anti-SLAPP motion, they will expose Triller’s lawsuit as a direct
attack on the First Amendment and that its bellicose and fallacious public statements were an
attempt to punish and silence Our Clients for lawfully criticizing Triller.

VI.    Triller’s Computer Fraud and Abuse Act Claim Fails as a Matter of Law

        In our 6/1/21 Letter, we provided a detailed explanation why Triller’s claim that Our
Clients violated the Computer Fraud and Abuse Act (“CFAA”) is devoid of merit and
preposterous as every other claim in the FAC. Stunningly, Triller effectively concedes this point
because your 6/8/21 Letter completely fails to address the CFAA claim whatsoever – let alone a
single argument raised in our 6/1/21 Letter.

        It is clear that Triller’s CFAA claim is made under 18 U.S.C. Section 1030(a)(4) because
Triller’s FAC merely regurgitates a series of legal conclusions that parrots the statute.33

        Not only are these allegations insufficient to plead a claim under 18 U.S.C. Section
1030(a)(4), they also completely fail to satisfy the particularity requirement for the fraud element
of this claim. See Synopsys, Inc. v. Ubiquity Networks, Inc., 313 F.Supp.3d 1056, 1072 (N.D.
Cal. 2018) (“For the § 1030(a)(4) claim, [a plaintiff] must also allege facts supporting a knowing
intent to defraud [the plaintiff] with particularity under [F.R.C.P.] Rule 9.”) (citing Oracle

33
   Compare 18 U.S.C. § 1030(a)(4) (making it a crime to “Knowingly and with intent to defraud,
accesses a protected computer without authorization, or exceeds authorized access, and by means
of such conduct further the intended fraud and obtains anything of value, unless the object of the
fraud and the thing obtained consists only of the use of the computer and the value of such use is
not more than $5,000 in any 1-year period.”) with FAC, ¶ 49 (“Upon information and belief,
Defendants, without authorization or by exceeding the scope of granted authorization, accessed a
protected computer containing Plaintiff’s live internet streams of the Broadcast, and knowingly
and with intent to defraud, unlawfully copied, distributed and publicly displayed the
Broadcast.”).
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 39

America, Inc. v. Service Key, LLC, 2012 WL 6019580, at *6 (N.D. Cal. 2012) (“Rule 9(b)
plainly applies to section 1030(a)(4)’s requirement that the defendant’s acts further intended
fraud”).

        Moreover, Triller makes absolutely no attempt to plead the $5,000 damages requirement.
The CFAA defines “damage” as “any impairment to the integrity or availability of data, a
program, a system, or information.” 18 U.S.C. § 1030(e)(8). The CFAA defines “loss” as “any
reasonable cost to any victim, including the cost of responding to an offense, conducting a
damage assessment, and restoring the data, program, system, or information to its condition prior
to the offense, and any revenue lost, cost incurred, or other consequential damages incurred
because of the interruption of service.” 18 U.S.C. § 1030(e)(11).

        The Supreme Court recently stated that the “statutory definitions of ‘damage’ and ‘loss’
thus focus on technological harms-such as corruption of files–of the type unauthorized users
cause to computer systems and data” and are “ill fitted” to “remediating ‘misuse’” of
information. Van Buren v. United States, 141 S.Ct. 1648, 1660 (2021) (emphasis added)

        This distinction between remediable “technological harms” versus non-remediable
“misuse” has been repeatedly reiterated by the Ninth Circuit. “As explained by the Ninth
Circuit, ‘the plain language of the CFAA targets the unauthorized procurement or alternation of
information, not its misuse or misappropriation.” Synopsys, 313 F.Supp.3d at 1070 (emphasis
added; internal quotes and brackets omitted) (quoting U.S. v. Nosal, 676 F.3d 854, 863 (9th Cir.
2012)); In re General Capacitor, 325 F.Supp.3d 1029, 1040 (N.D. Cal. 2018) (same); Brodsky v.
Apple, Inc., 445 F.Supp.3d 110, 128-29 (N.D. Cal. 2020) (same). As the Ninth Circuit further
explained: this is because the “CFAA is best understood as an anti-intrusion statute and not as a
‘misappropriation statute.’” hiQLabs, Inc. v. LinkedIn Corp., 938 F.3d 985, 1000 (9th Cir.
2019) (emphasis added) (quoting Nosal, 676 F.3d at 857-858).

        Consequently, both the Supreme Court and the Ninth Circuit have held that the CFAA
has a “narrow conception of loss” due to the CFAA’s “references to damage assessments, data
restoration, and interruption of service”, which “clearly limits its focus to harms caused by
computer intrusions, not general injuries unrelated to the hacking itself.” Andrews v. Sirius XM
Radio Inc., 932 F.3d 1253, 1262-63 (9th Cir. 2019); Van Buren, 141 S.Ct. at 1660 (“Limiting
‘damage’ and ‘loss’ in this way makes sense in a scheme ‘aimed at preventing the typical
consequences of hacking.’”) (quoting Royal Truck & Trailer Sales and Service, Inc. v. Kraft, 974
F.3d 756, 760 (6th Cir. 2020)).

        Andrews is directly on point. There, the plaintiff’s “theory of loss was that he and his
fellow class members were denied profits they might have received from commodifying the
personal information that the defendant allegedly obtained through unlawful means.” 932 F.3d
at 1262 (internal brackets omitted). The plaintiff argued that, since the defendant “allegedly
stole the personal information without compensating him, he lost the value of that information
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 40

and the opportunity to sell it.” Id. The Ninth Circuit rejected this theory of loss because the
CFAA’s “narrow conception of ‘loss’ does not include a provision that aligns with plaintiff’s
theory.” Id.; see also Brodsky, 445 F.Supp.3d at 130-131 (same).

         Here, Triller makes the exact same fatal error as the plaintiffs in Andrews and Brodsky.
Triller fails to allege any damages or loss as a result of any purported intrusion. Rather, Triller’s
damages theory is that the purported intrusion resulted in an alleged misappropriation and
exploitation of the Broadcast. See FAC, ¶ 49. This is emphasized by the “$50,000,000” in
damages that Triller requests for this claim, which is identical to its request for damages for its
copyright infringement claims. FAC, pp. 12:23-25, 13:16-18, 13:25-27. As the Ninth Circuit
has repeatedly explained, Triller cannot use the CFAA to recover damages from this purported
misappropriation.

        Furthermore, as discussed above, Our Clients did not unlawfully access any of Triller’s
computer system or of its affiliates. Rather, the Reference Video was copied the day after the
fight on April 18, 2021 from an existing YouTube video. Consequently, because the Reference
Video was taken from a third-party with no relationship to Triller, it cannot possibly prove any
damage or loss from an intrusion because it never happened.

        In sum, Triller’s CFAA claim fails as a matter of law and will not survive Our Clients’
Motion to Dismiss. Further, Triller’s highly deficient pleadings and complete failure to address
the arguments raised in our 6/1/21 Letter unequivocally demonstrate that Triller failed to
investigate the facts and law for Triller’s CFAA claim in violation of F.R.C.P. Rule 11.

VII.   Triller’s Vicarious Copyright Infringement Claim Fails as a Matter of Law

       In our 6/1/21 Letter, we demonstrated that Triller’s vicarious copyright infringement
claim epitomizes its complete failure to understand copyright law and is a violation of F.R.C.P.
Rule 11 by failing to conduct a prelitigation investigation into the law or facts.

        First, aside from mere legal conclusions, Triller does not allege facts demonstrating
copyright infringement by third parties. As the Ninth Circuit repeatedly explained, vicarious
copyright infringement requires pleading and proving “direct infringement by third parties.”
Oracle America, Inc. v. Hewlett Packard Enterprise Company, 971 F.3d 1042, 1050 (9th Cir.
2020) (quoting Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1169 (9th Cir. 2007); citing
Luvdarts, LLC v. AT&T Mobility, LLC, 710 F.3d 1068, 1071 (9th Cir. 2013)). Once again,
Triller mere regurgitates language from 17 U.S.C. Section 106 by alleging that Our Clients
allowed “users to engage in the unauthorized reproduction, adaptation, public display and public
performance of programming containing Plaintiff’s copyrighted Broadcast.” FAC, ¶ 54.
Further, as we explained in Section III.B. above, viewing a streaming a video over the internet
does not constitute copyright infringement because it does not implicate any of the rights set
forth in 17 U.S.C. Section 106.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 41

        Second, as demonstrated above, the YouTube analytics for the Reference Video
demonstrate that – aside from Our Clients (and perhaps Triller and Triller’s attorneys) no one
viewed the Reference Video until May 3, 2021. On May 3, 2021, the Reference Video received
a spike in views due to online commentators responding to Mr. St. Claire’s statements in the
May 3, 2021 Reuters article. See Fns. 20 & 22. Therefore, Triller itself is directly responsible
for driving viewers to the Reference Video.

       Third, as explained in Section III.C.5. above, Triller makes the verifiably false allegation
that “Defendants derived a financial benefit from such users’ activities on the aforementioned
websites by directing such users to external and/or shareable payment links, such as PayPal links,
whereby users could remit direct payments to Defendants in order to compensate, fund and
endorse each respective Defendants’ infringement of Plaintiff’s Broadcast.” FAC, ¶ 56.

        Shockingly, in your 6/8/21 Letter, Triller argues that pointing out this demonstrably false
allegation “misses the point.” 6/8/21 Letter, p. 3. But that is exactly the point: Triller has
repeatedly made false allegations about Our Clients in its pleadings to the court in violation of
F.R.C.P. Rule 11(b) and California Rule of Professional Conduct 3.3. Further, contrary to
Triller’s preposterous assertion, our 6/1/21 Letter explicitly denied Our Clients “monetized their
[purported] unlawful actions” such as “generating advertising revenue.” 6/8/21 Letter, p. 3. Our
6/1/21 Letter explicitly told you that the Reference Video was not monetized because: (1) the
“Zach the Sound Lad” channel is not eligible for monetization; and (2) TEI would not
monetize the channel even if it was eligible. Either Triller is materially misrepresenting the
contents of our 6/1/21 Letter or failed to read it altogether.

         These facts unequivocally demonstrate that Triller cannot prove the necessary element
for its vicarious copyright infringement claim that Our Clients had a “direct financial interest in
the infringing activity”. See Erickson Productions, Inc. v. Kast, 921 F.3d 822, 829 (9th Cir.
2019) (quoting VHT, Inc. v. Zillow Group, Inc., 918 F.3d 723, 745 (9th Cir. 2019)). To satisfy
this requirement, Triller must plead and prove “a causal relationship between the infringing
activity and any financial benefit a defendant reaps.” Erickson Productions, 921 F.3d at 829
(emphasis added) (quoting Ellison v. Robertson, 357 F.3d 1072, 1079 (9th Cir. 2004)). A causal
relationship exists “where the availability of infringing material acts as a draw for customers”
and not “just an added benefit.” Erickson Productions, 921 F.3d at 829 (quoting Ellison, 357
F.3d at 1078-79). Theories based on mere claims that the allegedly infringing material
“enhanced the general attractiveness” of a website or that the benefit was “avoiding license fees
[a defendant] would have otherwise been required to pay” are completely inadequate. Erickson
Productions, 921 F.3d at 829-831.

        Under no circumstances can Triller meet the “direct financial interest” requirement. The
Reference Video was not and could not be monetized and, therefore, there was no financial
benefit received from the Reference Video by Our Clients. Any argument to the contrary is
either based on rank and unsupported speculation or made in bad faith.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 42

       In sum, Triller’s vicarious copyright infringement claim is equally bizarre and meritless
as each and every other claim in Triller’s FAC.

VIII. Meet and Confer

        We are utterly appalled by Triller repeatedly making false statements of law and fact in
its pleadings and correspondence. Triller has effectively made it Our Clients’ responsibility to
educate Triller – not only on the law and facts concerning each of its claims – but how to draft a
well-pled complaint in the first instance. Instead of recognizing Our Clients’ generosity and
gracefully exiting stage left, Triller continues to demonstrate its bad faith by responding with
even more demonstrably false statements of law and fact. There is absolutely no excuse for
this and we demand it end immediately.

        At this stage, it is nearly impossible for us to conceive how a second amended complaint
– which would be Triller’s fifth opportunity to draft a complaint regarding the Broadcast and
fourth against Our Clients – could possibly cure the fatal defects to each and every claim in the
FAC as we have explained above. The proposals set forth in your 6/8/21 Letter do not cure the
fatal defects as to each and every claim set forth in the FAC whatsoever.34

         In a gesture of good faith, Our Clients are willing to review any proposed second
amended complaint to see if Triller can actually plead a single viable claim – particularly one
that does not make demonstrably false allegations. While Our Clients are not hopeful that
Triller could cure such defects, they are willing to provide Triller that opportunity. If Triller is
somehow able to cure these fatal defects (which we do not believe it can), Our Clients would be
willing to stipulate to the filing of a second amended complaint.

       If, however, Triller is unable to cure the fatal defects as to each and every claim in the
FAC, Our Clients position is that Triller must dismiss its abusive and harassing FAC with
prejudice. Our Clients will even incentivize Triller dismissing the FAC with prejudice by not
pursuing attorneys’ fee for the copyright claims. See Nutrivita Laboratories, Inc. v. VBS
Distribution Inc., 160 F.Supp.3d 1184, 1189-90 (C.D. Cal. 2016) (holding plaintiff’s dismissal of
copyright infringement case with prejudice results in the defendant being the prevailing party).

       Please provide us with Triller’s proposed second amended complaint by July 8, 2021 so
that we may schedule a time to meet and confer telephonically by July 15, 2021.

       Be advised: if Triller continues to make false statements of law and fact in its pleadings

34
  In your 6/8/21 Letter, you asked us to stipulate to a second amended complaint that would:
(1) properly plead copyright registration; (2) removing the demonstrably false allegations of
Paragraph 56 to include language of “generating advertising revenue”; and (3) drop the
conversion and Section 553 claims.
Farhad Novian, Michael O’Brien and Alexander Brendon Gura
June 29, 2021
Page 43

and correspondence or propose another fatally defective complaint, Our Clients position is that
Triller has refused to meet and confer in good faith and will file their Motion to Dismiss and
Anti-SLAPP Motion. If Triller insists on using the judicial process and the press for
intimidation, Our Clients will use them for vindication.

       Govern yourselves and client accordingly or face the consequences.

         This letter does not constitute a complete statement of all of Our Clients’ rights, defenses,
contentions, legal theories or the facts in support thereof. Nothing stated herein is intended, nor
shall it constitute, a waiver or relinquishment of any of Our Clients’ rights, defenses, or
remedies, whether legal or equitable, all of which are hereby expressly reserved.


                                                       Very truly yours,



                                                       Lincoln D. Bandlow
EXHIBIT A
5/23/2021                                     Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION




     Jake Paul Fight Was A Disaster - H3 Podcast # 244
     1,073,167 views • Apr 22, 2021                                28K            2.1K            SHARE     SAVE



                 H3 Podcast
                                                                                                    JOIN    SUBSCRIBE
                 2.92M subscribers


                 Thank you to http://MagicSpoon.com/H3 for sponsoring this episode!
                 Become a member for access to the episodes a day early with no ads and no cuts:
                 http://youtube.com/h3podcast/join

                 TEDDY FRESH...http://teddyfresh.com
                 H3 MERCH... http://h3h3shop.com

                 Follow us on Social Media:
                 https://twitter.com/theh3podcast
                 https://www.instagram.com/h3_podcast

                 Follow Teddy Fresh Social Media:
                 https://teddyfresh.com
                 https://instagram.com/teddyfresh
                 https://twitter.com/teddyfresh
                 SHOW LESS
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                             1/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION


       All       Podcasts         Related        From H3 Podcast               Recently uploaded                 Watched


                                      Jake Paul & Triller Are Suing Me - H3 After Dark # 35
                                      H3 Podcast
                                      1.8M views • Streamed 2 weeks ago

                           3:05:16

                                      James Charles Entire Channel Demonetized by YouTube - Frenemies # 32
                                      H3 Podcast
                                      4.5M views • 1 month ago

                           2:02:53

                                      Humanity Is Doomed - H3 Podcast # 245
                                      H3 Podcast
                                      1M views • 3 weeks ago

                           2:03:25

                                      Logan Paul Says Ethan Is Scum Of The Internet - H3 After Dark #21
                                      H3 Podcast
                                      1.3M views • Streamed 3 months ago

                           2:16:50

                                      Lawyer Reacts | Josh Duggar Released from Custody. Full Hearing
                                      Breakdown
                                      Emily D. Baker
                                      313K views • Streamed 2 weeks ago
                           2:07:35

                                      A Closer Look: Kenneth Copeland - H3 Podcast #232
                                      H3 Podcast
                                      869K views • 4 months ago

                           1:27:53

                                      Joe Rogan Trashed Hila On His Podcast - H3 After Dark # 37
                                      H3 Podcast
                                      1.1M views • Streamed 1 day ago
                                       New
                           2:14:31

                                      The Belle Delphine Mystery & Our New Studio - H3 Podcast # 246
                                      H3 Podcast
                                      879K views • 2 days ago
                                       New
                           1:38:42

                                      Lawyer Reacts | Let's Talk...about the legal side of the Dobrik Cancellation.
                                      Emily D. Baker
                                      113K views • Streamed 2 months ago

     SKIP NAVIGATION2:26:01
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                                2/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION2:26:01

                                      We're Not Done With James Charles - H3 Podcast # 242
                                      H3 Podcast
                                      1.4M views • 1 month ago

                           1:40:06

                                      The American Meltdown - H3 Podcast #230
                                      H3 Podcast
                                      1M views • Streamed 4 months ago

                           2:49:01

                                      Infowars Attacks Ethan - H3 Podcast # 243
                                      H3 Podcast
                                      948K views • 1 month ago

                           1:47:46

                                      Jake Paul Exposed By Bombshell New York Times Article - H3 After Dark #
                                      33
                                      H3 Podcast
                                      1.8M views • Streamed 4 weeks ago
                           2:53:30

                                      GET THIS CRAP OFF UR CAR!! - Cheugy Design 101
                                      iDubbbzTV
                                      490K views • 1 day ago
                                       New
                             12:13

                                      Does YouTube Have a Predator Problem? - H3 Podcast #231
                                      H3 Podcast
                                      885K views • 4 months ago

                           1:39:22

                                      Case Brief | The Triller v. The H3 Podcast Lawsuit
                                      Emily D. Baker
                                      40K views • 1 week ago

                             40:49

                                      Jeff Wittek, David Dobrik, & TRIVIA! - Frenemies # 33
                                      H3 Podcast
                                      4.1M views • 3 weeks ago




                                      Corpse Husband, Psycho Twitch Streamers, Joe Rogan Is Tiny Joker - H3
                                      Podcast #233
                                      H3 Podcast
                                      867K views • 3 months ago


                                      Twitch Hot Tubs & Bitconnect Carlos Calls In - H3 After Dark # 34
                                      H3 Podcast
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                      3/5
5/23/2021                                          Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION
                                      1.4M views • Streamed 3 weeks ago




                                      Shane Dawson, Dr DisRespect, Tati Westbrook, Chris D'Elia - H3 Podcast
                                      #196
                                      H3 Podcast
                                      1.6M views • 10 months ago



                                                               SHOW MORE


     6,278 Comments                     SORT BY


               Add a public comment...




               bee 1 month ago
               so nice of hila to lend this guy her channel <3

                    3.1K           REPLY

                   View 47 replies


               Liquid Richard 4 weeks ago
               Dan's off- mic laugh lowkey cures my depression

                    1K           REPLY

                   View 13 replies


               Kylee Haynes 1 month ago
               Ethan: Looks for compliments
               Ethan: Receives compliments
               Ethan: I don't wanna hear that Dan.

                    781           REPLY

                   View reply


               Dad 1 month ago
               I always find it odd when Ethan and the crew assume the audience doesn’t want to see
               behind the scene content? Foot Soldiers are here for it ALL.

                    562           REPLY

                   View 2 replies


               Mitch Davey 1 month ago
               I love how Ethan is slightly off center of the shot when Hila is gone so we feel her absence.

               683                REPLY
     SKIP NAVIGATION
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                      4/5
5/23/2021                                        Jake Paul Fight Was A Disaster - H3 Podcast # 244 - YouTube
     SKIP NAVIGATION
                   View 7 replies


               Finn Kafka 1 month ago
               Ethan is literally Michael Scott seeking compliments and approval from his employees. Never
               gets old for me.

                    10K           REPLY

                   View 84 replies


               Fahmida 4 weeks ago
               I dont think it’s weird that Zach’s parents are like “Stay until you’re 50”. I promise there are a
               lot of foreign parents out there who fully expect you to live with them until you get married

                    327           REPLY

                   View 17 replies


               c 1 month ago
               Zach kills me with his soundbites, when Ethan and Dan were talking about Frank and the "F
               word" I was thinking "please play Snoop FUCK, do it play the Snoop" and Zach comes in with
               the FUCK soundbite hahahaha

                    478           REPLY

                   View 5 replies


               SharpieElectricity 1 month ago
               Ethan there's literally no need to feel insecure about anything when you pulled a girl like Hila.
               It's good that you want to be healthier and drop some weight but you shouldn't be putting
               yourself down. You have way more to offer than just your looks!

                    179           REPLY

                   View 8 replies


               Sara Strohschein       4 weeks ago (edited)
               My grandma lives like 2 miles away from where George Floyd was killed. She says the whole
               area has felt so dark ever since. But the second they announced the guilty verdict, she felt a
               huge wave a darkness weight lift and like she could finally breathe again... idk, I just felt like
               that was so sad yet strangely poetic

                    124           REPLY

                   View 4 replies


               Ricky 1 month ago (edited)
               Hey H3,
               Could you set up a camera in front of Ethan the next time he sits down to get in costume? A
               time lapse of seeing the magic happen would be awesome.

     SKIP NAVIGATION
               2 9K
https://www.youtube.com/watch?v=bfKPts4BJkA                                                                         5/5
EXHIBIT B
5/23/2021                                                        H3 Podcast - YouTube
     SKIP NAVIGATION




    Home

                                                                                                         Merch Store



    Explore

                                      H3 Podcast
                                                                                JOIN         SUBSCRIBE
                                      2.92M subscribers
 Subscriptions
                                   HOME           VIDEOS              PLAYLISTS             COMMUNITY                  CH



    Library




                       PLAY ALL




                            2:14:31                             1:38:42                           2:03:37

                 shed Hila On         The Belle Delphine Mystery          Trisha & Ethan Got Bullied &        James Charles Is B
                 H3 After Dar…        & Our New Studio - H3…              Are Fighting Back -…                Sued & Bill Gates C
                                      879K views • 2 days ago             3M views • 5 days ago               1.8M views •
                 ago                                                                                          Streamed 1 week ago




                 VE!          PLAY ALL




                            3:20:45                             3:05:16                           2:46:51

                 s Is Being           Jake Paul & Triller Are Suing       Twitch Hot Tubs &                   Jake Paul Exposed
                 tes Calls In -…      Me - H3 After Dark # 35             Bitconnect Carlos Calls In …        Bombshell New Yo
                                      H3 Podcast                          H3 Podcast                          H3 Podcast
                                      1.8M views •                        1.4M views •                        1.8M views •
                 k ago                Streamed 2 weeks ago                Streamed 3 weeks ago                Streamed 4 weeks ag

     SKIP NAVIGATION
https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw                                                                      1/4
5/23/2021                                                           H3 Podcast - YouTube
     SKIP NAVIGATION

                          PLAY ALL




    Home

                                                                                                             Merch Store


                             2:03:37                               2:04:15                                32:59
    Explore

                  Got Bullied &        Ethan Embarrassed Himself
                                       H3 Podcast                            Trisha & Ethan Go To                  Trisha's Birthday
                 ack -…                In Front Of Trisha's Family …              JOIN For HerSUBSCRIBE
                                                                             Disneyland         Birthda…           Celebration - Frene
                                       2.92M subscribers
                                       H3 Podcast                            H3 Podcast                            H3 Podcast
 Subscriptions
                 ys ago                3.5M views • 1 week ago               2M views • 2 weeks ago                3.6M views • 2 weeks
                                  HOME             VIDEOS              PLAYLISTS               COMMUNITY                   CH


    Library      rt          PLAY ALL




                             1:27:53                               1:16:25                               1:45:26

                  Kenneth              Content Court: Jared Leto             Content Court: The ACE                Content Court:
                  Podcast…                                                   Family                                TheQuartering
                                       H3 Podcast
                                       860K views • 5 months ago             H3 Podcast                            H3 Podcast
              months ago                                                     1.3M views • 6 months ago             1M views • 7 months




                 ests          PLAY ALL




                             1:31:43                               1:17:24                               2:01:14

                  - H3 Podcast         Tim Dillon - H3 Podcast               Whitney Cummings - H3                 Tom Segura & Chri
                                       #224                                  Podcast #223                          H3 Podcast #221
                                       H3 Podcast                            H3 Podcast                            H3 Podcast
              months ago               404K views • 7 months ago             484K views • 7 months ago             422K views • 7 month




                 ly videos             PLAY ALL
                 le to members of this channel. Automatically updated.

     SKIP NAVIGATION
https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw                                                                            2/4
5/23/2021                                                           H3 Podcast - YouTube
     SKIP NAVIGATION




    Home                     1:41:17                               1:56:28                               2:01:55

                 sha Goes To           (Members) Trisha & Ethan              (Members) Ethan                 Merch(Members)
                                                                                                                   Store      Trisha
                 rissy Teigen …        Got Bullied - Frenemies # 36          Embarrassed Himself In…               Celebration - Frene
                                       5 days ago                            1 week ago                            2 weeks ago
    Explore

                                       H3 Podcast
                                                                                   JOIN         SUBSCRIBE
                                       2.92M subscribers
                         PLAY ALL
 Subscriptions
                                  HOME              VIDEOS             PLAYLISTS               COMMUNITY                   CH


    Library




                             2:12:06                               1:57:50                               2:05:05

                 (Defending            Someone On The Crew Is A              The Fate Of Frenemies With            H3 After Dark (Talk
                 he Wicked…            Psychopath & Papa John…               Dr. Drew - Frenemies #14              About The Trisha T
                                       H3 Podcast                            H3 Podcast                            H3 Podcast
                                       989K views • 5 months ago             2.8M views • 5 months ago             1.5M views •
                 ths ago                                                                                           Streamed 5 months a




                         PLAY ALL




                             1:53:41                               1:53:19                               1:27:07

                 ael Stevens) -        A Lot Happened While We               Chris D'Elia - H3 Podcast             Shane Dawson vs C
                  01                   Were Gone... - H3 Podcast…            #103                                  Cheese Pizza Lies
                                       H3 Podcast                            H3 Podcast                            H3 Podcast
                                       898K views •                          860K views •                          1.4M views •
                 s ago                 Streamed 2 years ago                  Streamed 2 years ago                  Streamed 2 years ago




                         PLAY ALL




https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw                                                                            3/4
5/23/2021                                                             H3 Podcast - YouTube




                                59:51                                 48:44                                  32:59

                   - Justin              H3 Podcast #2 - PewDiePie             H3 Podcast #3 - Vsauce                 H3 Podcast #4 - iD
    Home         reator of Ric…          (Felix Kjellberg)                     (Michael Stevens)
                                                                                                                      H3 Podcast
                                         H3 Podcast                            H3 Podcast                       Merch1.2M
                                                                                                                      Store views • 4 years a
                 ears ago                519K views • 4 years ago              342K views • 4 years ago

    Explore

                                         H3 Podcast
                 ads             PLAY ALL                                            JOIN         SUBSCRIBE
                                      2.92M subscribers
 Subscriptions
                                  HOME               VIDEOS              PLAYLISTS                COMMUNITY                    CH


    Library




                               2:04:58                               2:10:05                                2:38:18

              52 - Shane                 H3 Podcast #7 - Post                  H3 Podcast #39 - Post                  H3 Podcast #10 - T
                                         Malone & Joji                         Malone                                 About Jake Paul, L
                 ears ago                9.2M views • 4 years ago              7.9M views • 3 years ago               7.1M views • 3 years a
                                         CC




                 CHANNELS




                 roductions                   H3 Podcast Highlights                      Ethan and Hila
                 subscribers                      1.6M subscribers                      2.09M subscribers


                 SCRIBE                             SUBSCRIBE                                SUBSCRIBE




https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw                                                                                 4/4
EXHIBIT C
(46) Jake Knockout - YouTube                                                                             5/27/21, 1:50 PM




     Jake Knockout
         Private

     65 views • Apr 18, 2021                                                                1       0             SHARE



                   Zach The Sound Lad
                                                                                                              ANALYTICS
                   524 subscribers




                                              Comments are not supported on private videos. Learn more



https://www.youtube.com/watch?v=-G7u36dpmL8                                                                   Page 1 of 3
(46) Jake Knockout - YouTube                  5/27/21, 1:50 PM




https://www.youtube.com/watch?v=-G7u36dpmL8        Page 2 of 3
(46) Jake Knockout - YouTube                  5/27/21, 1:50 PM




https://www.youtube.com/watch?v=-G7u36dpmL8       Page 3 of 3
EXHIBIT N
 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   MICHAEL O’BRIEN (SBN 277244)
 3   michaelo@novianlaw.com
     ALEXANDER BRENDON GURA (SBN 305096)
 4   gura@novianlaw.com
 5   NOVIAN & NOVIAN, LLP
     1801 Century Park East, Suite 1201
 6   Los Angeles, California 90067
 7   Telephone: (310) 553-1222
     Facsimile: (310) 553-0222
 8

 9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA

12   TRILLER FIGHT CLUB II LLC, a            CASE NO.: 2:21-cv-03502-PA-RAO
13   Delaware limited liability company,
                                             [PROPOSED] SECOND AMENDED
14               Plaintiff,                  COMPLAINT FOR:
15                                             1. COPYRIGHT INFRINGEMENT
           vs.                                 2. VICARIOUS COPYRIGHT
16                                                INFRINGEMENT
17   TED ENTERTAINMENT, INC. a                 3. VIOLATION OF THE FEDERAL
     California corporation; TEDDY FRESH,         COMMUNICATIONS ACT:
18   INC, a California corporation; ETHAN         47 U.S.C. § 605
19   KLEIN, an individual; HILA KLEIN, an
     individual; and Does 1-10,              JURY TRIAL DEMANDED
20

21               Defendants.
22

23

24

25

26

27

28


                          [PROPOSED] SECOND AMENDED COMPLAINT
 1         Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
 2   (“Plaintiff” or “Triller”), hereby complains against Defendants Ted Entertainment,
 3   Inc. (“TEI”), Teddy Fresh, Inc. (“Teddy Fresh”), Ethan Klein (“Mr. Klein”), Hila
 4   Klein (“Mrs. Klein”), and Does 1-10 (collectively, “Defendants”), alleging as follows:
 5                               NATURE OF THIS ACTION
 6         1.     Plaintiff is the copyright owner and publisher of the Triller Fight Club
 7   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
 8   bouts and the entire television broadcast, exhibited via closed circuit television and via
 9   encrypted satellite signal (the “Broadcast”). Plaintiff’s copyright in the Broadcast
10   bears Registration Number PA 2-290-040, became effective on April 30, 2021, and
11   was decided on May 4, 2021. A true and correct copy of Plaintiff’s certificate of
12   registration is attached hereto Exhibit A.
13         2.     The Broadcast originated via satellite uplink and was subsequently re-
14   transmitted to cable systems and satellite companies via satellite signal and/or
15   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
16   authorized online platforms. The Broadcast was then made available to consumers for
17   purchase on a pay-per-view basis. Plaintiff’s certificate of registration reflects this
18   limited publication.
19         3.     Upon information and belief, Defendants own and operate the YouTube
20   channel                                      located                                    at
21   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw (the “YouTube
22   Channel”). Upon information and belief, the H3 Podcast and YouTube Channel earn
23   profits, including via (i) the YouTube Partner Program, (ii) sponsorships from
24   unaffiliated third-party individuals and entities, and (iii) the sale of merchandise
25   through businesses affiliated with Defendants, including, but not limited to, Teddy
26   Fresh. Upon information and belief, Defendants’ profits from their ownership and
27   operation of the YouTube Channel are tied to the number of views the YouTube
28   Channel receives.
                                              1
                            [PROPOSED] SECOND AMENDED COMPLAINT
 1           4.    Upon information and belief, Defendants did not purchase the Broadcast,
 2   but rather publicly admitted to having unlawfully “bootlegged” or “pirated” the
 3   Broadcast.1
 4           5.    Upon information and belief, on or about April 22, 2021, without
 5   requesting or receiving authorization, Defendants uploaded all or a substantial portion
 6   of the Broadcast, in unaltered form, as an “Unlisted” video on YouTube (the “Unlisted
 7   Video”), and publicly displayed the URL for the Unlisted Video on the YouTube
 8   Channel in Defendants’ video entitled “Jake Paul Fight Was A Disaster – H3 Podcast
 9   # 244,” available at https://youtu.be/bfKPts4BJkA (the “Distribution Video”). As
10   shown in the screenshot below, the URL for the Unlisted Video first appeared in the
11   Distribution Video at approximately 1:29:29 and remained visible through at least
12   approximately 1:30:58.
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     1
         See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
         p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                 2
                              [PROPOSED] SECOND AMENDED COMPLAINT
 1

 2         6.     Upon information and belief, the Distribution Video has been viewed at
 3   least 1,000,000 times, and continues to receive additional views with each passing day.
 4         7.     Upon information and belief, through its egregious conduct, Defendants
 5   unlawfully facilitated, participated, and induced other users to engage in the
 6   unauthorized reproduction, adaptation, distribution and public display of Plaintiff’s
 7   copyrighted Broadcast.
 8                              JURISDICTION AND VENUE
 9         8.     The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
10   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
11   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
12   United States. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §
13   1338(a), which states that district courts shall have original jurisdiction of any civil
14   action arising under any Act of Congress relating to patents, plant variety protection,
15   copyrights and trademarks.
16         9.     Venue is proper in this Court pursuant to 28 U.S.C § 1391(b)(2) because
17   Defendants reside in this judicial district. Alternatively, venue is also proper in this
18   Court pursuant to 28 U.S.C § 1391(b)(2) because a substantial part of the events or
19   omissions giving rise to the claims occurred in this district, and because Defendants’
20   unlawful actions were directed at this District.
21                                              PARTIES
22         10.    Plaintiff is a limited liability company incorporated under the laws of
23   Delaware and having its principal place of business in the State of California.
24         11.    Plaintiff is engaged in the business of distributing its copyrighted
25   materials as defined in 17 U.S.C. § 101, and offering such content, including the
26   Broadcast, for purchase on a pay-per-view basis to its paying customers over the
27   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and
28   effort in advertising, promoting, selling, and licensing programming such as the
                                             3
                           [PROPOSED] SECOND AMENDED COMPLAINT
 1   Broadcast.
 2         12.    Plaintiff owns the copyrights to the Broadcast. As the exclusive owner
 3   of the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
 4   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
 5   perform the Broadcast publicly.
 6         13.    TEI is a corporation registered to conduct business in the State of
 7   California. Upon information and belief, TEI owns and operates, among other things,
 8   the so-called H3 Podcast (the “H3 Podcast”) and the YouTube channel located at
 9   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw (the “YouTube
10   Channel”). Upon information and belief, TEI, through the H3 Podcast and YouTube
11   Channel, earns profits, including via (i) the YouTube Partner Program, (ii)
12   sponsorships from unaffiliated third-party individuals and entities, and (iii) the sale of
13   merchandise through businesses affiliated with Defendants, including, but not limited
14   to, Teddy Fresh.
15         14.    Teddy Fresh is a corporation registered to conduct business in the State
16   of California. Upon information and belief, Teddy Fresh is a clothing retailer. The
17   YouTube Channel and/or videos posted to the YouTube Channel contain links to a
18   website owned and/or operated by Teddy Fresh and through which consumers can
19   purchase Teddy Fresh merchandise.
20         15.    Mr. Klein is an individual residing in the State of California. Mr. Klein
21   is the Chief Executive Officer of TEI and the Secretary of Teddy Fresh.
22         16.    Mrs. Klein is an individual residing in the State of California. Mrs. Klein
23   is the Secretary of TEI, and the Chief Executive Officer, Chief Financial Officers, and
24   sole director of Teddy Fresh.
25                                   ALTER EGO ALLEGATIONS
26         17.    Upon information and belief, at all relevant times, there existed a unity of
27   interest between Defendants such that any individuality or separateness between them
28   has ceased. TEI and Teddy Fresh are the alter egos of Mr. Klein and Mrs. Klein in
                                             4
                           [PROPOSED] SECOND AMENDED COMPLAINT
 1   that:
 2           a. TEI and Teddy Fresh are, and at all relevant times were, mere shells,
 3              instrumentalities, and conduits through which Mr. Klein and Mrs.
 4              Klein carried on business in the name of TEI and Teddy Fresh, while
 5              exercising complete control and dominance over TEI and Teddy
 6              Fresh, their business and assets, to such an extent that any
 7              individuality or separateness between TEI and Teddy Fresh, on the
 8              one hand, and Mr. Klein and Mrs. Klein, on the other, did not exist.
 9              TEI and Teddy Fresh share, inter alia, corporate officers and directors,
10              as well as corporate offices.
11           b. TEI and Teddy Fresh were conceived, intended, and used by Mr. Klein
12              and Mrs. Klein as a device to avoid liability and for the purpose of
13              substituting an undercapitalized entity—namely, TEI and Teddy
14              Fresh—in the place of Mr. Klein and Mrs. Klein. TEI and Teddy
15              Fresh are, and at all times herein mentioned were, so inadequately
16              capitalized that, compared with the business done by Mr. Klein and
17              Mrs. Klein and the risks of loss, their capitalization was illusory and
18              trifling. In addition, many assets of TEI and Teddy Fresh were
19              transferred without adequate consideration to Mr. Klein and Mrs.
20              Klein. Upon information and belief, neither TEI nor Teddy Fresh are
21              insured.
22           c. Mr. Klein and Mrs. Klein diverted assets from TEI and Teddy Fresh
23              to themselves to suit their own convenience in carrying out business
24              matters which were and should have been the domain of TEI and
25              Teddy Fresh.
26           d. TEI and Teddy Fresh are, and at all times herein mentioned were,
27              controlled, dominated, and operated by Mr. Klein and Mrs. Klein as
28              their alter ego, in that the activities and business of TEI and Teddy
                                       5
                     [PROPOSED] SECOND AMENDED COMPLAINT
 1                   Fresh were carried out without annual meetings, and without keeping
 2                   records or minutes of any proceedings, or maintaining written
 3                   resolutions.
 4         18.    Adherence to the fiction of the separate existence of TEI and Teddy
 5   Fresh, on the one hand, and Mr. Klein and Mrs. Klein, on the other, would permit an
 6   abuse of the corporate privilege and would sanction fraud, promote injustice, and
 7   otherwise aid in the commission of unlawful conduct. This is true because, as Plaintiff
 8   is informed and believes, at all relevant times, Defendants were commingling assets
 9   in a manner that allowed Defendants to utilize and freely transfer those assets amongst
10   themselves. The commingling of assets and unlawful business conduct, as alleged
11   more fully herein, by Defendants was intended, among other things, to allow Mr. Klein
12   and Mrs. Klein to avoid liability to Plaintiff and others.
13                                       COUNT ONE
14                                  (Copyright Infringement)
15         19.    Plaintiff hereby realleges, and by this reference incorporates herein, each
16   and every allegation of preceding and subsequent paragraphs as though fully set forth
17   herein.
18         20.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
19   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
20   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
21   not limited to, all moving images and other audio/video content which were
22   broadcasted via encrypted satellite signal.
23         21.    The Broadcast originated via satellite uplink and was subsequently
24   retransmitted to cable systems and satellite companies via satellite signal and/or
25   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
26   authorized, online platforms. The Broadcast was then made available to consumers
27   for purchase on a pay-per-view basis.
28         22.    Upon information and belief, Defendants did not purchase the Broadcast,
                                            6
                          [PROPOSED] SECOND AMENDED COMPLAINT
 1   but rather publicly admitted to having unlawfully “bootlegged” or “pirated” the
 2   Broadcast.2
 3           23.   Upon inspecting records of customers who lawfully purchased access to
 4   the Broadcast, there was no record of Ethan Klein, Hila Klein, the H3 Podcast, or TED
 5   Entertainment making a purchase of a license to view the Broadcast.
 6           24.   Upon information and belief, on or about April 22, 2021, without
 7   requesting or receiving authorization, Defendants uploaded to YouTube all or a
 8   substantial portion of Broadcast, in unaltered form, as the Unlisted Video, and publicly
 9   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
10   Video. The URL for the Unlisted Video first appeared in the Distribution Video at
11   approximately 1:29:29 and remained visible through at least approximately 1:30:58.
12           25.   Upon information and belief, the Distribution Video has been viewed at
13   least 1,000,000 times, and continues to receive additional views with each passing day.
14           26.   Upon information and belief, numerous individuals who had not
15   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
16   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
17   the Unlisted Video.
18           27.   Defendants infringed on Plaintiff’s rights by adapting, copying,
19   reproducing, uploading, publicly displaying, and distributing the Broadcast without
20   Plaintiff’s authorization in violation of the Copyright Act, 17 U.S.C. § 501.
21   Defendants’ acts of infringement were willful, in blatant disregard of, and committed
22   with indifference to Plaintiff’s rights.
23           28.   Upon information and belief, the H3 Podcast and YouTube Channel have
24   profited from their unlawful conduct alleged herein, including via (i) the YouTube
25   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
26   entities, and (iii) the sale of merchandise through businesses affiliated with
27

28
     2
         See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
         p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                 7
                              [PROPOSED] SECOND AMENDED COMPLAINT
 1   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
 2   Defendants would not have realized such profits but for their infringement on
 3   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
 4   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
 5   amount to be established at trial.
 6                                        COUNT TWO
 7                           (Vicarious Copyright Infringement)
 8         29.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 9   and every allegation of preceding and subsequent paragraphs as though fully set forth
10   herein.
11         30.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
12   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
13   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
14   not limited to, all moving images and other audio/video content which were
15   broadcasted via encrypted satellite signal.
16         31.    The Broadcast originated via satellite uplink and were subsequently
17   retransmitted to cable systems and satellite companies via satellite signal and/or
18   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
19   authorized, online platforms. The Broadcast was then made available to consumers
20   for purchase on a pay-per-view basis.
21         32.    Upon information and belief, on or about April 22, 2021, without
22   requesting or receiving authorization, Defendants uploaded to YouTube all or a
23   substantial portion of Broadcast, in unaltered form, as the Unlisted Video, and publicly
24   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
25   Video. The URL for the Unlisted Video first appeared in the Distribution Video at
26   approximately 1:29:29 and remained visible through at least approximately 1:30:58.
27         33.    Upon information and belief, the Distribution Video has been viewed at
28   least 1,000,000 times, and continues to receive additional views with each passing day.
                                            8
                          [PROPOSED] SECOND AMENDED COMPLAINT
 1         34.    Upon information and belief, numerous individuals who had not
 2   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
 3   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
 4   the Unlisted Video.
 5         35.    Upon information and belief, Defendants created the Unlisted Video and
 6   had the exclusive right and ability to prevent consumers from accessing and viewing
 7   the Unlisted Video and thereby infringing on Plaintiff’s rights.
 8         36.    Upon information and belief, the H3 Podcast and YouTube Channel have
 9   profited from their unlawful conduct alleged herein, including via (i) the YouTube
10   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
11   entities, and (iii) the sale of merchandise through businesses affiliated with
12   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
13   Defendants would not have realized such profits but for their infringement on
14   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
15   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
16   amount to be established at trial.
17                                        COUNT THREE
18             (Violation of the Federal Communications Act, 47 U.S.C. § 605)
19         37.    Plaintiff hereby realleges, and by this reference incorporates herein, each
20   and every allegation of preceding and subsequent paragraphs as though fully set forth
21   herein.
22         38.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
23   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
24   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
25   not limited to, all moving images and other audio/video content which were
26   broadcasted via encrypted satellite signal.
27         39.    The Broadcast originated via satellite uplink and were subsequently
28   retransmitted to cable systems and satellite companies via satellite signal and/or
                                             9
                           [PROPOSED] SECOND AMENDED COMPLAINT
 1   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
 2   authorized, online platforms. The Broadcast was then made available to consumers
 3   for purchase on a pay-per-view basis.
 4           40.   Consumers who purchased the Broadcast on a pay-per-view basis were
 5   expressly and unequivocally advised that the “unauthorized reproduction or
 6   distribution of the copyrighted work is illegal.”
 7           41.   Upon information and belief, with full knowledge that the Broadcast was
 8   not to be received, distributed, reproduced and or publicly exhibited by individuals
 9   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
10   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
11   direct commercial advantage. Specifically, Defendants unlawfully obtained access to
12   the Broadcast 3, and on or about April 22, 2021, without requesting or receiving
13   authorization, Defendants uploaded to YouTube all or a substantial portion of
14   Broadcast, in unaltered form, as the Unlisted Video. Defendants subsequently publicly
15   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
16   Video.
17           42.   Upon information and belief, the Distribution Video has been viewed at
18   least 1,000,000 times, and continues to receive additional views with each passing day.
19           43.   Upon information and belief, numerous individuals who had not
20   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
21   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
22   the Unlisted Video.
23           44.   Upon information and belief, the H3 Podcast and YouTube Channel have
24   profited from their unlawful conduct alleged herein, including via (i) the YouTube
25   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
26   entities, and (iii) the sale of merchandise through businesses affiliated with
27

28
     3
         See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
         p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                10
                              [PROPOSED] SECOND AMENDED COMPLAINT
 1   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
 2   Defendants would not have realized such profits but for their infringement on
 3   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
 4   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
 5   amount to be established at trial.
 6                                  PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 8   AS TO COUNT ONE:
 9         45.    That Defendants and Defendants’ employees, representatives, and agents
10   be enjoined from copying, uploading, distributing, selling, or otherwise infringing on
11   Plaintiff’s copyright in the Broadcast;
12         46.    That Plaintiff be awarded all profits of Defendants plus all losses of
13   Plaintiff, the exact sum to be proven at the time of trial, or statutory damages in the
14   amount of $150,000 per violation; and
15         47.    That an order be issued requiring Defendants to account to Plaintiff for
16   profits attributable to their use of Plaintiff’s copyright, in accordance with proof.
17         AS TO COUNT TWO:
18         48.    That Defendants and Defendants’ employees, representatives, and agents
19   be enjoined from copying, uploading, distributing, selling, or otherwise infringing on
20   Plaintiff’s copyright in the Broadcast;
21         49.    That Plaintiff be awarded all profits of Defendants plus all losses of
22   Plaintiff, the exact sum to be proven at the time of trial, or statutory damages in the
23   amount of $150,000 per violation; and
24         50.    That an order be issued requiring Defendants to account to Plaintiff for
25   profits attributable to their use of Plaintiff’s copyright, in accordance with proof.
26         AS TO COUNT THREE:
27         51.    For statutory penalties in an amount, in the discretion of this Court, of up
28   to the maximum amount of $110,000.00, for Defendants’ willful violations of 47
                                            11
                           [PROPOSED] SECOND AMENDED COMPLAINT
 1   U.S.C. § 605(a).
 2         AS TO ALL COUNTS:
 3         52.   For pre-judgment and post-judgment interest on all damages awarded;
 4         53.   For attorneys’ fees and costs of suit incurred herein according to proof;
 5   and
 6         54.   For such other and further relief as the Court may deem just and proper.
 7

 8   Dated: July 12, 2021           NOVIAN & NOVIAN, LLP
                                        Attorneys at Law
 9
10                                  By:   /s/ DRAFT
                                          FARHAD NOVIAN
11
                                          MICHAEL O’BRIEN
12                                        ALEXANDER BRENDON GURA
13
                                          Attorneys for Plaintiff TRILLER FIGHT
14                                        CLUB II LLC
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          12
                         [PROPOSED] SECOND AMENDED COMPLAINT
EXHIBIT O
Electronically FILED by Superior Court of California, County of Los Angeles on 07/19/2021 03:48 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,Deputy Clerk
                                                                                  21SMCV01225
                                   Assigned for all purposes to: Santa Monica Courthouse, Judicial Officer: Mark Epstein




          1      FARHAD NOVIAN (SBN 118129)
          2      farhad@novianlaw.com
                 MICHAEL O’BRIEN (SBN 277244)
          3      michaelo@novianlaw.com
          4      LAUREN WOODLAND (SBN 283052)
                 laurenw@novianlaw.com
          5      ALEXANDER BRENDON GURA (SBN 305096)
          6      gura@novianlaw.com
                 NOVIAN & NOVIAN, LLP
          7
                 1801 Century Park East, Suite 1201
          8      Los Angeles, California 90067
                 Telephone: (310) 553-1222
          9
                 Facsimile: (310) 553-0222
        10
                 Attorneys for Plaintiff Triller, LLC
        11

        12
                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
        13

        14                                               FOR THE COUNTY OF LOS ANGELES
        15
                 TRILLER, LLC, a Delaware limited                                         CASE NO:
        16       liability company,
        17
                                        Plaintiff,                                        COMPLAINT
        18
                            vs.
        19

        20       TED ENTERTAINMENT, INC., a
                 California corporation; TEDDY
        21
                 FRESH, INC., a California
        22       corporation; ETHAN KLEIN, an
                 individual; HILA KLEIN, an
        23
                 individual; and DOES 1-500,
        24       inclusive,
        25
                                        Defendants.
        26

        27

        28


                                                                                         COMPLAINT
 1                                 NATURE OF THE ACTION
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
           1.     In April 2021, Defendant Ethan Klein (“Defendant” or “Mr. Klein”) publicly
21
     admitted that he “bootlegged” or “pirated” certain copyrighted materials belonging to
22
     Triller Fight Club II LLC (“Fight Club”).1 In response, and to protect its valuable copyright
23
     rights and other business interests, Fight Club filed a lawsuit against Mr. Klein, Hila Klein
24
     (“Mrs. Klein”), Ted Entertainment, Inc. (“TEI”), and others, in the United Stated District
25

26

27
     1
       DJ Screwdriver Media Posts (@MediaPostsDJ), TWITTER (May 3, 2021, 5:13 p.m.),
28   https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                   1
                                              COMPLAINT
 1   Court for the Central District of California (the “Copyright Action”).2
 2         2.     To detract attention from the Copyright Action, and in a deeply misguided
 3   attempt to exact revenge for the Copyright Action, and to gain an unfair advantage in the
 4   highly competitive entertainment industry, Defendants Mr. Klein, Mrs. Klein, TEI, Teddy
 5   Fresh, Inc. (“Teddy Fresh”), and Does 1-500 (together with Mr. Klein, Mrs. Klein, TEI,
 6   and Teddy Fresh, “Defendants”) announced that they were “going to war”3 with certain
 7   affiliates of Fight Club, including Triller, LLC (“Triller” or “Plaintiff”) and Ryan
 8   Kavanaugh. In furtherance of that war, Defendants specifically instructed their rabid
 9   fans—known as “foot soldiers”—to leave thousands of negative, so-called “troll”4 reviews
10   for Triller’s eponymous app (the “App”) on the Apple App Store and Google Play Store,
11   among other places.
12         3.     As part of their unlawful conspiracy, Defendants recorded and published to
13   their YouTube channel and millions of subscribers at least four videos which contained
14   false, misleading, and malicious allegations concerning Triller and Mr. Kavanaugh, and
15   encouraged their foot soldiers to leave one-star reviews of the App. Defendants’ foot
16   soldiers heeded Defendants’ call, as they have before,5 and in the weeks since Defendants
17   kicked off their unlawful campaign, the App has received thousands of one-star reviews
18   on the Apple App Store and Google Play Store. These reviews are notable and clearly
19
     2
       See Triller Fight Club II LLC v. Ted Entertainment, Inc., et al., United States District
20   Court for the Central District of California, Case No. 2:21-cv-03502-PA-RAO.
21
     3
       See And The Number Of Babies Is… -- H3 After Dark # 40, H3 Podcast, YOUTUBE (Jun.
     11, 2021), available at https://youtu.be/uvc-dX0fG3s, at 4:40-4:45 (stating “this is the
22   guy I’m going to war with now” while showing results of Google search for “Ryan
23   Kavanaugh”).
     4
       To “troll” something or someone is “to write false or offensive messages on the internet
24   in order to make other people angry.” (Troll, OXFORD LEARNER’S DICTIONARIES (Jul. 19,
25   2021),                                      available                                   at
     https://www.oxfordlearnersdictionaries.com/us/definition/english/troll_2.)
26   5
       YouTubers are reporting that Old Spice dropped its sponsorship of h3h3's Ethan Klein
27   amid a brewing troll war with Keemstar, Kat Tenbarge, BUSINESS INSIDER (May 22, 2020),
     available at https://www.businessinsider.com/ethan-klein-h3h3-keemstar-old-spice-
28   sponsorship-productions-feud-2020-5.
                                                  2
                                             COMPLAINT
 1   tracebale to Defendants because they are completely at odds with the reviews the App
 2   received for more than five years, and each of them explicitly parrots and implicitly
 3   references Defendants and Defendants’ false, misleading, and malicious allegations
 4   concerning Triller and Mr. Kavanaugh.
 5         4.     Defendants have advanced their scheme via various social media platforms,
 6   including, but not limited to, Defendants’ dedicated forum on Reddit.com, a popular social
 7   news aggregator (the “H3 Subreddit”). Upon information and belief, Defendants and/or
 8   Defendants’ employees “moderate,” and thereby control the posts to and content of, the H3
 9   Subreddit.
10         5.     For example, in May 2021, Reddit user “u/ConversationActual77” posted to
11   the H3 Subreddit: “Take down Triller . . . Let’s all rate triller a 1 on the App Store for
12   being greedy little fucks.”6 On or about July 2, 2021, Reddit user “u/2POKUS2” posted to
13   the H3 Subreddit: “FOOTSOLDIERS, TIME TO BANK DOWN TRILLER APP. Called
14   by the king himself!”7 On or about July 8, 2021, Reddit user “u/dontblameme_13” posted
15   to the H3 Subreddit: “FOOT            SOLDIERS 🥷 ASSEMBLE                   TANK THE
16   TRILLER APP!! WE CAN DO BETTER THAN THIS!!!!”8 On or about July 11, 2021,
17   Reddit user “u/Necessary_Yak_3918” posted to the H3 Subreddit the following image9:
18
     6
        Take down Triller, u/ConversationActual77, REDDIT (May 2021), available at
19
     https://www.reddit.com/r/h3h3productions/comments/n4roow/take_down_triller/?utm_so
20   urce=share&utm_medium=web2x&context=3.
     7
21
       FOOTSOLDIERS, TIME TO BANK DOWN TRILLER APP. Called by the king himself!,
     u/2POKUS2,            REDDIT         (Jul.      2,       2021),        available     at
22   https://www.reddit.com/r/h3h3productions/comments/obfd2g/footsoldiers_time_to_bank
23
     _down_triller_app_called/?utm_source=share&utm_medium=web2x&context=3.
     8
       FOOT        SOLDIERS 🥷 ASSEMBLE               TANK THE TRILLER APP!! WE CAN DO
24   BETTER THAN THIS!!!!, u/dontblameme, REDDIT (Jul. 8, 2021), available at
25   https://www.reddit.com/r/h3h3productions/comments/ofy8rh/foot_soldiers_assemble_tan
     k_the_triller_app_we/?utm_source=share&utm_medium=web2x&context=3.
26   9
       In these trying times, we must do what needs to be done!, u/Necessary Yak3918, REDDIT
27   (Jul.                 11,                2021),                available             at
     https://www.reddit.com/r/h3h3productions/comments/ohwds9/in_these_trying_times_we
28   _must_do_what_needs_to_be/?utm_source=share&utm_medium=web2x&context=3.
                                                 3
                                             COMPLAINT
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20         6.    The scare quotes surrounding the word “honest” utterly belie any defense that
21   this post encouraged legitimate users of the App to leave good faith reviews based upon
22   their actual exerpiences using the App. Defendants’ social media activity establishes an
23   overwhelming record to the contrary.
24         7.    To date, Defendants have succeeded in artificially lowering the App’s
25   rating—not based on actual user experiences, but based entirely on Defendants’ unlawful
26   conduct. Indeed, on or about July 11, 2021, Reddit user “u/MrsRodrickHeffley” posted to
27   the H3 Subreddit: “TRILLER WENT DOWN .1 STARS IN THE APP STORE keep up
28

                                                4
                                            COMPLAINT
 1   the honest reviews footsoldiers[.]”10
 2         8.     Defendants’ unlawful conduct described herein has caused and will continue
 3   to cause Triller tremendous general and special harm. Triller institutes this action to put a
 4   halt to and seek redress for Defendants’ unlawful conduct.
 5                                  JURISDICTION AND VENUE
 6         9.     This Court has jurisdiction over Defendants because Defendants are citizens
 7   of the State of California.
 8         10.    Venue is proper in this Court because a substantial part of the events or
 9   omissions giving rise to the claims occurred in this county, and because Defendants’
10   unlawful actions were directed at this county.
11                                             PARTIES
12         11.    Triller is a limited liability company incorporated under the laws of Delaware
13   and having its principal place of business in the State of California. Triller owns and
14   operates the App.
15         12.    TEI is a corporation registered to conduct business in the State of California.
16   Upon information and belief, TEI owns and operates, among other things, the so-called H3
17   Podcast     (the    “H3       Podcast”)   and       the   YouTube   channel      located   at
18   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw                  (the    “YouTube
19   Channel”). Upon information and belief, the H3 Podcast and YouTube Channel earn
20   profits, including via (i) the YouTube Partner Program, (ii) sponsorships from unaffiliated
21   third-party individuals and entities, and (iii) the sale of merchandise through businesses
22   affiliated with Defendants, including, but not limited to, Teddy Fresh.
23         13.    Defendants use The H3 Podcast to generate controversy, including by
24   intentionally making incendiary and malicious comments about others, thereby driving
25

26   10
        TRILLER WENT DOWN .1 STARS IN THE APP STORE keep up the honest reviews
27   footsoldiers, u/MrsRodrickHeffley, REDDIT (Jul. 11, 2021), available at
     https://www.reddit.com/r/h3h3productions/comments/ohxlu3/triller_went_down_1_stars
28   _in_the_app_store_keep/?utm_source=share&utm_medium=web2x&context=3.
                                                     5
                                               COMPLAINT
 1   views to Defendants’ monetized websites and social media accounts. For example, in a
 2   2017 profile by Vice News, Mr. Klein argued that it was acceptable to use the N-word,
 3   stating “[i]t's all about intent” and reasoning that “[w]hen iDubbbz comes on, he says ‘[n-
 4   word]11 [f-word]’12, but he’s using it contextually.”13 Later, in 2019, Mr. Klein announced
 5   on The H3 Podcast: “I’m just going to say it right now, I don’t like K-pop. I hate K-pop.
 6   I don’t get BTS. How did this become a thing in Western culture, where all these grown
 7   men and little girls are jerking off to K-pop boys? It’s like a little fetish. It’s like a little
 8   twink, gay fetish about these K-pop boys.”14 The same late 2019 article reporting on Mr.
 9   Klein’s homophobic and racist remarks noted that Mr. Klein had previously posted on
10   Twitter: “I love that I can just say [n-word] [f-word], though ... Like how could—I couldn’t
11   really say that, [n-word] [f-word]. So wonderful.” 15
12         14.    Teddy Fresh is a corporation registered to conduct business in the State of
13   California. Upon information and belief, Teddy Fresh is a clothing retailer. The YouTube
14   Channel and/or videos posted to the YouTube Channel contain links to a website owned
15   and/or operated by Teddy Fresh and through which consumers can purchase Teddy Fresh
16   merchandise all for the benefit of the Mr. and Mrs. Klein.
17         15.    Mr. Klein is an individual residing in the State of California. Mr. Klein is the
18   Chief Executive Officer of TEI, the Secretary of Teddy Fresh, and a host of the H3 Podcast.
19         16.    Mrs. Klein is an individual residing in the State of California. Mrs. Klein is
20   the Secretary of TEI, the Chief Executive Officer, Chief Financial Officer, and sole director
21

22   11
        A derogatory slur for African-Americans.
     12
23      A derogatory slur for gay men.
     13
        H3H3 Productions Are the Married Couple Calling Bullshit on YouTube, Joe Bish, Vice
24   (Feb. 28, 2017
25
     14
        Ethan Klein Accused of Racism and Homophobia after Calling K-pop a “Little Twink,
     Gay Fetish”, Cory Roy, ROGUE ROCKET (Dec. 9, 2019), available at
26   https://roguerocket.com/2019/12/09/ethan-klein-bts/.
27
     15
        Ethan Klein Accused of Racism and Homophobia after Calling K-pop a “Little Twink,
     Gay Fetish”, Cory Roy, ROGUE ROCKET (Dec. 9, 2019), available at
28   https://roguerocket.com/2019/12/09/ethan-klein-bts/.
                                                     6
                                                COMPLAINT
 1   of Teddy Fresh, and a host of the H3 Podcast.
 2                               ALTER EGO ALLEGATIONS
 3         17.   Upon information and belief, at all relevant times, there existed a unity of
 4   interest between Defendants such that any individuality or separateness between them has
 5   ceased. TEI and Teddy Fresh are the alter egos of Mr. Klein and Mrs. Klein in that:
 6               a. TEI and Teddy Fresh are, and at all relevant times were, mere shells,
 7                  instrumentalities, and conduits through which Mr. Klein and Mrs. Klein
 8                  carried on business in the name of TEI and Teddy Fresh, while exercising
 9                  complete control and dominance over TEI and Teddy Fresh, their business
10                  and assets, to such an extent that any individuality or separateness between
11                  TEI and Teddy Fresh, on the one hand, and Mr. Klein and Mrs. Klein, on
12                  the other, did not exist.
13               b. TEI and Teddy Fresh were conceived, intended, and used by Mr. Klein and
14                  Mrs. Klein as a device to avoid liability and for the purpose of substituting
15                  an undercapitalized entity—namely, TEI and Teddy Fresh—in the place
16                  of Mr. Klein and Mrs. Klein. TEI and Teddy Fresh are, and at all times
17                  herein mentioned were, so inadequately capitalized that, compared with
18                  the business done by Mr. Klein and Mrs. Klein and the risks of loss, their
19                  capitalization was illusory and trifling. In addition, many assets of TEI
20                  and Teddy Fresh were transferred without adequate consideration to Mr.
21                  Klein and Mrs. Klein.
22               c. Mr. Klein and Mrs. Klein diverted assets from TEI and Teddy Fresh to
23                  themselves to suit their own convenience in carrying out business matters
24                  which were and should have been the domain of TEI and Teddy Fresh.
25               d. TEI and Teddy Fresh are, and at all times herein mentioned were,
26                  controlled, dominated, and operated by Mr. Klein and Mrs. Klein as their
27                  alter ego, in that the activities and business of TEI and Teddy Fresh were
28                  carried out without annual meetings, and without keeping records or

                                                    7
                                                COMPLAINT
 1                    minutes of any proceedings, or maintaining written resolutions.
 2          18.    Adherence to the fiction of the separate existence of TEI and Teddy Fresh, on
 3   the one hand, and Mr. Klein and Mrs. Klein, on the other, would permit an abuse of the
 4   corporate privilege and would sanction fraud, promote injustice, and otherwise aid in the
 5   commission of unlawful conduct. This is true because, as Plaintiff is informed and
 6   believes, at all relevant times, Defendants were commingling assets in a manner that
 7   allowed Defendants to utilize and freely transfer those assets amongst themselves. The
 8   commingling of assets and unlawful business conduct, as alleged more fully herein, by
 9   Defendants was intended, among other things, to allow Mr. Klein and Mrs. Klein to avoid
10   liability to Plaintiff and others.
11                                   FACTUAL ALLEGATIONS
12          19.    Triller is a provider of various entertainment and social-media products and
13   services. Among other things, Triller owns and operates the App, a popular mobile
14   application that allows users to share information and communicate with each other
15   regarding music.
16          20.    Fight Club, an affiliate of Triller, is the copyright owner and publisher of the
17   Triller Fight Club broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all
18   undercard bouts and the entire television broadcast, exhibited via closed circuit television
19   and via encrypted satellite signal (the “Broadcast”). As a result of, inter alia, Defendants’
20   public admission that they unlawfully “bootlegged” or “pirated” the Broadcast16 and
21   encouragement and facilitation of similar unlawful conduct, Fight Club initiated the
22   Copyright Action.
23          21.    In response to and retaliation for the Copyright Action, on or about June 11,
24   2021, Defendants recorded and published to the YouTube Channel, which Defendants
25   own, operate, and control, a series of videos (the “Videos”), including:
26                 a. And The Number Of Babies Is… -- H3 After Dark # 40, H3 Podcast,
27
     16
        DJ Screwdriver Media Posts (@MediaPostsDJ), TWITTER (May 3, 2021, 5:13 p.m.),
28   https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                   8
                                               COMPLAINT
 1                    YOUTUBE (Jun. 11, 2021), available at https://youtu.be/uvc-dX0fG3s.
 2                 b. Trisha’s Apology & Ace Family Scam – Off The Rails # 3, H3 Podcast,
 3                    YOUTUBE (Jul. 1, 2021), available at https://youtu.be/6kNZujESbNI).
 4                 c. James Charles Returns & Baby Update – H3 After Dark # 43, H3 Podcast,
 5                    YOUTUBE (Jul. 2, 2021), available at https://youtu.be/lw8E6x_tiQE.
 6                 d. The Biggest Scam In YouTube History – Off The Rails # 4, H3 Podcast,
 7                    YOUTUBE (Jul. 8, 2021), available at https://youtu.be/iBXtS72EGcM.
 8          22.    In the Videos, Defendants make false, misleading, and malicious statements
 9   concerning Triller and Mr. Kavanaugh, including: (i) that Triller is, and Mr. Kavanaugh
10   runs, a Ponzi scheme; (ii) that Triller falsely represented that comedian Kevin Hart uses
11   the App; (iii) that the App is “flipped”; and (iv) that Mr. Kavanaugh bears a physical
12   resemblance to Harvey Weinstein, a notorious, convicted sexual predator. Defendants also
13   state that Mr. Kavanaugh is suing them. Mr. Kavanaugh has never sued Defendants.
14          23.    In the Videos, Defendants misrepresent a June 7, 2019, article in Variety
15   magazine (the “Variety Article”), and claim that the Variety Article supports their
16   statements that Triller is, and Mr. Kavanaugh runs, a Ponzi scheme.             Defendants’
17   statements that Triller is, and Mr. Kavanaugh runs, a Ponzi scheme, are false, misleading,
18   and malicious, as Defendants know. Indeed, the Variety Article Defendants purportedly
19   base their false, misleading, and malicious statements upon neither mentions nor references
20   Triller, and expressly and unambiguously disavows any claims regarding a Ponzi scheme
21   (the “Retraction”). The Retraction, which is contained within the Variety Article itself,
22   states, in pertinent part:
23                 Spar apparently has some regrets as well, saying that
24                 Kavanaugh is not really running a Ponzi scheme, as he alleged
25                 in his suit, which is also posted below.
26                 “Ryan has been funding the ESX operation himself,” Spar said.
27                 “To my knowledge based on information provided to me, Ryan
28                 has and is investing heavily in this business and any reference

                                                   9
                                               COMPLAINT
 1                to ESX or any related business as a ‘Ponzi Scheme’ is not
 2                accurate. He is a visionary thinker and I wish him the best of
 3                luck in his future endeavors.         He and I have no remaining
 4                disputes.”
 5         24.    In the Videos, Defendants encourage viewers and fans of the H3 Podcast—
 6   aka “foot soldiers”—to leave one-star ratings for the App en masse. For example, in one
 7   Video, Mr. Klein states: “So, I’ve been having fun looking up Triller. Like if you go to
 8   the app store, I gave them one star by the way just because I didn’t have a positive
 9   experience. Yeah, but people should judge for themselves. Go download the app and
10   leave a review.” Thereafter, Defendants show on the screen and read to viewers purported
11   reviews of the App, some of which they themselves wrote. Nearly all of these reviews
12   parrot Defendants’ false, misleading, and malicious statements concerning Triller and Mr.
13   Kavanaugh.
14         25.    During the July 8, 2021 Video, Mr. Klein appears before a background that
15   contains, among other things, a review for the App left by “Ethan K.”, i.e., Mr. Klein (the
16   “Ethan K. Review”). The Ethan K. Review states:
17                Using Triller has been one of the worst experiences of my life.
18                I would rather get a colonoscopy from a chain link fence over
19                having to use this software one more time. I would rather get e.
20                coli from a dirty sanchez on a scorching day in Death Valley
21                instead of trying to operate this TikTok knockoff ever again. I
22                would rather listen to David Dobrik’s Luciferian demon laughter
23                play on a loop as my ears bleed in some sort of Hellish vlog night
24                terror I can’t wake up from instead of logging into the Triller app.
25                Also, I heard that Ryan was involved in a Ponzi scheme
26                according to his former business partner (allegedly). 1 star app
27         26.    Defendants go on to incite their foot soldiers, exorting them by stating “I’ll be
28   checking in on the Triller reviews,” and asking that foot soldiers “try the App, see how it

                                                   10
                                              COMPLAINT
 1   goes, and give it one star. Or more. [Laughter.] One, or more, stars. Some amount of
 2   stars between one star and up to maybe five stars. Download Triller and rate it one star.
 3   Or more. [Laughter.] That’s what I did.”
 4         27.    Although Defendants state that “we do not condone and we do not encourage
 5   troll reviews like this one,” Defendants’ visible and audible laughter while making the
 6   aforementioned statement, coupled with Defendants’ promotion of various supposed “troll
 7   reviews” and promise to continue “checking in on the Triller reviews” and “be back . . .
 8   every episode . . . to review the reviews,” reveals Defendants true motivation: to inspire
 9   foot soldiers to leave troll reviews. Indeed, just seconds after purporting to disavow troll
10   reviews, Defendants joked that their “‘foot soldiers’ would never brigade17 such a website
11   on command of their, uh… There’s no precedent for that. How did we get that name
12   again?”
13         28.    Upon information and belief, there is substantial precedent for Defendants’
14   foot soldiers brigading websites on Defendants’ command. Indeed, approximately one
15   year ago, Business Insider reported that “Old Spice dropped its sponsorship of h3h3’s
16   Ethan Klein amid a brewing troll war with Keemstar.”18 As Business Insider reported,
17   following a spat between Mr. Klein and Keemstar, another YouTube content creator,
18

19
     17
        As one article notes: “’Brigading’ is a term that originated on Reddit for a coordinated
     attack by a group of users of an antagonistic subreddit (forum dedicated to a particular
20   topic). The brigade would privately agree to “downvote” comments, either on a random
21   or targeted basis, to deprioritise them in users’ feeds and effectively censor them. The
     meaning of the term expanded to cover all coordinated voting behaviour to make something
22   or someone seem more or less popular than they actually are, and now it means all
23   coordinated abusive engagement behaviour online. This engagement can come in the form
     of retweets, comments, quote retweets, email campaigns and more.” Social Media
24   Futures: What Is Brigading?, Phoenix CS Andrews, TONY BLAIR INSTITUTE FOR GLOBAL
25   CHANGE (Mar. 10, 2021), available at https://institute.global/policy/social-media-futures-
     what-brigading.
26   18
        YouTubers are reporting that Old Spice dropped its sponsorship of h3h3’s Ethan Klein
27   amid a brewing troll war with Keemstar, Kat Tenbarge, BUSINESS INSIDER (May 22, 2020),
     available at https://www.businessinsider.com/ethan-klein-h3h3-keemstar-old-spice-
28   sponsorship-productions-feud-2020-5.
                                                  11
                                              COMPLAINT
 1   “Klein went on to produce a video about Keem titled ‘Content Nuke’ that accused Keem
 2   of lying about Klein committing fraud, and additionally compiled examples of Keem’s
 3   offensive past behavior, including a controversial interview with a YouTuber who would
 4   later die by suicide, where Keem appeared to suggest jumping off a bridge.” Business
 5   Insider further reported that “[a]fter ‘Content Nuke’ debuted, G Fuel’s [(a longtime sponsor
 6   of Keemstar)] social media profiles were spammed with comments asking for the energy
 7   drink company to end its sponsorship of Keem.” 19
 8         29.    Defendants plainly sought to lead by example, including by posting their false,
 9   misleading, and malicious allegations on various social media outlets, including Twitter,
10   Instagram, and the H3 Subreddit.
11                a. In May 2021, Reddit user “u/ConversationActual77” posted to the H3
12                   Subreddit: “Take down Triller . . . Let’s all rate triller a 1 on the App
13                   Store for being greedy little fucks.”20
14                b. On or about July 2, 2021, Reddit user “u/2POKUS2” posted to the H3
15                   Subreddit: “FOOTSOLDIERS, TIME TO BANK DOWN TRILLER
16                   APP. Called by the king himself!”21
17                c. On or about July 8, 2021, Reddit user “u/dontblameme_13” posted to the
18                   H3 Subreddit: “FOOT        SOLDIERS 🥷 ASSEMBLE                 TANK THE
19

20

21
     19
        YouTubers are reporting that Old Spice dropped its sponsorship of h3h3's Ethan Klein
22   amid a brewing troll war with Keemstar, Kat Tenbarge, BUSINESS INSIDER (May 22, 2020),
23   available at https://www.businessinsider.com/ethan-klein-h3h3-keemstar-old-spice-
     sponsorship-productions-feud-2020-5.
24   20
         Take down Triller, u/ConversationActual77, REDDIT (May 2021), available at
25   https://www.reddit.com/r/h3h3productions/comments/n4roow/take_down_triller/?utm_so
     urce=share&utm_medium=web2x&context=3.
26   21
        FOOTSOLDIERS, TIME TO BANK DOWN TRILLER APP. Called by the king himself!,
27   u/2POKUS2,           REDDIT        (Jul.      2,        2021),       available       at
     https://www.reddit.com/r/h3h3productions/comments/obfd2g/footsoldiers_time_to_bank
28   _down_triller_app_called/?utm_source=share&utm_medium=web2x&context=3.
                                                  12
                                              COMPLAINT
 1                   TRILLER APP!! WE CAN DO BETTER THAN THIS!!!!”22
 2                d. On or about July 11, 2021, Reddit user “u/MrsRodrickHeffley” posted to
 3                   the H3 Subreddit: “TRILLER WENT DOWN .1 STARS IN THE APP
 4                   STORE keep up the honest reviews footsoldiers[.]”23
 5          30.   Defendants’ foot soldiers listened to and followed Defendants’ instructions.
 6   In the weeks since Defendants published the Videos, thousands of new reviews have been
 7   left for the App on the Apple App Store and Google Play Store—far more than the number
 8   of reviews left during the entire month of June, all of which were positive. Moreover,
 9   nearly all of these new reviews explicitly and implicitly reference Defendants and parrot
10   the same false, misleading, and malicious claims about Triller and Mr. Kavanaugh asserted
11   by Defendants in the Videos. Upon information and belief, these purported reviews of the
12   App were authored by Defendants themselves and/or individuals who were following
13   Defendants’ instructions, and were not based on actual good faith experiences with the
14   App.
15          31.   As a result of Defendants’ false, misleading and malicious statements and
16   other unlawful conduct described herein, Triller has suffered damages, including, but not
17   limited to, lost opportunities and revenues.
18          32.   Reasonable persons would look down upon Defendants’ contemptible,
19   despicable, and malicious conduct alleged herein. Defendants’ contemptible, despicable,
20   and malicious conduct alleged herein was undertaken with knowledge of, wilful and
21   wanton disregard for, the probable and dangerous consequences thereof. Consequently,
22   Plaintiffs pray for an award of punitive damages.
23
     22
        FOOT       SOLDIERS 🥷 ASSEMBLE           TANK THE TRILLER APP!! WE CAN DO
24   BETTER THAN THIS!!!!, u/dontblameme, REDDIT (Jul. 8, 2021), available at
25   https://www.reddit.com/r/h3h3productions/comments/ofy8rh/foot_soldiers_assemble_tan
     k_the_triller_app_we/?utm_source=share&utm_medium=web2x&context=3.
26   23
        TRILLER WENT DOWN .1 STARS IN THE APP STORE keep up the honest reviews
27   footsoldiers, u/MrsRodrickHeffley, REDDIT (Jul. 11, 2021), available at
     https://www.reddit.com/r/h3h3productions/comments/ohxlu3/triller_went_down_1_stars
28   _in_the_app_store_keep/?utm_source=share&utm_medium=web2x&context=3.
                                                    13
                                              COMPLAINT
 1                                       FIRST CAUSE OF ACTION
 2                     Intentional Interference with Existing Economic Relationships
 3                                         (Against All Defendants)
 4          33.      Plaintiff hereby realleges, and by this reference incorporates herein, each and
 5   every allegation of preceding and subsequent paragraphs as though fully set forth herein.
 6          34.      Triller is a popular video-sharing social networking service app and has
 7   numerous existing economic relationships and business opportunities within the industry,
 8   including with users of the App.
 9          35.      Defendants, at all relevant times, were aware of Triller’s status as a popular
10   video-sharing social networking service app and its existing economic relationships and
11   business opportunities within the industry.
12          36.      Defendants engaged in the conduct described herein with the intent to
13   interfere with Plaintiff’s existing economic relationships and business opportunities within
14   the industry.
15          37.      As a result of Defendants’ actions, Plaintiff has lost certain existing economic
16   relationships and business opportunities within the industry, including with users of the
17   App.
18          38.      As a result of Defendants’ actions, Plaintiff has suffered actual damages
19   estimated to be in the tens of millions of dollars, and in an amount to be proven at trial.
20          39.      Defendants intended to injure Plaintiff, were motivated by spite or ill will,
21   acted to serve their own interests, having reason to know and consciously disregarding a
22   substantial risk that their conduct might significantly injure Plaintiff, and consciously
23   pursued a course of conduct knowing that it created a substantial risk of significant harm
24   to Plaintiff.
25                                     SECOND CAUSE OF ACTION
26                   Intentional Interference with Prospective Economic Relationships
27                                         (Against All Defendants)
28          40.      Plaintiff hereby realleges, and by this reference incorporates herein, each and

                                                     14
                                                 COMPLAINT
 1   every allegation of preceding and subsequent paragraphs as though fully set forth herein.
 2          41.      Triller is a popular video-sharing social networking service app and has
 3   numerous prospective economic relationships and business opportunities within the
 4   industry, including with potential users of the App.
 5          42.      Defendants, at all relevant times, were aware of Triller’s status as a popular
 6   video-sharing social networking service app and its prospective economic relationships and
 7   business opportunities within the industry.
 8          43.      Defendants engaged in the conduct described herein with the intent to
 9   interfere with Plaintiff’s prospective economic relationships and business opportunities
10   within the industry.
11          44.      As a result of Defendants’ actions, Plaintiff has lost certain prospective
12   economic relationships and business opportunities within the industry, including with
13   potential users of the App.
14          45.      As a result of Defendants’ actions, Plaintiff has suffered actual damages
15   estimated to be in the tens of millions of dollars, and in an amount to be proven at trial.
16          46.      Defendants intended to injure Plaintiff, were motivated by spite or ill will,
17   acted to serve their own interests, having reason to know and consciously disregarding a
18   substantial risk that their conduct might significantly injure Plaintiff, and consciously
19   pursued a course of conduct knowing that it created a substantial risk of significant harm
20   to Plaintiff.
21                                      THIRD CAUSE OF ACTION
22                     Negligent Interference with Existing Economic Relationships
23                                         (Against All Defendants)
24          47.      Plaintiff hereby realleges, and by this reference incorporates herein, each and
25   every allegation of preceding and subsequent paragraphs as though fully set forth herein.
26          48.      Triller is a popular video-sharing social networking service app and has
27   numerous existing economic relationships and business opportunities within the industry,
28   including with users of the App.

                                                     15
                                                COMPLAINT
 1          49.      Defendants, at all relevant times, were aware of Triller’s status as a popular
 2   video-sharing social networking service app and its existing economic relationships and
 3   business opportunities within the industry.
 4          50.      Defendants knew or should have known that their actions would disrupt
 5   Plaintiff’s numerous existing economic relationships and business opportunities within the
 6   industry.
 7          51.      Defendants failed to exercise reasonable care when engaging in the actions
 8   described herein.
 9          52.      Defendants’ actions have disrupted Plaintiff’s numerous existing economic
10   relationships and business opportunities within the industry, including with users of the
11   App.
12          53.      As a result of Defendants’ actions, Plaintiff has suffered actual damages
13   estimated to be in the tens of millions of dollars, and in an amount to be proven at trial.
14          54.      Defendants intended to injure Plaintiff, were motivated by spite or ill will,
15   acted to serve their own interests, having reason to know and consciously disregarding a
16   substantial risk that their conduct might significantly injure Plaintiff, and consciously
17   pursued a course of conduct knowing that it created a substantial risk of significant harm
18   to Plaintiff.
19                                     FOURTH CAUSE OF ACTION
20                    Negligent Interference with Prospective Economic Relationships
21                                         (Against All Defendants)
22          55.      Plaintiff hereby realleges, and by this reference incorporates herein, each and
23   every allegation of preceding and subsequent paragraphs as though fully set forth herein.
24          56.      Triller is a popular video-sharing social networking service app and has
25   numerous prospective economic relationships and business opportunities within the
26   industry, including with potential users of the App.
27          57.      Defendants, at all relevant times, were aware of Triller’s status as a popular
28   video-sharing social networking service app and its prospective economic relationships and

                                                     16
                                                COMPLAINT
 1   business opportunities within the industry.
 2          58.      Defendants knew or should have known that their actions would disrupt
 3   Plaintiff’s numerous prospective economic relationships and business opportunities within
 4   the industry.
 5          59.      Defendants failed to exercise reasonable care when engaging in the actions
 6   described herein.
 7          60.      Defendants’ actions have disrupted Plaintiff’s numerous prospective
 8   economic relationships and business opportunities within the industry, including with
 9   potential users of the App.
10          61.      As a result of Defendants’ actions, Plaintiff has suffered actual damages
11   estimated to be in the tens of millions of dollars, and in an amount to be proven at trial.
12          62.      Defendants intended to injure Plaintiff, were motivated by spite or ill will,
13   acted to serve their own interests, having reason to know and consciously disregarding a
14   substantial risk that their conduct might significantly injure Plaintiff, and consciously
15   pursued a course of conduct knowing that it created a substantial risk of significant harm
16   to Plaintiff.
17                                   FIFTH CAUSE OF ACTION
18                        Violation of Cal. Bus. & Prof. Code § 17200 et seq.
19                                      (Against All Defendants)
20          63.      Plaintiff hereby realleges, and by this reference incorporates herein, each and
21   every allegation of preceding and subsequent paragraphs as though fully set forth herein.
22          64.      Business and Professions Code section 17200 et seq. (the “Unfair Competition
23   Law” or “UCL”) prohibits any unlawful, unfair, or fraudulent business act or practice, any
24   unfair, deceptive, untrue, or misleading advertising, and any violation of Business and
25   Professions Code section 17500 et seq.
26          65.      Defendants violated the UCL by engaging in unlawful, unfair, and fraudulent
27   business acts or practices by, among other things, making and/or disseminating false,
28   misleading, and deceptive statements concerning Plaintiff to the public.

                                                    17
                                                COMPLAINT
 1         66.     Defendants’ conduct has caused, and absent immediate injunctive relief will
 2   continue to cause, significant irreparable harm as a result of Defendants’ willful and
 3   malicious efforts to artificially lower the App’s rating on the Apple App Store and Google
 4   Play Store.
 5                                   PRAYER FOR RELIEF
 6         WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
 7   as follows:
 8         a. For actual damages according to proof including general and special damages;
 9         b. For punitive damages;
10         c. For injunctive relief pursuant to Business and Professions Code § 17203;
11         d. For attorneys’ fees and costs of suit; and
12         e. For such other and further relief as may be just and proper.
13                                DEMAND FOR JURY TRIAL
14         Plaintiff hereby demands a trial by jury.
15

16   Dated: July 19, 2021             NOVIAN & NOVIAN, LLP
                                      Attorneys at Law
17

18                                    By:   /s/ Farhad Novian
                                            FARHAD NOVIAN
19                                          MICHAEL O’BRIEN
20                                          LAUREN WOODLAND
                                            ALEXANDER BRENDON GURA
21

22                                          Attorneys for Plaintiff Triller, LLC
23

24

25

26

27

28

                                                 18
                                             COMPLAINT
EXHIBIT P
9/6/2021                                              Stream | Definition of Stream by Merriam-Webster




 SINCE 1828



 GAMES & QUIZZES THESAURUS WORD OF THE DAY FEATURES
   SHOP
 Buying Guide M-W Books

       LOG IN
       REGISTER

       settings log out
         MY WORDSMY WORDS

      stream




 dictionary
 thesaurus
    view recents

       Log in Sign Up


https://www.merriam-webster.com/dictionary/stream                                                        1/7
9/6/2021                                                                                   Stream | Definition of Stream by Merriam-Webster
 Hello,
 Games & Quizzes Thesaurus Word of the Day Features Buying Guide          M-W Books

            My WordsMy Words
            View Recents
            Account

 Log Out




 stream
 noun
   Save Word

 To save this word, you'll need to log in.

 Log In
 \ ˈstrēm      \

 Definition of stream
 (Entry 1 of 2)

 1 : a body of running water (such as a river or creek) flowing on the earth also : any body of flowing fluid (such as water or gas)
 2a : a steady succession (as of words or events) kept up an endless stream of chatter
 b : a constantly renewed or steady supply a stream of revenue
 c : a continuous moving procession a stream of traffic
 d : digital data (such as audio or video material) that is continuously delivered one packet at a time and is usually intended for immediate processing or playback Having proved their popularity with American couch potatoes,
 digital video recorders (DVRs) are about to get a boost in features that will allow them to zap several video streams throughout networked homes.— Ed Frauenheim
 3 : an unbroken flow (as of gas or particles of matter)
 4 : a ray of light
 5a : a prevailing attitude or group has always run against the stream of current fashion
 b : a dominant influence or line of development the influence of two streams of inheritance: genetic and cultural— P. B. Baltes
 6 British : track sense 5c

 stream

 verb
 streamed; streaming; streams

 Definition of stream (Entry 2 of 2)

 intransitive verb

 1a : to flow in or as if in a stream
 b : to leave a bright trail a meteor streamed through the sky
 2a : to exude a bodily fluid profusely her eyes were streaming
 b : to become wet with a discharge of bodily fluid streaming with perspiration
 3 : to trail out at full length her hair streaming back as she ran
 4 : to pour in large numbers complaints came streaming in

 transitive verb

 1 : to emit freely or in a stream his eyes streamed tears
 2 : to display (something, such as a flag) by waving
 3 : to transfer (digital data, such as audio or video material) in a continuous stream especially for immediate processing or playback: such as
 a : to watch a video on a streaming service … passed the time watching the same shows as he would have streamed at home.— Greg Egan
 b : to broadcast a video for others to watch on a stream I went live, but there was no one in my room. Just me. Streaming myself live. Shirtless. To no one.— Will Dennis
     Synonyms        More Example Sentences        Learn More About stream




 Keep scrolling for more

 Synonyms for stream
 Synonyms: Verb

        pour

 Visit the Thesaurus for More

 Examples of stream in a Sentence
 Noun A stream flows through the field. Verb Tears streamed down his cheeks.
 See More
 Recent Examples on the Web: Noun With mixer on low speed, add olive oil in a slow, steady stream. — Kim Sunée, Anchorage Daily News, 2 Sep. 2021 As e-commerce grows, recovering the cardboard shipping boxes is critical
 to keeping the fiber in the recycling stream. — Rolling Stone, 1 Sep. 2021

 These example sentences are selected automatically from various online news sources to reflect current usage of the word 'stream.' Views expressed in the examples do not represent the opinion of Merriam-Webster or its editors.
 Send us feedback.

 See More

 First Known Use of stream
 Noun

 before the 12th century, in the meaning defined at sense 1

 Verb

 13th century, in the meaning defined at intransitive sense 1a


https://www.merriam-webster.com/dictionary/stream                                                                                                                                                                                   2/7
9/6/2021                                                                                   Stream | Definition of Stream by Merriam-Webster
 History and Etymology for stream
 Noun

 Middle English streme, from Old English strēam; akin to Old High German stroum stream, Greek rhein to flow

 Keep scrolling for more

 Learn More About stream
 Share stream



 Post the Definition of stream to Facebook          Share the Definition of stream on Twitter

 Time Traveler for stream




 The first known use of stream was before the 12th century
 See more words from the same century

 From the Editors at Merriam-Webster



 Live Stream

 Live Stream

 To stream digital data that is delivered continuously

 Dictionary Entries Near stream
 streaky

 stream

 stream anchor

 See More Nearby Entries

 Statistics for stream
 Last Updated

 5 Sep 2021

 Look-up Popularity

 Top 2% of words

 Cite this Entry

 “Stream.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/stream. Accessed 6 Sep. 2021.

 Style: MLA
 MLA Chicago APA             Merriam-Webster
 Seen & Heard
 People are talking about




 AdChoices                                 Sponsored




  What made you look up this word?

  Please tell us where you read or heard it (including the quote, if possible).

                                                                                                                                              Log In


    Tell us here


  Sort by Best

           RobertChristenbury · 17 September, 2012
           I wish to know how many ways streams can be used in writing poems.
          Reply


              ‫نا‬
https://www.merriam-webster.com/dictionary/stream                                                                                                  3/7
9/6/2021                                                                                    Stream | Definition of Stream by Merriam-Webster
          ‫دينامحمد‬
               · 21 July, 2013
          What about this, I really don't know the meaning and here the dictionary tells nothing: "In
          reality, a school system that streams pupils from a young age and only teaches for half the
          day...."
          Reply



          AngelaRiley · 24 December, 2011
          I am reading Rivers of Praise by Rachel L Moore, and found it necessary to see the
          definition.
          Reply


                                                                                                       Show More Comments


  Powered by                                                                                                                                   Terms | Privacy | Feedback



 Keep scrolling for more

 More Definitions for stream

 stream

 noun



 English Language Learners Definition of stream
 (Entry 1 of 2)

 : a natural flow of water that is smaller than a river
 : any flow of liquid or gas
 : a continuous flow of people or things

 stream

 verb

 English Language Learners Definition of stream (Entry 2 of 2)

 : to move in a steady flow
 : to produce a liquid continuously and often in large amounts
 : to be or become wet with a liquid

 See the full definition for stream in the English Language Learners Dictionary

 stream

 noun
 \ ˈstrēm       \

 Kids Definition of stream
 (Entry 1 of 2)

 1 : a body of water (as a brook or river) flowing on the earth
 2 : a flow of liquid or gas a stream of tears
 3 : a steady series (as of words or events) following one another There was an endless stream of traffic.

 stream

 verb
 streamed; streaming

 Kids Definition of stream (Entry 2 of 2)

 1 : to flow in or as if in a stream Rain was streaming down the windows.
 2 : to give out a bodily fluid in large amounts His face streamed sweat.
 3 : to become wet with flowing liquid The windows are streaming with rain.
 4 : to trail out at full length Her hair streamed in the wind.
 5 : to pour, enter, or arrive in large numbers The people streamed into the hall. Complaints were streaming in.
 6 : to transfer (data, as music or videos) in a continuous stream especially to be played immediately

 stream

 noun
 \ ˈstrēm       \

 Medical Definition of stream
 : an unbroken current or flow (as of water, a bodily fluid, or a gas) — see bloodstream, midstream

 More from Merriam-Webster on stream

 Nglish: Translation of stream for Spanish Speakers

 Britannica English: Translation of stream for Arabic Speakers

 Britannica.com: Encyclopedia article about stream

 Comments on stream

 What made you want to look up stream? Please tell us where you read or heard it (including the quote, if possible).




https://www.merriam-webster.com/dictionary/stream                                                                                                                      4/7
9/6/2021                                            Stream | Definition of Stream by Merriam-Webster

                                                    ___




                                                      With IP expertise and a responsive
                                                      approach

                                                          AJ Park                     Learn more




                                                                WORD OF THE DAY




                                                                coiffure
                                                          See Definitions and Examples »


                                                      Get Word of the Day daily email!


                                                       Your email address           SUBSCRIBE




  Request your 14-day free trial


     CEB - Continuing Education …   Learn more




                                                    Test Your Vocabulary

                                                          Difficult Spelling Words Quiz




                                                                          Which is the correct
                                                                          spelling?




                                                                accomodate          acommadate

                                                               acommodate          accommodate




                                                                     Test your knowledge - and
                                                                     maybe learn something along
                                                                     the way.

                                                                     TAKE THE QUIZ



                                                                     Anagram puzzles meet word
                                                                     search.

                                                                     TAKE THE QUIZ




                                                    ___




                                                     No secret is safe.


                                                     Ad by HBO Max                         See More


https://www.merriam-webster.com/dictionary/stream                                                      5/7
9/6/2021                                                                          Stream | Definition of Stream by Merriam-Webster




 XOXO Gossip Girl is back.


 Ad by HBO Max                         See More




  Request your 14-day free trial


     CEB - Continuing Education …   Learn more




                                                                   Love words? Need even more definitions?
                                           Subscribe to America's largest dictionary and get thousands more definitions and advanced search—ad free!

                                                                                      MERRIAM-WEBSTER UNABRIDGED




                                                                                              WORDS AT PLAY




                                    “In Vino Veritas” and Other         10 Words for Uncommon                     Word Well Used:                A Thoughtful Guide to
                                      Latin Phrases to Live By                  Colors                           'Recontextualize'               Words About Nonsense

                                           Top 10 Latin Phrases        Color names taken from paintings,         Vocab + Margaritas             Buffoonery, Codswallop & More
                                                                               flowers, fleas ...     …




                                                                                             ASK THE EDITORS




                                     'Everyday' vs. 'Every Day'             What Is 'Semantic                         Literally                 Is Singular 'They' a Better
                                                                              Bleaching'?                                                                Choice?
                                       A simple trick to keep them                                         How to use a word that (literally)
                                                separate           …       How 'literally' can mean               drives some pe...         …   The awkward case of 'his or her'
                                                                               "figuratively"         …




                                                                                               WORD GAMES




                                    Name that Thing: Summery            August 2021 Words of the                  True or False?                   SCRABBLE® Sprint
                                              Foods                            Day Quiz

https://www.merriam-webster.com/dictionary/stream                                                                                                                                  6/7
9/6/2021                                                                Stream | Definition of Stream by Merriam-Webster
                      A seasonal quiz of hot weather eats     How many do you remember?            Test your knowledge - and maybe         SCRABBLE® fans, sharpen your
                                                                                                                                 …                                    …
                                                                                                          learn something a                         skills!
                                                                                                             TAKE THE QUIZ                         PLAY THE GAME
                                TAKE THE QUIZ                       TAKE THE QUIZ




                                         Learn a new word every day.            Your email address                                                        SUBSCRIB>
                                                                                                                                                                  E

                                         Delivered to your inbox!


                                         OTHER MERRIAM-WEBSTER DICTIONARIES


                                                LEARNER'S ESL DICTIONARY
                                                VISUAL DICTIONARY
                                                SCRABBLE® WORD FINDER



                                                MERRIAM-WEBSTER'S UNABRIDGED DICTIONARY
                                                BRITANNICA ENGLISH - ARABIC TRANSLATION
                                                NGLISH - SPANISH-ENGLISH TRANSLATION


                                                                                                                           FOLLOW US




                                          Browse the Dictionary: A B C D E F G H I J K L M N O P Q R S T U V W X Y Z 0-9

                                    Home      Help    Apps   About Us    Shop      Advertising Info     Dictionary API    Contact Us    Join MWU     Videos
                                 Word of the Year    Puku    Vocabulary Resources      Law Dictionary     Medical Dictionary      Privacy Policy   Terms of Use
                                                                                      Do Not Sell My Info

                                                     Browse the Thesaurus     Browse the Medical Dictionary        Browse the Legal Dictionary

                                                                            © 2021 Merriam-Webster, Incorporated




https://www.merriam-webster.com/dictionary/stream                                                                                                                         7/7
